                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                         Main Document    Page 1 of 150


                                          1   Samuel R. Maizel (SBN 189301)
                                              samuel.maizel@dentons.com
                                          2   Tania M. Moyron (SBN 235736)
                                              tania.moyron@dentons.com
                                          3   Gary W. Marsh (pro hac pending)
                                              gary.marsh@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Telephone:    (213) 623-9300
                                          6   Facsimile:    (213) 623-9924

                                          7   Proposed Attorneys for the Chapter 11 Debtor
                                              and Debtor In Possession
                                          8
                                                                      UNITED STATES BANKRUPTCY COURT
                                          9                   CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
                                         10   In re:                                         Case No. 19-11920-SC
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              AIR FORCE VILLAGE WEST, INC.                   Chapter 11 Case
         DENTONS US LLP




                                         12   d/b/a ALTAVITA VILLAGE,
            (213) 623-9300




                                         13                                                  Hon. Scott C. Clarkson
                                                          Debtor and Debtor in Possession.   EMERGENCY MOTION OF DEBTOR FOR
                                         14                                                  INTERIM AND FINAL ORDERS
                                                                                             (A) AUTHORIZING THE DEBTOR TO OBTAIN
                                         15                                                  POST PETITION FINANCING, (B) AUTHORIZING
                                                                                             THE DEBTOR TO USE CASH COLLATERAL, AND
                                         16                                                  (C) GRANTING ADEQUATE PROTECTION TO
                                                                                             PREPETITION LENDERS PURSUANT TO 11 U.S.C.
                                         17                                                  §§ 105, 363, 364, 1107 AND 1108; MEMORANDUM
                                                                                             OF POINTS AND AUTHORITIES IN SUPPORT
                                         18                                                  THEREOF
                                         19                                                  [Filed Pursuant to LBR 2081-1(a)(9) and 9075-1(a);
                                                                                             Declaration Of Bill Pace In Support Of Debtor’s
                                         20                                                  First Day Motions Filed Concurrently Herewith]]
                                                                                             EMERGENCY HEARING:
                                         21
                                                                                             Date: March 14, 2019
                                         22                                                  Time: 10:00 a.m.
                                                                                             Place: Courtroom 5C
                                         23                                                         411 West Fourth Street
                                                                                                    Santa Ana, CA 92701
                                         24
                                                                                             Video Courtroom:
                                         25                                                  Date: March 14, 2019
                                                                                             Time: 10:00 a.m.
                                         26                                                  Place: Video Hearing Room 126
                                                                                                    3420 Twelfth Street
                                         27                                                         Video Hearing Room 126
                                                                                                    Riverside, CA 92501
                                         28

                                                                                                  i
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC                Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                            Desc
                                                                              Main Document    Page 2 of 150


                                          1                                                     TABLE OF CONTENTS
                                                                                                                                                                                     Page
                                          2
                                              TABLE OF AUTHORITIES .......................................................................................................... iv
                                          3
                                              EMERGENCY MOTION ................................................................................................................ 1
                                          4
                                              SUMMARY OF REQUESTED RELIEF ........................................................................................ 2
                                          5
                                              ADDITIONAL INFORMATION .................................................................................................... 3
                                          6
                                              BANKRUPTCY RULE 4001 STATEMENT ................................................................................. 4
                                          7
                                              MEMORANDUM OF POINTS AND AUTHORITIES ............................................................... 14
                                          8
                                                          I.      JURISDICTION ..................................................................................................... 14
                                          9
                                                          II.     STATEMENT OF FACTS .................................................................................... 14
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                  A.         General Background................................................................................... 14
                                         11
                                                                  B.         Background Relevant to Motion ................................................................ 15
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                  C.         Current Circumstances and Access to Cash ............................................... 20
                                         13
                                                          III.    DISCLOSURE PURSUANT TO BANKRUPTCY RULE 4001 AND
                                         14                       COMPLIANCE WITH LBR 4001-2 ..................................................................... 23
                                         15               IV.     RELIEF REQUESTED .......................................................................................... 32
                                         16               V.      BASIS FOR RELIEF ............................................................................................. 33
                                         17                       A.         The Debtor’s Need for Financing and Use of Cash Collateral .................. 33
                                         18                       B.         The Debtor’s Entry into the DIP Facility Is Authorized Under § 364 ....... 35
                                         19                                  (1)   The Debtor is Unable to Obtain Unsecured or Junior
                                                                                   Secured Credit ................................................................................ 37
                                         20
                                                                             (2)   The Prepetition Lenders’ Interests Are Adequately Protected ....... 37
                                         21                                  (3)   The DIP Facility Is Fair, Reasonable, and in the Best
                                                                                   Interests of the Estate ..................................................................... 38
                                         22
                                                                  C.         The Use of Cash Collateral Is Appropriate Under the Current
                                         23                                  Circumstances and Should Be Authorized under §§ 363(c)(2) and (e) ..... 41

                                         24                       D.         The Proposed Adequate Protection for the Prepetition Lenders Is
                                                                             Appropriate under §§ 105, 361(d), and 363(e). ......................................... 42
                                         25
                                                          VI.     REQUEST FOR AN INTERIM AND FINAL HEARING ................................... 45
                                         26
                                                          VII.    THE NEED FOR IMMEDIATE RELIEF PENDING A FINAL HEARING ....... 45
                                         27
                                                          VIII.   WAIVER OF BANKRUPTCY RULES 6004(a) AND (h) ................................... 45
                                         28
                                                          IX.     NOTICE ................................................................................................................. 45

                                                                                                                   ii
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                       Desc
                                                                          Main Document    Page 3 of 150


                                          1               X.   CONCLUSION ...................................................................................................... 46

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                             iii
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC                  Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                              Desc
                                                                                Main Document    Page 4 of 150


                                          1                                                     TABLE OF AUTHORITIES
                                                                                                                                                                                     Page(s)
                                          2

                                          3   Cases

                                          4   In re Ames Dep’t Stores. Inc.,
                                                  115 B.R. 34 (Bankr. S.D.N.Y. 1990) ........................................................................................36
                                          5
                                              Anchor Sav. Bank FSB v. Sky Valley. Inc.,
                                          6      99 B.R. 117 (N.D. Ga. 1989) ..............................................................................................36, 37
                                          7   In re Aqua Assocs.,
                                                  123 B.R. 192 (Bankr. E.D. Pa. 1991)..................................................................................35, 37
                                          8

                                          9   Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In re Snowshoe Co.),
                                                 789 F.2d 1085 (4th Cir. 1986).............................................................................................36, 43
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              In re Columbia Gas Sys., Inc.,
                                         11       Nos. 91-803, 91-804, 1992 WL 79323 (Bankr. D. Del. Feb. 18, 1992) ...................................42
         DENTONS US LLP




                                         12   In re Continental Airlines,
            (213) 623-9300




                                                  91 F.3d 553 (3d Cir. 1996) (en banc) .......................................................................................41
                                         13

                                         14   In re Crouse Group. Inc.,
                                                  71 B.R. 544 (Bankr. E.D. Pa. 1987) ..........................................................................................35
                                         15
                                              In re Defender Drug Stores. Inc.,
                                         16       126 B.R. 76 (Bankr. D. Ariz. 1991), aff’d., 145 B.R. 312 (B.A.P. 9th Cir.
                                                  1992) ...................................................................................................................................34, 35
                                         17
                                              In re Dynaco Corp.,
                                         18       162 B.R. 389 (Bankr. D.N.H. 1993) ...................................................................................40, 42
                                         19
                                              In re Macombs Properties VI, Ltd.,
                                         20       88 B.R. 261 (Bankr. C.D. Cal. 1988) ........................................................................................42

                                         21   In re Mellor,
                                                  734 F.2d 1396 (9th Cir 1984)....................................................................................................41
                                         22
                                              In re N.J. Affordable Homes Corp.,
                                         23       No. 05-60442 (DHS), 2006 WL 2128624 (Bankr. D.N.J. June 29, 2006)................................42
                                         24   In re O’Connor,
                                         25       808 F.2d 1393 (10th Cir. 1987)...........................................................................................42, 43

                                         26   In re Oak Glen R-Vee,
                                                  8 B.R. 213 ( Bankr. C.D. Cal 1981) ..........................................................................................40
                                         27

                                         28

                                                                                                                      iv
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC                  Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                             Desc
                                                                                Main Document    Page 5 of 150


                                          1   Owens-Corning Fiberglas Corp. v. Ctr. Wholesale, Inc. (In re Ctr. Wholesale.
                                                Inc.),
                                          2     759 F.2d 1440 (9th Cir. 1985)...................................................................................................43
                                          3
                                              Richmond Leasing Co. v. Capital Bank. N.A.,
                                          4      762 F.2d 1303 (5th Cir. 1985)...................................................................................................39

                                          5   In re Satcon Tech. Corp.,
                                                  No. 12-12869 (KG), 2012 WL 6091160 (Bankr. D. Del. Dec. 7, 2012) ..................................42
                                          6
                                              In re Simasko Prod. Co.,
                                          7       47 B.R. 444 (Bankr. D. Colo. 1985) .........................................................................................39
                                          8   In re Sky Valley, Inc.,
                                          9       100 B.R. 107,113 (Bankr. N.D. Ga. 1998)................................................................................36

                                         10   In re Stein,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                  19 B.R. 458 (Bankr. E.D. Pa. 1982) ....................................................................................40, 43
                                         11
                                              In re Swedeland Dev. Grp., Inc.,
         DENTONS US LLP




                                         12       16 F.3d 552 (3d Cir. 1994) ........................................................................................................42
            (213) 623-9300




                                         13   Trans World Airlines. Inc. v. Travellers Int’l AG. (In re Trans World Airlines,
                                         14      Inc.),
                                                 163 B.R. 964 (Bankr. D. Del. 1994) .........................................................................................38
                                         15
                                              In re Tuscon Industrial Partners,
                                         16       129 B.R. 614 (9th Cir. BAP 1991) ............................................................................................40

                                         17   UMB Bank, N.A., et al., v. Air Force Village West, Inc. dba Altavita Village et al.,
                                                Case No. RIC 1724503 .............................................................................................................16
                                         18
                                              Unsecured Creditors’ Comm. v. First Nat’l Bank & Trust Co. of Escanaba (In re
                                         19
                                                 Ellingsen MacLean Oil Co.),
                                         20      834 F.2d 59 (6th Cir. 1987). cert. denied, 488 U.S. 817 (1988) ...............................................35

                                         21   In re Wrecelesham Grange, Inc.
                                                  221 B.R. 978 (Bankr. M.D. Flo. 1997) .....................................................................................43
                                         22
                                              Statutes
                                         23
                                              11 U.S.C.
                                         24      §§ 101 et seq. ..............................................................................................................................1
                                         25      § 105 .................................................................................................................................. passim
                                                 § 105(a) .................................................................................................................................1, 40
                                         26      § 326 ....................................................................................................................................22, 43
                                                 § 328 ....................................................................................................................................22, 43
                                         27      § 330 ....................................................................................................................................22, 43
                                                 § 331 ....................................................................................................................................22, 43
                                         28

                                                                                                                      v
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC                    Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                                 Desc
                                                                                  Main Document    Page 6 of 150


                                          1         § 361 .................................................................................................................................. passim
                                                    § 361(3) .....................................................................................................................................37
                                          2         § 362 .................................................................................................................................. passim
                                          3         § 362(d)(1) ................................................................................................................................41
                                                    § 363 ..........................................................................................................................1, 15, 22, 31
                                          4         § 363(a) ...........................................................................................................................5, 17, 24
                                                    § 363(c) .................................................................................................................................5, 24
                                          5         § 363(c)(2)...........................................................................................................................32, 40
                                                    § 363(e) ...................................................................................................................32, 40, 41, 42
                                          6         § 364 .................................................................................................................................. passim
                                          7         § 364 ..........................................................................................................................................35
                                                    § 364(a) .....................................................................................................................................36
                                          8         § 364(b) .....................................................................................................................................36
                                                    § 364(c) ............................................................................................................................. passim
                                          9         § 364(c)(1)......................................................................................................................... passim
                                                    § 364(c)(2).................................................................................................................................32
                                         10
                                                    § 364(c)(3).................................................................................................................................32
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11         § 364(c)-(d)(1)...........................................................................................................................35
                                                    § 364(d) ............................................................................................................................. passim
         DENTONS US LLP




                                         12         § 364(d)(1) ........................................................................................................................ passim
            (213) 623-9300




                                                    § 502(d) ...............................................................................................................................22, 37
                                         13         § 503(a) .....................................................................................................................................43
                                                    § 503(b) .........................................................................................................................22, 34, 43
                                         14
                                                    § 503(b)(1) ................................................................................................................................34
                                         15         § 506(c) ............................................................................................................................. passim
                                                    § 507 ............................................................................................................................................1
                                         16         § 507(a) ...............................................................................................................................22, 43
                                                    § 507(b) .........................................................................................................................22, 34, 43
                                         17         § 544 ..............................................................................................................................22, 31, 37
                                                    § 545 ..............................................................................................................................22, 31, 37
                                         18
                                                    § 546 ..........................................................................................................................................22
                                         19         § 546(c) .....................................................................................................................................43
                                                    § 546(d) .....................................................................................................................................43
                                         20         § 547 ..............................................................................................................................22, 31, 37
                                                    § 548 ..............................................................................................................................22, 31, 37
                                         21         § 549 ..............................................................................................................................22, 31, 37
                                         22         § 550 ....................................................................................................................................22, 37
                                                    § 552 ..........................................................................................................................................43
                                         23         § 552(b) .....................................................................................................................................17
                                                    § 553(b) .....................................................................................................................................31
                                         24         § 723(a) .....................................................................................................................................31
                                                    § 726 ....................................................................................................................................22, 43
                                         25         § 1107 ....................................................................................................................................1, 14
                                         26         § 1108 ....................................................................................................................................1, 14
                                                    § 1113 ..................................................................................................................................22, 43
                                         27         § 1114 ..................................................................................................................................22, 43
                                                    §§ sections 101 et seq. .................................................................................................................1
                                         28

                                                                                                                         vi
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC                   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                               Desc
                                                                                 Main Document    Page 7 of 150


                                          1   28 U.S.C.
                                                 § 157 ..........................................................................................................................................14
                                          2      § 157(b)(2) ................................................................................................................................14
                                          3      § 1334 ........................................................................................................................................14
                                                 § 1408 ........................................................................................................................................14
                                          4      § 1409 ........................................................................................................................................14
                                                 § 1930(a) ...............................................................................................................................7, 26
                                          5
                                              Cal. Health & Safety Code § 1793.15 .............................................................................................19
                                          6
                                              Rules and Regulations
                                          7
                                              Cal. L.B.R.
                                          8
                                                 4001-2 .........................................................................................................................................1
                                          9      9075-1(a)(6) ................................................................................................................................3

                                         10   Fed. R. Bankr. P.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                 2002 .........................................................................................................................................1, 3
                                         11      2002 ...........................................................................................................................................45
                                                 4001 .......................................................................................................................................4, 23
         DENTONS US LLP




                                         12
                                                 4001 .............................................................................................................................................1
            (213) 623-9300




                                         13      4001(b) ......................................................................................................................................44
                                                 4001(b)(2) .................................................................................................................................44
                                         14      4001(b)(2) .................................................................................................................................44
                                                 4001 (c)(1)(B)(i)-(xi) ................................................................................................................31
                                         15      6004 ...........................................................................................................................................32
                                                 6004(a) ......................................................................................................................................44
                                         16
                                                 6004(h) ......................................................................................................................................44
                                         17      9014 .............................................................................................................................................1

                                         18   Other Authorities

                                         19   2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) ....................................................42
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                                       vii
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                         Desc
                                                                         Main Document    Page 8 of 150


                                          1
                                                                                       EMERGENCY MOTION
                                          2
                                                          The Debtor in the above-captioned chapter 11 bankruptcy case (the “Chapter 11 Case”),
                                          3
                                              files this Emergency Motion for an Interim Order (A) Authorizing the Debtor to Obtain Post
                                          4
                                              Petition Financing, (B) Authorizing the Debtor to use Cash Collateral, and (C) Granting
                                          5
                                              Adequate Protection to Prepetition Lenders Pursuant to 11 U.S.C. §§ 105, 363, 364, 1107 and
                                          6
                                              1108; Memorandum of Points and Authorities in Support Thereof; (the “Motion”) on an
                                          7
                                              emergency basis, pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363, 364 and 507 of title 11 of the
                                          8
                                              United States Code, sections 101 et seq., Rules 2002, 4001 and 9014 of the Federal Rules of
                                          9
                                              Bankruptcy Procedure, and Rule 4001-2 of the Local Bankruptcy Rules of the United States
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Bankruptcy Court for the Central District of California 1 for entry of an interim order
                                         11
                                              (substantially in the form attached hereto as Exhibit “1” the “Interim Order”), and a final order
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              (the “Final Order” and together with the Interim Order, the “DIP Orders”) (i) authorizing the
                                         13
                                              Debtor to enter into a senior secured, superpriority debtor in possession financing facility (as
                                         14
                                              amended, modified or otherwise in effect from time to time, the “DIP Facility”), with Lapis
                                         15
                                              Advisers, LP (“Lapis”) and KBC Bank NV (“KBC”, and collectively with Lapis, (the “DIP
                                         16
                                              Lenders”), in an (a) interim amount not to exceed $400,000 and only as needed to avoid
                                         17
                                              immediate and irreparable harm, and (b) after a final hearing, an aggregate principal amount of up
                                         18
                                              to $4,250,000.00 (plus that portion of interest thereon that converts to additional principal in
                                         19
                                              accordance with the DIP Loan Documents) (as defined below))                               (the “New Money
                                         20
                                              Commitment”) and any loan thereunder, the “New Money DIP Loans” and a dollar-for-dollar
                                         21
                                              roll-up of the outstanding obligations owed to each Prepetition Lender (defined below) arising
                                         22
                                              under the Working Capital Agreement (defined below), including principal and accrued interest
                                         23
                                              thereon (the “Roll-Up Loans” and together with the New Money DIP Loans, the “DIP Loans”),
                                         24
                                              substantially on the terms set forth in the Priming Superpriority Debtor In Possession Credit
                                         25
                                              Agreement (as amended, supplemented, or otherwise modified and in effect from time to time, the
                                         26
                                              1
                                         27     All references to “sections” herein are to sections of the Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended.
                                              All references to the “Bankruptcy Rules” are to provisions of the Federal Rules of Bankruptcy Procedures. All
                                         28   references to “LBR” are to the Local Bankruptcy Rules for the United States Bankruptcy Court for the Central
                                              District of California.

                                                                                                      1
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                       Desc
                                                                         Main Document    Page 9 of 150


                                          1   “DIP Credit Agreement,”2 which is attached hereto as Exhibit “2”, and together with all other

                                          2   agreements, documents, notes, certificates, and instruments executed and/or delivered with, to or

                                          3   in favor of the DIP Lender, the “DIP Financing Agreements”), and (c) granting the DIP Liens and

                                          4   the DIP Superpriority Claim (in each case, as defined below); (ii) authorizing the interim use of

                                          5   Cash Collateral (as defined below) on the terms set forth in the Interim Order; (iii) granting

                                          6   “adequate protection” to the holders of certain COPs (defined below) issued by the Debtor in

                                          7   1999 and to KBC on account of an irrevocable letter of credit and related reimbursement

                                          8   agreement and other documents (collectively, the “Letter of Credit”) issued by KBC to secure

                                          9   repayment of certain ABAG Finance Authority for Nonprofit Corporations Variable Rate

                                         10   Demand Bonds, Series 2005 (the “Bonds”) issued by the Debtor in 2005 (further described
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   below) in the form of Replacement Liens, each as defined below, among other adequate
         DENTONS US LLP




                                         12   protections as further described below; (iv) modifying the automatic stay as imposed by section
            (213) 623-9300




                                         13   362 of the Bankruptcy Code to the extent necessary to implement and effectuate the terms of the

                                         14   DIP Facility and the DIP Orders; and (v) scheduling an interim hearing to approve the proposed

                                         15   Interim Order and a final hearing with respect to the relief requested herein (the “Final Hearing”).

                                         16                                  SUMMARY OF REQUESTED RELIEF
                                         17               This Motion is necessary to avoid immediate and irreparable harm because the bulk of the
                                         18   Debtor’s assets, including its income, is subject to prepetition perfected liens. The COPs Trustee
                                         19   (defined below) asserts that the Debtor’s repayment obligations under the COPs are secured by a
                                         20   security interest in substantially all of the Debtor’s assets, including Altavita Village and the
                                         21   revenues derived from its operations. Similarly, KBC asserts that that the Debtor’s repayment
                                         22   obligations under the Letter of Credit are secured by a security interest in substantially all of the
                                         23   Debtor’s assets, including Altavita Village and the revenues derived from its operations.
                                         24               The Debtor has continually lost money since before its Prepetition Lenders (defined
                                         25   below) commenced the receivership action. The Debtor has sought alternative DIP financing
                                         26   from a number of traditional distressed credit lenders, but its efforts have been unsuccessful. The
                                         27
                                              2
                                                Capitalized terms used but not defined herein shall have the meanings given to them in the DIP Credit Agreement
                                         28   or the Interim Order.

                                                                                                     2
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                        Main Document    Page 10 of 150


                                          1   DIP Lenders were the only parties willing to provide a DIP loan to the Debtor.

                                          2               In further support of the Motion, the Debtor relies upon and refers this Court to the

                                          3   Declaration of Bill Pace in Support of the First Day Motions (the “Pace Declaration”), filed

                                          4   concurrently herewith.

                                          5                                     ADDITIONAL INFORMATION
                                          6               The Motion is based on the Notice of Emergency Motions that will be filed and served
                                          7   after obtaining a hearing date for the Debtor’s “First Day Motions,” the attached Memorandum of
                                          8   Points and Authorities, the Pace Declaration filed concurrently herewith, the arguments of
                                          9   counsel and other admissible evidence properly brought before the Court at or before the hearing
                                         10   on this Motion.        In addition, the Debtor requests that the Court take judicial notice of all
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   documents filed with the Court in this Chapter 11 Case.
         DENTONS US LLP




                                         12               Counsel to the Debtor will serve this Motion, the attached Memorandum of Points and
            (213) 623-9300




                                         13   Authorities, the Pace Declaration and the Notice of First-Day Motions on: (i) the Office of the
                                         14   United States Trustee for the Central District of California; (ii) the Prepetition Lenders and their
                                         15   counsel and any other secured parties; (iii) the DIP Lenders and their counsel; (iv) the Debtor’s
                                         16   twenty (20) largest general unsecured creditors; (v) and all parties requesting notice pursuant to
                                         17   Bankruptcy Rule 2002. To the extent necessary, the Debtor requests that the Court waive
                                         18   compliance with LBR 9075-1(a)(6) and approve service (in addition to the means of services set
                                         19   forth in such LBR) by overnight delivery. Among other things, the Notice of Emergency Motions
                                         20   will provide that any opposition or objection to the Motion may be presented at any time before
                                         21   or at the hearing regarding the Motion, but that failure to timely object may be deemed by the
                                         22   Court to constitute consent to the relief requested herein.
                                         23               In the event that the Court grants the relief requested by the Motion, the Debtor shall
                                         24   provide notice of the entry of the order granting such relief upon each of the foregoing parties and
                                         25   any other parties in interest as the Court directs. The Debtor submits that such notice is sufficient
                                         26   and that no other or further notice be given.
                                         27

                                         28

                                                                                                 3
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                         Desc
                                                                         Main Document    Page 11 of 150


                                          1                                BANKRUPTCY RULE 4001 STATEMENT
                                          2               In accordance with Bankruptcy Rule 4001, the following sets forth a concise summary of
                                          3   material terms of the proposed DIP Facility and the DIP Orders: 3
                                          4
                                                  SECURED CREDITORS:                 UMB Bank, N.A., as successor to U.S. Bank Trust National
                                          5                                          Association (the “COPs Trustee”), serves as trustee for
                                                  BR 4001(c)(1)(B)
                                                  LBR 4001-2                         repayment of the approximately $40 million to holders of
                                          6                                          certain Certificates of Participation (the “COPs”) issued by the
                                                                                     Debtor in 1999.
                                          7
                                                                                     KBC Bank NV (“KBC”) on account of a letter of credit (the
                                          8                                          “Letter of Credit”) and related documents issued by KBC for
                                                                                     the account of the Debtor to secure repayment of certain
                                          9                                          ABAG Finance Authority for Nonprofit Corporations Variable
                                                                                     Rate Demand Bonds, Series 2005 (the “Bonds”) issued for the
                                         10                                          benefit of the Debtor in 2005. Following a draw under the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                     Letter of Credit, the Bonds are presently held by U.S. Bank,
                                         11                                          National Association, as Trustee (“US Bank”) as “Bank
                                                                                     Bonds.”
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                  BORROWERS:                         Air Force Village West, Inc., a California not for profit
                                         13                                          corporation, doing business as Altavita Village
                                                  BR 4001(c)(1)(B)
                                         14       LBR 4001-2
                                                  GUARANTORS:                        None
                                         15       BR 4001(c)(1)(B)
                                                  LBR 4001-2
                                         16

                                         17       DIP LENDERS:                       Lapis Advisers, LP, (“Lapis”) and KBC Bank NV (“KBC” and
                                                  BR 4001(c)(1)(B)                   together with Lapis, the “DIP Lenders”).
                                         18       LBR 4001-2

                                         19       DIP FACILITY:                      A multi-draw term loan facility (the “DIP Facility”) comprised
                                                  BR 4001(c)(1)(B)                   of:
                                         20
                                                  LBR 4001-2                          (a) New Money DIP Loans in the aggregate principal amount
                                         21                                               of up to $4,250,000.00, plus that portion of interest
                                                                                          thereon that converts to additional principal in accordance
                                         22                                               with the DIP Loan Documents, (as defined below), (the
                                                                                          “New Money Commitment” and loans thereunder, the
                                         23                                               “New Money DIP Loans”) to be advanced in accordance
                                                                                          with the Budget and the terms of the DIP Loan
                                         24
                                                                                          Documents, as defined herein; and
                                         25
                                                                                      (b) Roll-Up DIP Loans: Subject to entry of the final Order, as
                                         26                                               defined below, a dollar-for-dollar roll-up of the

                                         27   3
                                               This summary is not intended to limit the terms of the DIP Facility, including in respect of any use of Cash
                                              Collateral, in each case as set forth in the DIP Credit Agreement, the Interim Order and the Final Order. Reference
                                         28   should be made to the Interim Order, the DIP Credit Agreement and the Final Order for the full terms thereof.

                                                                                                      4
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC    Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15           Desc
                                                                  Main Document    Page 12 of 150


                                          1                                   outstanding obligations owed to each Prepetition Lender
                                                                              arising under or in connection with the Working Capital
                                          2                                   Facility, including outstanding principal and accrued
                                          3                                   interest thereon (the “Roll-Up Loans” and, together with
                                                                              the New Money DIP Loans, the “DIP Loans”).
                                          4
                                               AVAILABILITY:              Commencing on the date of the Bankruptcy Court’s entry of
                                          5    BR 4001(c)(1)(B)           interim and final orders, in form and substance satisfactory to
                                               LBR 4001-2                 the DIP Lenders in their sole discretion (the “Orders”)
                                          6                               approving the DIP Facility, New Money DIP Loans shall be
                                          7                               available to the Debtor in an amount up to the lesser of the
                                                                          New Money Commitment and the amount of borrowings
                                          8                               contemplated by the Orders, in either case in accordance with
                                                                          the Budget (as defined below). The proceeds of the New
                                          9                               Money DIP Loans shall be disbursed to the Debtor’s existing
                                                                          main operating account (the “DIP Funding Account”) in the
                                         10                               name of the Debtor. The DIP Funding Account shall
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                               constitute part of the Collateral.
         DENTONS US LLP




                                         12                               Commencing on the date of the Bankruptcy Court’s entry of
            (213) 623-9300




                                                                          the final Order, in form and substance satisfactory to the DIP
                                         13                               Lenders in their sole discretion, approving, among other
                                                                          things, the Roll-Up Loans, the Roll-Up Loans shall deemed
                                         14                               made to the Debtor to refinance the outstanding obligations
                                         15                               under the Working Capital Facility.

                                         16                               Subject to the terms hereof, the amount of the New Money
                                                                          Commitment may be borrowed in multiple advances, and at
                                         17                               intervals, consistent with the Budget, to be set forth in the
                                                                          definitive documents relating to the DIP Facility, all of which
                                         18
                                                                          shall be in form and substance satisfactory to the DIP Lenders
                                         19                               in their sole discretion      (collectively, the “DIP Loan
                                                                          Documents”).
                                         20
                                                                          On terms and conditions acceptable to the DIP Lenders and the
                                         21                               Prepetition Lenders in their sole discretion, the Orders shall
                                                                          expressly contemplate and authorize the use of any “cash
                                         22
                                                                          collateral” (as defined in Bankruptcy Code section 363(a) but
                                         23                               limited to cash received by the Debtor in the ordinary course
                                                                          of operations of its business) securing the repayment of
                                         24                               obligations under the Prepetition Credit Agreements, pursuant
                                                                          to Bankruptcy Code section 363(c).
                                         25
                                               MATURITY DATE:             All obligations outstanding under or in respect of the DIP
                                         26                               Facility shall be repaid in full on the date (the “Maturity
                                               BR 4001(c)(1)(B)
                                               LBR 4001-2                 Date”) that is the earliest to occur of: (a) September 9, 2019,
                                         27                               (b) April 19, 2019, if the Final Order has not been entered by
                                                                          the Bankruptcy Court as of such date, (c) the closing date (the
                                         28

                                                                                        5
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                      Main Document    Page 13 of 150


                                          1                                      “Closing Date”) of any sale, (d) the day on which the DIP
                                                                                 Agent and the DIP Lenders accelerate the DIP Obligations (or
                                          2                                      the DIP Obligations automatically and immediately accelerate)
                                                                                 or the DIP Obligations otherwise become immediately due and
                                          3                                      payable pursuant to the terms of the DIP Loan Documents, or
                                                                                 (e) the confirmation of a plan of reorganization or liquidation
                                          4                                      for the Debtor in the Case.
                                          5    USE OF PROCEEDS:                  The proceeds of the DIP Facility will be used, in accordance
                                               BR 4001(b)(1)(B)(ii),             with the Budget, to provide working capital and for other
                                          6    -(b)(1)(B)(iii), -(b)(1)(B)(iv)   general corporate purposes of the Debtor during the
                                                                                 administration of the Case, including the payment of
                                          7                                      administrative claims allowed in the Case.
                                               LBR 4001-2
                                          8                                      No portion of the DIP Facility, the Cash Collateral or the
                                                                                 Carve-Out (as defined below) shall be used in connection with
                                          9                                      asserting any claims or causes of action against the DIP
                                                                                 Secured Parties or the Prepetition Lenders, or their respective
                                         10                                      affiliates, subsidiaries, directors, shareholders, employees,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                 advisors, agents or sub-agents, including formal discovery
                                         11                                      proceedings in anticipation thereof, or challenging any lien
                                                                                 thereof; provided, however, that any committee of unsecured
         DENTONS US LLP




                                         12                                      creditors appointed in the Case shall have sixty (60) days from
            (213) 623-9300




                                                                                 and after the appointment of such committee to investigate the
                                         13                                      claims and liens of the Prepetition Lenders, with an amount
                                                                                 available to investigate such claims not to exceed $25,000.
                                         14
                                               BUDGET:                           “Budget” shall mean the rolling consolidated 13-week cash
                                         15    BR 4001(b)(1)(B)(ii)              flow and financial projections of the Debtor covering the
                                               LBR 4001-2                        period beginning on March 16, 2019 and itemizing on a
                                         16                                      weekly basis all uses, and anticipated uses, of the DIP Facility,
                                                                                 revenues projected to be received and all expenditures
                                         17                                      proposed to be made during such period, which shall at all
                                                                                 times be in form and substance reasonably satisfactory to the
                                         18                                      DIP Lenders.
                                         19                                      Prior to the Petition Date, the Debtor shall provide to the DIP
                                                                                 Lenders an initial Budget for the period beginning on March
                                         20                                      16, 2019. After entry of the interim Order, the Debtor shall
                                                                                 provide to the DIP Lenders, as soon as available but no later
                                         21                                      than 5:00 PM Pacific Time on each Friday, a Budget variance
                                                                                 and reconciliation report setting forth: (i) a comparative
                                         22                                      reconciliation, on a line-by-line basis, of actual cash receipts
                                                                                 and disbursements against the cash receipts and disbursements
                                         23                                      forecast in the Budget, and the percentage variance thereof, for
                                                                                 (A) the weekly period ended on (and including) the
                                         24                                      immediately preceding Sunday and (B) the cumulative period
                                                                                 to date; (ii) a written explanation of such variances; and (iii)
                                         25                                      projections for the following 13 weeks, including a rolling
                                                                                 cash receipts and disbursements forecast for such period.
                                         26
                                                                                 Other than to the extent otherwise permitted in the DIP Loan
                                         27                                      Documents, the Debtor shall not make or commit to make any
                                                                                 payments other than those identified in the Budget. On the last
                                         28                                      business day of any week: (i) payments for such cumulative

                                                                                                6
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                       Main Document    Page 14 of 150


                                          1                                    period to date shall not exceed 15% (so long as Tom Plumb of
                                                                               Cordes & Company, LLC, or another employee or
                                          2                                    representative thereof satisfactory to the DIP Lenders, remains
                                                                               responsible for the Budget and reporting thereon) or 10% (if
                                          3                                    Tom Plumb or another employee or representative of Cordes
                                                                               & Company, LLC, is not so engaged) of the respective
                                          4                                    amounts, measured as to each line item in the Budget, set forth
                                                                               for such cumulative period to date in the Budget; and (ii)
                                          5                                    receipts for such cumulative period to date shall not be less
                                                                               than 90% of the amounts, on an aggregate basis, set forth for
                                          6                                    such cumulative period to date in the Budget.
                                          7    INTEREST RATE:                  Each DIP Loan (including each NM Loan and Roll-Up Loan)
                                               BR 4001(c)(1)(B)                shall bear interest on the unpaid principal amount thereof from
                                          8    LBR 4001-2                      the date made through repayment (whether by acceleration or
                                                                               otherwise) on the unpaid principal amount thereof at a rate per
                                          9                                    annum equal to ten percent (10.00%). Accrued interest on
                                                                               each DIP loan shall be paid in full on each Interest Payment
                                         10                                    Date as follows: (i) thirty percent (30%) of the accrued
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                               interest amount shall be paid in cash, and (ii) seventy percent
                                         11                                    (70%) of the accrued interest amount shall, in lieu of being
                                                                               paid in cash on such Interest Payment Date, be capitalized and
         DENTONS US LLP




                                         12                                    added to the principal amount outstanding under the DIP
            (213) 623-9300




                                                                               Loans and shall bear interest from such Interest Payment Date
                                         13                                    at the same rate as the original principal amount of the DIP
                                                                               Loans and shall be treated as principal of the DIP Loans for all
                                         14                                    purposes.
                                         15    FEES:                           The Debtor agree to pay to the DIP Lenders, (i) an exit fee
                                               BR 4001(b)(1)(B)(ii),           equal to three percent (3%) of the New Money Commitment,
                                         16                                    payable on the Maturity Date and (ii) a commitment fee equal
                                               -(c)(1)(B)
                                                                               to half a percent (0.50%) of the average daily unused amount
                                         17                                    of the New Money Commitment for the period from and
                                               LBR 4001-2                      including the Petition Date to, but not including, the Maturity
                                         18                                    Date, which shall be payable on the Maturity Date. The unused
                                                                               amount of the New Money Commitment for any day shall be
                                         19                                    equal to the New Money Commitment less the aggregate
                                                                               principal amount of all of the New Money Loans then
                                         20                                    outstanding on such day.
                                         21    CARVE OUT:                      The DIP Obligations shall be subject to a carve-out (the
                                               BR 4001(c)(1)(B)                “Carve Out”) comprising: (i) all fees required to be paid to the
                                         22                                    Clerk of the Bankruptcy Court and to the Office of the United
                                               LBR 4001-2
                                                                               States Trustee pursuant to 28 U.S.C. § 1930(a), and (ii) (a) fees
                                         23                                    and expenses projected in the Budget and incurred by the
                                                                               Debtor’s professionals or the professionals of any official
                                         24                                    committee of unsecured creditors or other professionals
                                                                               appointed in the Case prior to delivery of notice of an Event of
                                         25                                    Default and allowed by the Bankruptcy Court (the “Carve Out
                                                                               Notice”), and (b) after delivery of a Carve-Out Notice, an
                                         26                                    amount not exceeding $250,000 in the aggregate to pay any
                                                                               fees or expenses incurred by the Debtor’s professionals or the
                                         27                                    professionals of any official committee of unsecured creditors
                                                                               appointed in the Case, provided that nothing herein shall be
                                         28                                    construed to impair the ability of any party to object to the

                                                                                              7
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                      Main Document    Page 15 of 150


                                          1                                     fees, expenses, reimbursement or compensation described
                                                                                above. No portion of the Carve Out, any cash collateral or
                                          2                                     proceeds of the DIP Facility may be used for the payment of
                                                                                the fees and expenses of any person incurred challenging, or in
                                          3                                     relation to the challenge of, any of the DIP Lenders’ or
                                                                                Prepetition Lenders’ liens or claims, or the initiation or
                                          4                                     prosecution of any claim or action against any of the DIP
                                                                                Lenders or Prepetition Lenders in any capacity, except there
                                          5                                     shall be available $25,000 to investigate any such potential
                                                                                challenges.
                                          6
                                               DIP LIENS:                       The DIP Facility shall be secured by certain liens (the “DIP
                                          7    BR 4001(c)(1)(B)(i),             Liens”), which shall be granted in the DIP Credit Documents
                                               -(c)(1)(B)(vii), -(c)(1)(B)(x)   and approved by the Bankruptcy Court in the DIP Orders, on
                                          8                                     all now owned or hereafter acquired assets and property of the
                                                                                Debtor and proceeds thereof (including, without limitation, all
                                          9    LBR 4001-2                       cash, cash equivalents, accounts, payment intangibles,
                                                                                promissory notes, consignments, commercial tort claims, tax
                                         10                                     refunds, inventory, goods, chattel paper, documents, deposit
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                accounts, documents, instruments, investment property, letter-
                                         11                                     of-credit rights, general intangibles, contracts, contract rights,
                                                                                all causes of action and proceeds thereof, computer hardware
         DENTONS US LLP




                                         12                                     and software, motor vehicles, intellectual property, real and
            (213) 623-9300




                                                                                personal property, plant and equipment of the Debtor
                                         13                                     (collectively, the “DIP Collateral”) (provided, however, that
                                                                                the DIP Collateral shall not include either the Trustee-Held
                                         14                                     Funds, the proceeds of any Chapter 5 actions or any sums on
                                                                                deposit in the Debtor’s resident escrow account), subject only
                                         15                                     to: (i) the prepetition liens of certain equipment lessors (if such
                                                                                liens limited only to the equipment secured thereby and
                                         16                                     proceeds thereof), and (ii) the prepetition liens of the
                                                                                California Department of Social Services (the “CDSS Liens”)
                                         17                                     on approximately sixty-eight (68) acres of undeveloped real
                                                                                property immediately adjacent to the Debtor’s facility to the
                                         18                                     extent that, in accordance with that certain letter agreement,
                                                                                dated August 9, 2018, between the California Department of
                                         19                                     Social Services and certain of the Prepetition Lenders, such
                                                                                CDSS Liens would be senior to the liens of the Prepetition
                                         20                                     Lenders securing the Working Capital Facility.
                                         21                                     The DIP Liens shall, pursuant to § 364(d)(1) of the Bankruptcy
                                                                                Code, be valid, perfected, superpriority priming liens on the
                                         22                                     DIP Collateral.
                                         23                                     Except with respect to the Carve Out, neither the DIP Liens
                                                                                nor the liens held by the Prepetition Lenders shall be subject to
                                         24                                     surcharge under § 506(c) or any other provision of the
                                                                                Bankruptcy Code.
                                         25
                                               ADEQUATE                         The Prepetition Lenders will receive customary adequate
                                         26    PROTECTION:                      protection in exchange for their consent to the Debtor’s use of
                                               BR 4001(b)(1)(B)(iv),            “cash collateral” subject to the Budget and for the priming of
                                         27                                     their liens by the liens securing the DIP Facility.
                                               -(c)(1)(B)(i),
                                         28    -(c)(1)(B)(ii),

                                                                                               8
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                      Main Document    Page 16 of 150


                                          1    -(d)(1)(A)(i)
                                          2    LBR 4001-2
                                          3    PRIORITY:                      The DIP Obligations shall, pursuant to § 364(c)(1) of the
                                               BR 4001(c)(1)(B)(i),           Bankruptcy Code, be entitled to superpriority administrative
                                          4    -(c)(1)(B)(ii)                 expense claim status in the Chapter 11 Case (the “DIP
                                                                              Superpriority Claim”), which DIP Superpriority Claim in
                                          5                                   respect of the DIP Facility shall have priority over any and all
                                               LBR 4001-2                     claims against the Debtor.
                                          6
                                               AFFIRMATIVE AND                The DIP Loan Documents include such affirmative and
                                          7    NEGATIVE                       negative covenants as are usual and customary for financings
                                               COVENANTS:                     of this kind and that are reasonably acceptable to the DIP
                                          8                                   Lenders, including, without limitation, compliance with: (a)
                                               BR 4001(c)(1)(B)               the Budget, as described above (and subject to the variances
                                          9    LBR 4001-2                     contemplated above); and (b) certain temporal milestones
                                                                              related to the contemplated marketing and sale of all or
                                         10                                   substantially all of the Debtor’s assets (the “Sale Milestones”).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11    REPRESENTATIONS                The DIP Loan Documents include such representations and
                                               AND WARRANTIES:                warranties as are usual and customary for financings of this
         DENTONS US LLP




                                         12
                                               BR 4001(c)(1)(B)               kind and that are reasonably acceptable to the DIP Lenders,
            (213) 623-9300




                                         13    LBR 4001-2                     including without limitation: due organization; requisite power
                                                                              and authority; qualification; due authorization, execution,
                                         14                                   delivery and enforceability of the DIP Loan Documents; no
                                                                              conflicts; no material adverse change (excluding any material
                                         15                                   adverse change resulting from or in connection with the
                                                                              commencement of the Case and the events leading up to the
                                         16
                                                                              Case; no restricted junior payments; absence of material
                                         17                                   litigation (excluding the Case, the receivership action and the
                                                                              pending resident litigation); payment of taxes; title to
                                         18                                   properties; Investment Company Act and margin stock
                                                                              matters; ERISA and other employee matters; absence of
                                         19                                   brokers or finders fees; compliance with laws; continued
                                         20                                   effectiveness of orders of the Bankruptcy Court, including the
                                                                              Orders, as applicable; full disclosure and accuracy of Budget;
                                         21                                   and Patriot Act and other related matters.
                                               EVENTS OF DEFAULT:              The DIP Loan Documents include events of default that are
                                         22    BR 4001(c)(1)(B)                usual and customary for financings of this kind and that are
                                               LBR 4001-2                      reasonably acceptable to the DIP Lenders (each an “Event of
                                         23                                    Default”), including, without limitation, the following:
                                         24                                        (a) The final Order, in form and substance satisfactory to
                                                                                       the DIP Lenders, shall not have been entered by the
                                         25                                            Bankruptcy Court as a final order by April 24, 2019;

                                         26                                      (b) the Case shall be dismissed or converted to a case
                                                                                     under chapter 7 of the Bankruptcy Code; a trustee,
                                         27                                          receiver, interim receiver or receiver and manager shall
                                         28                                          be appointed in the Case, or a responsible officer or an

                                                                                             9
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                 Main Document    Page 17 of 150


                                          1                                    examiner with enlarged powers shall be appointed in
                                                                               the Case; or any super-priority administrative expense
                                          2                                    claim or lien (other than the Carve-Out and as
                                          3                                    otherwise provided herein ) that is pari passu with or
                                                                               senior to the claims, charges or liens of the DIP
                                          4                                    Lenders shall have arisen or be authorized or allowed;

                                          5                                 (c) the Debtor shall make any payment (whether by way of
                                                                               adequate protection or otherwise) of principal or
                                          6                                    interest or otherwise on account of any prepetition
                                                                               indebtedness or payables, other than: (i) payments
                                          7
                                                                               authorized by the Bankruptcy Court in respect of “first
                                          8                                    day” or other orders entered upon pleadings in form
                                                                               and substance reasonably satisfactory to the DIP
                                          9                                    Lenders (including, without limitation, payments of
                                                                               prepetition obligations to employees and payroll taxes,
                                         10                                    insurance payments, utility deposits, critical vendor
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                                    payments, sales and use taxes and similar taxes, each to
                                                                               the extent approved by order of the Bankruptcy Court);
         DENTONS US LLP




                                         12                                    and (ii) payments of franchise (and similar) taxes
            (213) 623-9300




                                                                               incurred prior to the Petition Date necessary to
                                         13                                    maintain the Debtor’s existence and qualification or
                                                                               good standing in its jurisdiction of formation and any
                                         14                                    other jurisdictions in which it conducts business;
                                         15
                                                                            (d) the Bankruptcy Court shall enter an order granting
                                         16                                    relief from the automatic stay to any creditor or party in
                                                                               interest: (i) to permit foreclosure (or the granting of a
                                         17                                    deed in lieu of foreclosure or the like) on any material
                                                                               assets of the Debtor; or (ii) to permit other actions that
                                         18                                    would have a material adverse effect on the Debtor or
                                                                               its estate or the DIP Secured Parties’ rights and
                                         19
                                                                               remedies under the DIP Loan Documents (including
                                         20                                    the enforceability thereof in accordance with their
                                                                               terms), provided that the DIP Lenders shall provide 5
                                         21                                    business days’ notice to the Debtor’s counsel and
                                                                               counsel to any unsecured creditors committee unless
                                         22                                    the Event of Default is due to the failure to make any
                                         23                                    principal payment when due, dismissal of the case or
                                                                               conversion to a Chapter 7 proceeding, in which no such
                                         24                                    notice is required;

                                         25                                 (e) an order shall be entered reversing, amending,
                                                                               supplementing, staying, vacating or otherwise
                                         26                                    modifying the Order, or the Borrower shall apply for
                                                                               the entry of such an order, without the prior written
                                         27
                                                                               consent of the DIP Lenders;
                                         28

                                                                                     10
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC       Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                     Main Document    Page 18 of 150


                                          1                                     (f) the Debtor shall fail to meet or comply with any of the
                                                                                    Sale Milestones;
                                          2
                                                                                (g) any DIP Loan Document shall cease to be effective or
                                          3
                                                                                    shall be contested by Debtor or any of their affiliates;
                                          4
                                                                                (h) the Debtor shall fail to comply in any respect with the
                                          5                                         Orders;

                                          6                                     (i) the Debtor shall fail to comply with any of the
                                                                                    affirmative covenants, or take any action in violation of
                                          7                                         any of the negative covenants, set forth in the DIP Loan
                                                                                    Documents; and
                                          8

                                          9                                     (j) such other usual and customary Events of Default as
                                                                                    may be reasonably requested by the DIP Lenders and
                                         10                                         are typical for this type of financing.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11    CONDITIONS                    The obligation of the DIP Lenders to make any DIP Loans will
                                               PRECEDENT:                    be subject to customary closing conditions for this type of
         DENTONS US LLP




                                         12    BR 4001(c)(1)(B), -           financing in form and substance satisfactory to the DIP
            (213) 623-9300




                                                                             Lenders, including: (i) the entry of an Interim Order; and (ii)
                                         13    LBR 4001-2                    the execution and delivery of the DIP Loan Documents.
                                         14    CONDITIONS TO EACH            The conditions to all borrowings will include requirements
                                               EXTENSION OF CREDIT:          relating to prior written notice of borrowing, the accuracy of
                                         15    BR 4001(c)(1)(B)              representations and warranties, and the absence of any default
                                                                             or Event of Default, and will otherwise be customary and
                                         16    LBR 4001-2                    appropriate for this type of financing.
                                         17    INDEMNIFICATION AND           The Debtor shall indemnify, pay and hold harmless the DIP
                                               RELEASE:                      Agent and the DIP Lenders and their affiliates (and their
                                         18                                  respective directors, officers, employees and agents) against
                                               BR 4001(c)(1)(B)(viii),
                                                                             any loss, liability, cost or expense incurred in respect of the
                                         19    -(c)(1)(B)(ix)                financing contemplated hereby or the use or the proposed use
                                               LBR 4001-2                    of proceeds thereof (except to the extent resulting from the
                                         20                                  gross negligence or willful misconduct of the indemnified
                                                                             party).
                                         21
                                               LIFT OF AUTOMATIC             The automatic stay provisions of section 362 of the
                                         22    STAY:                         Bankruptcy Code are vacated and modified to the extent
                                               BR 4001 (c)(1)(B)(iv)         necessary to permit: (a) the DIP Lenders and Prepetition
                                         23                                  Lenders to exercise all their respective rights and remedies
                                               LBR 4001-2                    under the DIP Loan Documents and the Prepetition Credit
                                         24                                  Agreements upon the occurrence or during the continuation of
                                                                             an Event of Default (as defined in the DIP Loan Documents)
                                         25                                  or the Maturity Date, but only after the provision of five
                                                                             Business Days’ written notice by the DIP Lenders or
                                         26                                  Prepetition Lenders (as applicable) to the Debtor, any
                                                                             unsecured creditors' committee, the Prepetition Lenders/DIP
                                         27                                  Lenders (as applicable), the U.S. Trustee, and their respective
                                                                             counsel of the intended exercise of such rights or remedies;
                                         28                                  and (b) the Prepetition Lenders to (i) receive any payments or

                                                                                          11
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                 Main Document    Page 19 of 150


                                          1                              distributions made by the Debtor to the Prepetition Lenders,
                                                                         (ii) apply, allocate or make payments from any of the funds or
                                          2                              accounts maintained by the Trustees (including, without
                                                                         limitation, the Trustee-Held Funds) in accordance with the
                                          3                              terms of the 1999 Documents and the Bond Documents, and
                                                                         (iii) take any other action authorized by this Interim Order.
                                          4                              The Debtor’s right to use Cash Collateral shall terminate
                                                                         automatically and immediately upon the issuance of such a
                                          5                              written notice.
                                          6    PLAN FILING DEADLINE:     Plan and Disclosure Statement must be filled with 180 days of
                                               BR 4001(c)(1)(B)(vi)      the petition date.
                                          7

                                          8    LBR 4001-2
                                               RELEASE, WAIVER, OR       As a material inducement to the DIP Lenders to agree to
                                          9    LIMITATION OF ANY         provide the DIP Facility, and in exchange for the DIP Agent
                                               RIGHT UNDER § 506(C):     and DIP Lenders’ willingness to provide the DIP Facility and
                                         10                              their agreement to subordinate their liens and superpriority
                                               BR 4001(c)(1)(B)(x)
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                         clients to the Carve Out to the extent set forth herein, upon
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                              entry of the Final Order, no costs or expenses of administration
                                               LBR 4001-2                which have been or may be incurred in connection with the
                                                                         preservation, protection, or enhancement of realization by the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                         DIP Agent or DIP Lenders or the Prepetition Lenders upon the
                                         13                              Collateral, shall be charged against any of the DIP Agents, the
                                                                         DIP Lenders, the DIP Obligations, the Prepetition Lenders or
                                         14                              the Collateral pursuant to sections 105 or 506(c) of the
                                                                         Bankruptcy Code or otherwise without the prior express
                                         15                              written consent of the DIP Agent, in its sole discretion.

                                         16                              The DIP Loan Documents and the Interim Order and Final
                                                                         Order provide for a full, absolute, plenary and unconditional
                                         17                              release of each of the DIP Lenders and the Prepetition Lenders
                                                                         and their respective affiliates of any and all claims, causes of
                                         18                              action or other rights related to the Debtor, whether arising
                                                                         prior to or after the Petition Date.
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                       12
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                          Main Document    Page 20 of 150


                                          1               WHEREFORE, the Debtor respectfully requests entry of an order:

                                          2               (i) granting the relief requested herein; and

                                          3               (ii) granting the Debtor such other and further relief as the Court deems just and proper.

                                          4
                                              Dated: March 11, 2019                                   DENTONS US LLP
                                          5                                                           SAMUEL R. MAIZEL
                                                                                                      TANIA M. MOYRON
                                          6                                                           GARY W. MARSH
                                          7

                                          8                                                           By     /s/ Samuel R. Maizel
                                                                                                             Samuel R. Maizel
                                          9
                                                                                                      Proposed Attorneys for the Chapter 11 Debtor
                                         10                                                           and Debtor In Possession
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                    13
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                       Main Document    Page 21 of 150


                                          1                          MEMORANDUM OF POINTS AND AUTHORITIES
                                          2                                                   I.
                                          3                                             JURISDICTION

                                          4               1.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

                                          5   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of this Chapter 11 Case is

                                          6   proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          7                                                II.
                                                                                   STATEMENT OF FACTS
                                          8

                                          9   A.          General Background

                                         10               2.    On March 10, 2019 (“Petition Date”), the Debtor filed a voluntary petition for
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   relief under chapter 11 of the Bankruptcy Code. Since the commencement of this Chapter 11

                                              Case, the Debtor has been operating its business as a debtor in possession pursuant to §§ 1107
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13   and 1108. No request for the appointment of a trustee or examiner has been made in the Chapter

                                         14   11 Case, and no committees have been appointed or designated.

                                         15               3.    The Debtor is a non-profit corporation organized under the laws of the State of

                                         16   California that owns and operates a full-service continuing care retirement community (“CCRC”)

                                         17   located in Riverside, California known as Altavita Village. Altavita Village is home to 361

                                         18   residents, many of whom are dependent on the Debtor for their day to day personal and medical

                                         19   care.

                                         20               4.    A CCRC, sometimes known as a life-care community, is a type of retirement

                                         21   community where a continuum of aging care needs—from independent living, assisted living, and

                                         22   skilled nursing care—can all be met within the community. The Debtor, therefore, offers, for

                                         23   example, a multitude of independent living accommodations in one campus, which include

                                         24   single-family detached or attached homes or apartments, but also operates assisted living for

                                         25   residents who need support with activities of daily living, memory care for residents who are

                                         26   affected by Alzheimer’s disease and dementia, and skilled nursing facilities for residents who

                                         27   require professional medical care, as well as providing rehabilitative care and respite

                                         28   care. Residents generally move into the independent living portion of a CCRC when they are

                                                                                                14
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                       Main Document    Page 22 of 150


                                          1   healthy and then are transferred among assisted living, skilled nursing, or back to independent

                                          2   living as their needs change. Upon moving into a CCRC, a resident can spend the rest of his or

                                          3   her life there, moving between levels of care as appropriate.

                                          4               5.    Residents do not buy the real property, but rather enter into a continuing care

                                          5   contract (the “Resident Contract”) that provides certain enumerated rights and benefits in

                                          6   exchange for a one-time entrance fee and an ongoing monthly service fee. The monthly service

                                          7   fee covers meals, transportation, housekeeping, maintenance of the interior and exterior of the

                                          8   residences, landscape maintenance, and emergency nursing services, among other things.

                                          9               6.    The Debtor has agreed to promptly begin a process to sell its assets at an auction

                                         10   or auctions under § 363 of the Bankruptcy Code, each sale to occur through use of “stalking
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   horse” bidder or a private sale subject to approval by the Court.
         DENTONS US LLP




                                         12               7.    Additional background facts on the Debtor, including an overview of the Debtor’s
            (213) 623-9300




                                         13   business, information on the Debtor’s capital structure, and events leading up to this Chapter 11

                                         14   Case, are contained in the Pace Declaration filed in support of the First Day Motions,

                                         15   contemporaneously filed herewith.

                                         16   B.          Background Relevant to Motion
                                         17               8.    As explained in the Pace Declaration, the Debtor has consistently lost money for
                                         18   several years due to, among other things, declining occupancy. Originally known as Air Force
                                         19   Village West, Altavita Village was restricted solely for occupancy by retired military officers and
                                         20   their spouses. The CCRC thrived due to its close proximity to March Air Force Base as well as
                                         21   high demand from retiring World War II veterans.           Faced with decreasing occupancy and
                                         22   revenues after March Air Force Base downsized to a reserve base, the restrictions regarding prior
                                         23   military or civil service were relaxed and “Air Force Village West” was rebranded as “Altavita
                                         24   Village” in 2015. The community is now open to both military and non-military retirees.
                                         25               9.    In November 2016, Eskaton was hired to market and manage Altavita Village,
                                         26   which was previously self-managed with use of marketing and sales consultants.              Eskaton
                                         27

                                         28

                                                                                                15
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                       Main Document    Page 23 of 150


                                          1   revitalized the marketing process, and the average monthly independent living move-ins

                                          2   increased significantly.

                                          3               10.   In March 2017, Altavita Village went into payment default with respect to certain

                                          4   financial obligations to its Prepetition Lenders, which resulted in a potential sale of the Debtor.

                                          5   Negative publicity surrounding this sale in the Fall of 2017 dramatically affected the positive

                                          6   marketing momentum established by Eskaton in the rental of units to prospective residents.

                                          7               11.   On December 29, 2017, the Prepetition Lenders commenced a civil action in the

                                          8   Superior Court of the State of California, Riverside Division, styled UMB Bank, N.A., et al., v. Air

                                          9   Force Village West, Inc. dba Altavita Village et al., Case No. RIC 1724503, seeking, among other

                                         10   things, the appointment of a receiver for the Debtor and its assets (the “Receivership Action”).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   On February 5, 2018, the Court entered an order appointing Bellann Raile of Cordes & Company
         DENTONS US LLP




                                         12   LLC as the receiver (the “Receiver”) for substantially all of the Debtor’s assets.           In the
            (213) 623-9300




                                         13   Receivership Action, the Prepetition Lenders, the Receiver, and the Debtor were engaged in a

                                         14   protracted and unsuccessful sale process.

                                         15               12.   While the Debtor believes that the 2015 rebranding of Altavita Village and its

                                         16   opening to non-military retirees will result in a significant increase in occupancy that will put

                                         17   Altavita Village on stable economic footing in the future, the Debtor’s current occupancy levels

                                         18   coupled with its high level of indebtedness have left the Debtor unable to meet is financial

                                         19   obligations as they come due. Failing to sell its assets via the Receivership Action and in

                                         20   financial distress, the Debtor filed this Chapter 11 Case in order to preserve and maximize the

                                         21   value its assets and ensure continued quality care to the Residents. The combined effect of these

                                         22   financial issues has resulted in a consistent decline in operating cash balances absent additional

                                         23   financing.

                                         24               13.   In addition, the Debtor has immediate needs for access to debtor in possession

                                         25   financing. The Debtor has substantial trade payables consistent with the operations of a large

                                         26   CCRC that receives substantial trade support in the form of traditional credit terms. While the

                                         27   length of terms has begun to shorten as the trade balances grow, the Debtor should have access to

                                         28

                                                                                                16
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                Desc
                                                                           Main Document    Page 24 of 150


                                          1   normal or near normal unsecured credit terms provided that the Debtor has access to substantial

                                          2   liquidity in the form of postpetition term loan financing.

                                          3               14.    Currently, the Debtor requires the use of cash proceeds of accounts and receivables

                                          4   that comprises the collateral of the existing Prepetition Lenders securing the prepetition debt

                                          5   within the meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”), 4 and the

                                          6   proceeds of the proposed DIP Facility to fund day-to-day operations and maintain and preserve

                                          7   the value of the Debtor’s business (including the prepetition collateral), pending the Debtor’s sale

                                          8   of all or substantially all its assets for the benefit of the Debtor’s estate and creditors, including

                                          9   the Prepetition Lenders. The availability to the Debtor of sufficient working capital and liquidity

                                         10   to finance its operations is vital to its ability to maintain such operations and is necessary for the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   preservation of the value of the estate as a whole, pending the contemplated sale.
         DENTONS US LLP




                                         12               15.    The Debtor’s prepetition indebtedness and credit facilities (the “Prepetition Credit
            (213) 623-9300




                                         13   Facilities”) can be summarized as follows:

                                         14                      (a)      On June 1, 1999, the Riverside County Public Financing Authority (the

                                         15   “Authority”) issued its Riverside County, California, Public Financing Authority Certificates of

                                         16   Participation (Air Force Village West, Inc.), Series 1999, in the original principal amount of

                                         17   $62,790,000 (the “COPs”), the proceeds of which were loaned to the Debtor. The COPs were

                                         18   issued pursuant to that certain Trust Agreement, dated as of June 1, 1999, between the Debtor, the

                                         19   Authority and U.S. Bank Trust National Association (as amended, revised, and supplemented, the

                                         20   “Trust Agreement”).           UMB Bank, N.A. (the “COPs Trustee”) succeeded U.S. Bank Trust

                                         21   National Association as trustee under the Trust Agreement. The Debtor owes approximately $40

                                         22   million to holders of the COPs issued by the Debtor in 1999;

                                         23                      (b)      As security for the payment of the obligations evidenced by the COPs, the

                                         24   Debtor pledged its gross revenues, as well as substantially all of the Debtor’s personal property,

                                         25

                                         26   4
                                                 Section 363(a) defines “cash collateral” as: “cash, negotiable instruments, documents of title, securities, deposit
                                              accounts, or other cash equivalents whenever acquired in which the estate and an entity other than the estate have an
                                         27   interest and includes the proceeds, products, offspring, rents, or profits of property . . . subject to a security interest as
                                              provided in section 552(b) of this title, whether existing before or after the commencement of a case under this title.”
                                         28   11 U.S.C. § 363(a).

                                                                                                           17
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC       Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                                     Main Document    Page 25 of 150


                                          1   to the COPs Trustee, and the COPs Trustee properly perfected its lien on these assets. In

                                          2   addition, as further security for the payment of the obligations evidenced by the COPs, the Debtor

                                          3   executed and delivered to the Authority, as beneficiary, a Deed of Trust, Security Agreement and

                                          4   Fixture Filing dated as of June 1, 1999 (as amended and supplemented, the “Deed of Trust” and,

                                          5   together with the Trust Agreement, the “1999 Documents”). The Authority in turn assigned its

                                          6   rights under the Deed of Trust and the other 1999 Documents to the COPs Trustee for the benefit

                                          7   of the holders of the COPs. The Deed of Trust encumbers substantially all of the real property of

                                          8   the Debtor, other than approximately sixty-eight (68) acres of vacant land adjacent to the Debtor’s

                                          9   facility (the “Vacant Land”). The Deed of Trust was duly recorded in the Official Records of the

                                         10   County of Riverside;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                   (c)    On April 1, 2005, ABAG Finance Authority for Nonprofit Corporations
         DENTONS US LLP




                                         12   (“ABAG”) issued the Bonds in the original principal amount of $23,000,000, the proceeds of
            (213) 623-9300




                                         13   which were loaned to the Debtor. The Bonds were issued pursuant to an Indenture, dated as of

                                         14   April 1, 2005 (the “Indenture”), between ABAG and U.S. Bank National Association, as trustee

                                         15   (the “Bond Trustee,” and together with the COPs Trustee, the “Trustees”);

                                         16                   (d)    In order to provide credit and liquidity support for the Bonds, on April 1,

                                         17   2005, the Debtor and KBC entered into that certain Reimbursement Agreement, Credit and

                                         18   Security Agreement (the “Reimbursement Agreement”), pursuant to which KBC agreed to issue

                                         19   the irrevocable Letter of Credit in the amount of $23,289,863.01, upon which the Bond Trustee,

                                         20   in its capacity of trustee of the Bonds, was authorized to draw in order to pay principal and

                                         21   interest on the Bonds to the extent the Debtor failed to make such payments. As a result of certain

                                         22   defaults under the Reimbursement Agreement and the Letter of Credit, on March 2, 2017, KBC

                                         23   provided notice to the Bond Trustee to call the Bonds for mandatory tender pursuant to the

                                         24   Indenture. The entire outstanding amount of the Letter of Credit was drawn when the Bonds were

                                         25   tendered, and the Bonds became “Bank Bonds” as defined in the Indenture, held by the Bond

                                         26   Trustee for the account of KBC;

                                         27                   (e)    As security for its obligations under the Reimbursement Agreement, the

                                         28   Debtor executed and delivered a Second Supplement and Modification of Deed of Trust, Security

                                                                                              18
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                                       Main Document    Page 26 of 150


                                          1   Agreement and Fixture Filing dated as of April 1, 2005 to KBC (the “Modification of Deed of

                                          2   Trust” and, together with the Indenture and the Reimbursement Agreement, the “2005

                                          3   Documents”), which supplemented the Deed of Trust and, inter alia, granted KBC a first priority,

                                          4   security interest in, lien on and mortgage against substantially all of the assets of the Debtor, other

                                          5   than the Vacant Land, that is pari passu with the security interest, lien and mortgage of the COPs

                                          6   Trustee under the Deed of Trust. Pursuant to an intercreditor agreement dated as of April 1,

                                          7   2005, the COPs Trustee is the sole beneficiary under the Deed of Trust, as modified, and, as such,

                                          8   acts, and holds all security granted, transferred, pledged and assigned under the Deed of Trust, for

                                          9   the equal and ratable benefit of the holders of the COPs and KBC;

                                         10                     (f)    On August 28, 2018, the Receiver and the DIP Lenders entered into that
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   certain Receivership Certificate Lending Agreement (the “Working Capital Agreement” and
         DENTONS US LLP




                                         12   together with the 1999 Document and the 2005 Documents, the “Prepetition Credit
            (213) 623-9300




                                         13   Agreements”), pursuant to which the DIP Lenders advanced certain funds to the Receiver for the

                                         14   benefit of the Debtor and in support of its operations;

                                         15                     (g)    Amounts due under the Working Capital Agreement are secured, pursuant

                                         16   to the terms thereof and of a Deed of Trust, Security Agreement, and Assignment of Rents, dated

                                         17   August, 27, 2018 (the “Second Deed of Trust”), by substantially all of the real and personal

                                         18   property of the Debtor, including the Vacant Land, subject only to the terms of that certain letter

                                         19   agreement regarding the Vacant Land, dated August 9, 2018 (the “Letter Agreement”), between

                                         20   the DIP Lenders, the COPs Trustee and the California Department of Social Services (“CDSS”).

                                         21   The CDSS has a lien against the Vacant Land pursuant to California Health & Safety Code §

                                         22   1793.15 for the Debtor’s obligations thereunder, the priority of which is determined by the terms

                                         23   of the Letter Agreement. The Second Deed of Trust was duly recorded in the Official Records of

                                         24   the County of Riverside.

                                         25               16.   The following amounts are due and owing under the Pre-Petition Credit Facilities

                                         26   as of March 8, 2019:

                                         27                     (a)    Under   the   1999     Documents,    $40,105,000.00      in   principal   and

                                         28   $3,051,773.01 in interest, plus accrued fees;

                                                                                                19
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                       Main Document    Page 27 of 150


                                          1                     (b)    Under    the   2005    Documents,    $18,035,507.08     in   principal   and

                                          2   $3,070,095.15 in interest, plus accrued fees;

                                          3                     (c)    Under the Working Capital Agreement, $2,674,600.30 in principal and

                                          4   $8,419.40 in interest, plus accrued fees. The COPs Trustee asserts that the Debtor’s repayment

                                          5   obligations under the COPs are secured by a security interest in substantially all of the Debtor’s

                                          6   assets, including Altavita Village and the revenues derived from its operations.

                                          7               17.   In addition to the approximately $40 million owed to the COPs Trustee, the Debtor

                                          8   owes approximately $21 million to KBC on account of the Letter of Credit, issued by KBC to

                                          9   secure repayment of the Bonds issued by the Debtor in 2005. In March 2017, the Bond Trustee

                                         10   drew down on the Letter of Credit to pay the Bonds, and the Debtor is obligated to repay to KBC
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   certain amounts relating thereto in the approximate amount of $21 million. KBC asserts that that
         DENTONS US LLP




                                         12   the Debtor’s repayment obligations under the Letter of Credit are secured by a security interest in
            (213) 623-9300




                                         13   substantially all of the Debtor’s assets, including Altavita Village and the revenues derived from

                                         14   its operations.

                                         15               18.   In addition to the approximately $66 million in alleged secured indebtedness owed

                                         16   to the COPs Trustee and KBC (together, the “Prepetition Lenders”), the Debtor has

                                         17   approximately $500,000 in unsecured obligations owed to various vendors and service providers

                                         18   and is holding approximately $3,089,924.00 in deposits owed to residents in an escrow account

                                         19   and the Debtor owes residents entrance fee amounts totaling $7,138,113.00.

                                         20   C.          Current Circumstances and Access to Cash
                                         21               19.   As explained above, virtually all the Debtor’s assets, including its income, are
                                         22   subject to prepetition security interests. As of the filing date, the Debtor expects to have less than
                                         23   $366,549 of cash on hand, excluding the cash held in escrow for the resident contracts. However,
                                         24   the Debtor expects to spend approximately $1,802,400.00 during the first four weeks of this
                                         25   Chapter 11 Case and operating cash losses for the same four weeks are expected to exceed
                                         26   $200,000. As a result, in order to survive the initial stages of this Chapter 11 Case and beyond,
                                         27   the Debtor must obtain access to prepetition cash collateral by stipulation or order of this Court.
                                         28

                                                                                                20
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                        Main Document    Page 28 of 150


                                          1               20.   As a result of the above circumstances, the Debtor seeks authority during the

                                          2   interim period, and pursuant to the terms of the Interim Order, to use Cash Collateral. The Debtor

                                          3   further seeks authority to borrow up to $400,000 under the proposed DIP Facility during the

                                          4   interim period, and up to an additional $3,850,000 following entry of the Final Order (in each

                                          5   case, plus that portion of interest thereon that converts to additional principal in accordance with

                                          6   the DIP Loan Documents).

                                          7               21.   The terms of the DIP Facility are the result of a significant market exploration by

                                          8   the Debtor and its professionals. In 2018, the Debtor and its professionals began to search

                                          9   alternative transactions including new investors. In March 2019, the Debtor and its professionals

                                         10   expanded its efforts to include possible debtor in possession financing (“DIP Financing”). The
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Debtor and its professionals have reached out to over ten (10) potential DIP financing parties.
         DENTONS US LLP




                                         12   The Debtor has also consulted with the Prepetition Lenders to gauge their interest in postpetition
            (213) 623-9300




                                         13   financing and consent to the use of their Cash Collateral. None of the parties contacted were

                                         14   willing to provide DIP financing other than the Prepetition Lenders. A summary of principal

                                         15   terms expressly agreed by the Prepetition Lenders, DIP Lenders and DIP Agent is and described

                                         16   below under Section III.

                                         17               22.   As discussed more fully below, the Debtor proposes to secure its obligation under

                                         18   the DIP Facility by, among other things, granting to the DIP Lenders under the DIP Facility valid,

                                         19   enforceable, non-avoidable, and automatically perfected senior security interests in and first

                                         20   priority priming liens on, substantially all of the Debtor’s assets, with certain exceptions and, in

                                         21   each case, subject to the “Carve Out,” as defined and described more fully below pursuant to

                                         22   section 364(c) and 364(d) of the Bankruptcy Code, subject only to the prepetition liens and

                                         23   security interests of certain equipment lessors as set forth in the DIP Loan Documents, and to the

                                         24   lien of the CDSS on the Vacant Land, to the extent, if any, such lien has not been subordinated

                                         25   pursuant to that certain letter agreement, dated August 9, 2018, between CDSS and certain of the

                                         26   Prepetition Lenders.

                                         27               23.   The DIP Facility and the DIP Orders also provide the DIP Lenders with allowed

                                         28   superpriority administrative expense claims pursuant to section 364(c)(1) of the Bankruptcy

                                                                                                21
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                                       Main Document    Page 29 of 150


                                          1   Code, having priority (other than as to the proceeds of causes of action arising under sections

                                          2   502(d), 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any sums on deposit in the

                                          3   Debtor’s resident escrow account) over any and all administrative expenses of a kind specified in

                                          4   sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, and 1114 of the

                                          5   Bankruptcy Code, subject only to the Carve Out.

                                          6               24.   The DIP Credit Agreement and the DIP Orders provide for, among other things,

                                          7   agreed budgetary constraints on the use of Cash Collateral and the proceeds of the DIP Facility.

                                          8   The proceeds of the DIP Facility will provide liquidity for up to 6.5 months to fund this Chapter

                                          9   11 Case.

                                         10               25.   The Prepetition Lenders are provided adequate protection in the form of, among
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   other things, replacement security interests in and liens on substantially all of the Debtor’s assets
         DENTONS US LLP




                                         12   and property (with certain exclusions) and superpriority claims (in each case, in accordance with
            (213) 623-9300




                                         13   their relative priorities, and junior and subject to the liens and superpriority claims granted to the

                                         14   DIP Lender). If the Debtor is unable to obtain approval of the DIP Facility, and the use of Cash

                                         15   Collateral, its ability to effectuate a sale of its assets will be jeopardized, substantially reducing

                                         16   recoveries to all creditors. Entry of the Interim Order and, after the requisite notice and the Final

                                         17   Hearing, the Final Order is therefore (a) critical to the Debtor’s ability to preserve and maximize

                                         18   the value of its assets in a sale of substantially all of its assets under section 363, (b) in the best

                                         19   interests of the Debtor and its estate, and (c) necessary to avoid irreparable harm to the Debtor, its

                                         20   creditors and its assets, business, goodwill, reputation and employees. Furthermore, access to the

                                         21   Cash Collateral and the proceeds under the DIP Facility is necessary to avoid immediate and

                                         22   irreparable harm to the value of the Debtor’s assets pending the sales. The Debtor therefore,

                                         23   respectfully requests that this Motion be granted.

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                22
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                         Desc
                                                                         Main Document    Page 30 of 150


                                          1                                          III.
                                                                DISCLOSURE PURSUANT TO BANKRUPTCY RULE 4001
                                          2
                                                                       AND COMPLIANCE WITH LBR 4001-2
                                          3
                                                          26.   In accordance with Bankruptcy Rule 4001, the following sets forth a concise
                                          4
                                              summary of material terms of the proposed DIP Facility and the DIP Orders: 5
                                          5

                                          6
                                                  SECURED CREDITORS:                 UMB Bank, N.A., as successor to U.S. Bank Trust National
                                          7       BR 4001(c)(1)(B)                   Association (the “COPs Trustee”), serves as trustee for
                                                  LBR 4001-2                         repayment of the approximately $40 million to holders of
                                          8                                          certain Certificates of Participation (the “COPs”) issued by the
                                                                                     Debtor in 1999.
                                          9
                                                                                     KBC Bank NV (“KBC”) on account of a letter of credit (the
                                         10                                          “Letter of Credit”) and related documents issued by KBC for
                                                                                     the account of the Debtor to secure repayment of certain
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                                          ABAG Finance Authority for Nonprofit Corporations Variable
                                                                                     Rate Demand Bonds, Series 2005 (the “Bonds”) issued for the
                                                                                     benefit of the Debtor in 2005. Following a draw under the
         DENTONS US LLP




                                         12
                                                                                     Letter of Credit, the Bonds are presently held by U.S. Bank,
            (213) 623-9300




                                         13                                          National Association, as Trustee (“US Bank”) as “Bank
                                                                                     Bonds.”
                                         14
                                                  BORROWERS:                         Air Force Village West, Inc., a California not for profit
                                         15       BR 4001(c)(1)(B)                   corporation, doing business as Altavita Village
                                                  LBR 4001-2
                                         16       GUARANTORS:                        None
                                                  BR 4001(c)(1)(B)
                                         17       LBR 4001-2
                                         18
                                                  DIP LENDERS:                       Lapis Advisers, LP, (“Lapis”) and KBC Bank NV (“KBC” and
                                         19       BR 4001(c)(1)(B)                   together with Lapis, the “DIP Lenders”).
                                                  LBR 4001-2
                                         20
                                                  DIP FACILITY:                      A multi-draw term loan facility (the “DIP Facility”) comprised
                                         21
                                                  BR 4001(c)(1)(B)                   of:
                                         22       LBR 4001-2                          (a) New Money DIP Loans in the aggregate principal amount
                                                                                          of up to $4,250,000.00, plus that portion of interest
                                         23                                               thereon that converts to additional principal in accordance
                                                                                          with the DIP Loan Documents, (as defined below), (the
                                         24                                               “New Money Commitment” and loans thereunder, the
                                                                                          “New Money DIP Loans”) to be advanced in accordance
                                         25
                                                                                          with the Budget and the terms of the DIP Loan
                                         26

                                         27   5
                                               This summary is not intended to limit the terms of the DIP Facility, including in respect of any use of Cash
                                              Collateral, in each case as set forth in the DIP Credit Agreement, the Interim Order and the Final Order. Reference
                                         28   should be made to the Interim Order, the DIP Credit Agreement and the Final Order for the full terms thereof.

                                                                                                      23
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC    Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15           Desc
                                                                  Main Document    Page 31 of 150


                                          1                                   Documents, as defined herein; and
                                          2                                (b) Roll-Up DIP Loans: Subject to entry of the final Order, as
                                                                               defined below, a dollar-for-dollar roll-up of the
                                          3
                                                                               outstanding obligations owed to each Prepetition Lender
                                          4                                    arising under or in connection with the Working Capital
                                                                               Facility, including outstanding principal and accrued
                                          5                                    interest thereon (the “Roll-Up Loans” and, together with
                                                                               the New Money DIP Loans, the “DIP Loans”).
                                          6
                                               AVAILABILITY:              Commencing on the date of the Bankruptcy Court’s entry of
                                          7
                                               BR 4001(c)(1)(B)           interim and final orders, in form and substance satisfactory to
                                          8    LBR 4001-2                 the DIP Lenders in their sole discretion (the “Orders”)
                                                                          approving the DIP Facility, New Money DIP Loans shall be
                                          9                               available to the Debtor in an amount up to the lesser of the
                                                                          New Money Commitment and the amount of borrowings
                                         10                               contemplated by the Orders, in either case in accordance with
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                          the Budget (as defined below). The proceeds of the New
                                         11
                                                                          Money DIP Loans shall be disbursed to the Debtor’s existing
                                                                          main operating account (the “DIP Funding Account”) in the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                          name of the Debtor. The DIP Funding Account shall
                                         13                               constitute part of the Collateral.
                                         14                               Commencing on the date of the Bankruptcy Court’s entry of
                                                                          the final Order, in form and substance satisfactory to the DIP
                                         15
                                                                          Lenders in their sole discretion, approving, among other
                                         16                               things, the Roll-Up Loans, the Roll-Up Loans shall deemed
                                                                          made to the Debtor to refinance the outstanding obligations
                                         17                               under the Working Capital Facility.
                                         18                               Subject to the terms hereof, the amount of the New Money
                                         19                               Commitment may be borrowed in multiple advances, and at
                                                                          intervals, consistent with the Budget, to be set forth in the
                                         20                               definitive documents relating to the DIP Facility, all of which
                                                                          shall be in form and substance satisfactory to the DIP Lenders
                                         21                               in their sole discretion      (collectively, the “DIP Loan
                                                                          Documents”).
                                         22

                                         23                               On terms and conditions acceptable to the DIP Lenders and the
                                                                          Prepetition Lenders in their sole discretion, the Orders shall
                                         24                               expressly contemplate and authorize the use of any “cash
                                                                          collateral” (as defined in Bankruptcy Code section 363(a) but
                                         25                               limited to cash received by the Debtor in the ordinary course
                                                                          of operations of its business) securing the repayment of
                                         26                               obligations under the Prepetition Credit Agreements, pursuant
                                         27                               to Bankruptcy Code section 363(c).

                                         28

                                                                                        24
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                      Main Document    Page 32 of 150


                                          1    MATURITY DATE:                    All obligations outstanding under or in respect of the DIP
                                               BR 4001(c)(1)(B)                  Facility shall be repaid in full on the date (the “Maturity
                                          2    LBR 4001-2                        Date”) that is the earliest to occur of: (a) September 9, 2019,
                                                                                 (b) April 19, 2019, if the Final Order has not been entered by
                                          3                                      the Bankruptcy Court as of such date, (c) the closing date (the
                                                                                 “Closing Date”) of any sale, (d) the day on which the DIP
                                          4                                      Agent and the DIP Lenders accelerate the DIP Obligations (or
                                                                                 the DIP Obligations automatically and immediately accelerate)
                                          5                                      or the DIP Obligations otherwise become immediately due and
                                                                                 payable pursuant to the terms of the DIP Loan Documents, or
                                          6                                      (e) the confirmation of a plan of reorganization or liquidation
                                                                                 for the Debtor in the Case.
                                          7
                                               USE OF PROCEEDS:                  The proceeds of the DIP Facility will be used, in accordance
                                          8    BR 4001(b)(1)(B)(ii),             with the Budget, to provide working capital and for other
                                               -(b)(1)(B)(iii), -(b)(1)(B)(iv)   general corporate purposes of the Debtor during the
                                          9                                      administration of the Case, including the payment of
                                                                                 administrative claims allowed in the Case.
                                         10    LBR 4001-2
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                 No portion of the DIP Facility, the Cash Collateral or the
                                         11                                      Carve-Out (as defined below) shall be used in connection with
                                                                                 asserting any claims or causes of action against the DIP
         DENTONS US LLP




                                         12                                      Secured Parties or the Prepetition Lenders, or their respective
            (213) 623-9300




                                                                                 affiliates, subsidiaries, directors, shareholders, employees,
                                         13                                      advisors, agents or sub-agents, including formal discovery
                                                                                 proceedings in anticipation thereof, or challenging any lien
                                         14                                      thereof; provided, however, that any committee of unsecured
                                                                                 creditors appointed in the Case shall have sixty (60) days from
                                         15                                      and after the appointment of such committee to investigate the
                                                                                 claims and liens of the Prepetition Lenders, with an amount
                                         16                                      available to investigate such claims not to exceed $25,000.
                                         17    BUDGET:                           “Budget” shall mean the rolling consolidated 13-week cash
                                               BR 4001(b)(1)(B)(ii)              flow and financial projections of the Debtor covering the
                                         18                                      period beginning on March 16, 2019 and itemizing on a
                                               LBR 4001-2
                                                                                 weekly basis all uses, and anticipated uses, of the DIP Facility,
                                         19                                      revenues projected to be received and all expenditures
                                                                                 proposed to be made during such period, which shall at all
                                         20                                      times be in form and substance reasonably satisfactory to the
                                                                                 DIP Lenders. A copy of the Budget is attached hereto as
                                         21                                      Exhibit “3”.
                                         22                                      Prior to the Petition Date, the Debtor shall provide to the DIP
                                                                                 Lenders an initial Budget for the period beginning on March
                                         23                                      16, 2019. After entry of the interim Order, the Debtor shall
                                                                                 provide to the DIP Lenders, as soon as available but no later
                                         24                                      than 5:00 PM Pacific Time on each Friday, a Budget variance
                                                                                 and reconciliation report setting forth: (i) a comparative
                                         25                                      reconciliation, on a line-by-line basis, of actual cash receipts
                                                                                 and disbursements against the cash receipts and disbursements
                                         26                                      forecast in the Budget, and the percentage variance thereof, for
                                                                                 (A) the weekly period ended on (and including) the
                                         27                                      immediately preceding Sunday and (B) the cumulative period
                                                                                 to date; (ii) a written explanation of such variances; and (iii)
                                         28                                      projections for the following 13 weeks, including a rolling

                                                                                               25
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                       Main Document    Page 33 of 150


                                          1                                    cash receipts and disbursements forecast for such period.
                                          2                                    Other than to the extent otherwise permitted in the DIP Loan
                                                                               Documents, the Debtor shall not make or commit to make any
                                          3                                    payments other than those identified in the Budget. On the last
                                                                               business day of any week: (i) payments for such cumulative
                                          4                                    period to date shall not exceed 15% (so long as Tom Plumb of
                                                                               Cordes & Company, LLC, or another employee or
                                          5                                    representative thereof satisfactory to the DIP Lenders, remains
                                                                               responsible for the Budget and reporting thereon) or 10% (if
                                          6                                    Tom Plumb or another employee or representative of Cordes
                                                                               & Company, LLC, is not so engaged) of the respective
                                          7                                    amounts, measured as to each line item in the Budget, set forth
                                                                               for such cumulative period to date in the Budget; and (ii)
                                          8                                    receipts for such cumulative period to date shall not be less
                                                                               than 90% of the amounts, on an aggregate basis, set forth for
                                          9                                    such cumulative period to date in the Budget.
                                         10    INTEREST RATE:                  Each DIP Loan (including each NM Loan and Roll-Up Loan)
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               BR 4001(c)(1)(B)                shall bear interest on the unpaid principal amount thereof from
                                         11    LBR 4001-2                      the date made through repayment (whether by acceleration or
                                                                               otherwise) on the unpaid principal amount thereof at a rate per
         DENTONS US LLP




                                         12                                    annum equal to ten percent (10.00%). Accrued interest on
            (213) 623-9300




                                                                               each DIP loan shall be paid in full on each Interest Payment
                                         13                                    Date as follows: (i) thirty percent (30%) of the accrued
                                                                               interest amount shall be paid in cash, and (ii) seventy percent
                                         14                                    (70%) of the accrued interest amount shall, in lieu of being
                                                                               paid in cash on such Interest Payment Date, be capitalized and
                                         15                                    added to the principal amount outstanding under the DIP
                                                                               Loans and shall bear interest from such Interest Payment Date
                                         16                                    at the same rate as the original principal amount of the DIP
                                                                               Loans and shall be treated as principal of the DIP Loans for all
                                         17                                    purposes.
                                         18    FEES:                           The Debtor agree to pay to the DIP Lenders, (i) an exit fee
                                               BR 4001(b)(1)(B)(ii),           equal to three percent (3%) of the New Money Commitment,
                                         19                                    payable on the Maturity Date and (ii) a commitment fee equal
                                               -(c)(1)(B)
                                                                               to half a percent (0.50%) of the average daily unused amount
                                         20                                    of the New Money Commitment for the period from and
                                               LBR 4001-2                      including the Petition Date to, but not including, the Maturity
                                         21                                    Date, which shall be payable on the Maturity Date. The unused
                                                                               amount of the New Money Commitment for any day shall be
                                         22                                    equal to the New Money Commitment less the aggregate
                                                                               principal amount of all of the New Money Loans then
                                         23                                    outstanding on such day.
                                         24    CARVE OUT:                      The DIP Obligations shall be subject to a carve-out (the
                                               BR 4001(c)(1)(B)                “Carve Out”) comprising: (i) all fees required to be paid to the
                                         25                                    Clerk of the Bankruptcy Court and to the Office of the United
                                               LBR 4001-2
                                                                               States Trustee pursuant to 28 U.S.C. § 1930(a), and (ii) (a) fees
                                         26                                    and expenses projected in the Budget and incurred by the
                                                                               Debtor’s professionals or the professionals of any official
                                         27                                    committee of unsecured creditors or other professionals
                                                                               appointed in the Case prior to delivery of notice of an Event of
                                         28                                    Default and allowed by the Bankruptcy Court (the “Carve Out

                                                                                             26
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                      Main Document    Page 34 of 150


                                          1                                     Notice”), and (b) after delivery of a Carve-Out Notice, an
                                                                                amount not exceeding $250,000 in the aggregate to pay any
                                          2                                     fees or expenses incurred by the Debtor’s professionals or the
                                                                                professionals of any official committee of unsecured creditors
                                          3                                     appointed in the Case, provided that nothing herein shall be
                                                                                construed to impair the ability of any party to object to the
                                          4                                     fees, expenses, reimbursement or compensation described
                                                                                above. No portion of the Carve Out, any cash collateral or
                                          5                                     proceeds of the DIP Facility may be used for the payment of
                                                                                the fees and expenses of any person incurred challenging, or in
                                          6                                     relation to the challenge of, any of the DIP Lenders’ or
                                                                                Prepetition Lenders’ liens or claims, or the initiation or
                                          7                                     prosecution of any claim or action against any of the DIP
                                                                                Lenders or Prepetition Lenders in any capacity, except there
                                          8                                     shall be available $25,000 to investigate any such potential
                                                                                challenges.
                                          9
                                               DIP LIENS:                       The DIP Facility shall be secured by certain liens (the “DIP
                                         10    BR 4001(c)(1)(B)(i),             Liens”), which shall be granted in the DIP Credit Documents
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               -(c)(1)(B)(vii), -(c)(1)(B)(x)   and approved by the Bankruptcy Court in the DIP Orders, on
                                         11                                     all now owned or hereafter acquired assets and property of the
                                                                                Debtor and proceeds thereof (including, without limitation, all
                                               LBR 4001-2
         DENTONS US LLP




                                         12                                     cash, cash equivalents, accounts, payment intangibles,
            (213) 623-9300




                                                                                promissory notes, consignments, commercial tort claims, tax
                                         13                                     refunds, inventory, goods, chattel paper, documents, deposit
                                                                                accounts, documents, instruments, investment property, letter-
                                         14                                     of-credit rights, general intangibles, contracts, contract rights,
                                                                                all causes of action and proceeds thereof, computer hardware
                                         15                                     and software, motor vehicles, intellectual property, real and
                                                                                personal property, plant and equipment of the Debtor
                                         16                                     (collectively, the “DIP Collateral”) (provided, however, that
                                                                                the DIP Collateral shall not include either the Trustee-Held
                                         17                                     Funds, the proceeds of any Chapter 5 actions or any sums on
                                                                                deposit in the Debtor’s resident escrow account), subject only
                                         18                                     to: (i) the prepetition liens of certain equipment lessors (if such
                                                                                liens limited only to the equipment secured thereby and
                                         19                                     proceeds thereof), and (ii) the prepetition liens of the
                                                                                California Department of Social Services (the “CDSS Liens”)
                                         20                                     on approximately sixty-eight (68) acres of undeveloped real
                                                                                property immediately adjacent to the Debtor’s facility to the
                                         21                                     extent that, in accordance with that certain letter agreement,
                                                                                dated August 9, 2018, between the California Department of
                                         22                                     Social Services and certain of the Prepetition Lenders, such
                                                                                CDSS Liens would be senior to the liens of the Prepetition
                                         23                                     Lenders securing the Working Capital Facility.
                                         24                                     The DIP Liens shall, pursuant to § 364(d)(1) of the Bankruptcy
                                                                                Code, be valid, perfected, superpriority priming liens on the
                                         25                                     DIP Collateral.
                                         26                                     Except with respect to the Carve Out, neither the DIP Liens
                                                                                nor the liens held by the Prepetition Lenders shall be subject to
                                         27                                     surcharge under § 506(c) or any other provision of the
                                                                                Bankruptcy Code.
                                         28

                                                                                              27
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                      Main Document    Page 35 of 150


                                          1    ADEQUATE                       The Prepetition Lenders will receive customary adequate
                                               PROTECTION:                    protection in exchange for their consent to the Debtor’s use of
                                          2    BR 4001(b)(1)(B)(iv),          “cash collateral” subject to the Budget and for the priming of
                                                                              their liens by the liens securing the DIP Facility.
                                          3    -(c)(1)(B)(i),
                                               -(c)(1)(B)(ii),
                                          4    -(d)(1)(A)(i)

                                          5    LBR 4001-2
                                               PRIORITY:                      The DIP Obligations shall, pursuant to § 364(c)(1) of the
                                          6                                   Bankruptcy Code, be entitled to superpriority administrative
                                               BR 4001(c)(1)(B)(i),
                                               -(c)(1)(B)(ii)                 expense claim status in the Chapter 11 Case (the “DIP
                                          7                                   Superpriority Claim”), which DIP Superpriority Claim in
                                                                              respect of the DIP Facility shall have priority over any and all
                                          8    LBR 4001-2                     claims against the Debtor.
                                          9    AFFIRMATIVE AND                The DIP Loan Documents include such affirmative and
                                               NEGATIVE                       negative covenants as are usual and customary for financings
                                         10                                   of this kind and that are reasonably acceptable to the DIP
601 SOUTH FIGUEROA STREET , SUITE 2500




                                               COVENANTS:
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                              Lenders, including, without limitation, compliance with: (a)
                                         11    BR 4001(c)(1)(B)               the Budget, as described above (and subject to the variances
                                               LBR 4001-2                     contemplated above); and (b) certain temporal milestones
         DENTONS US LLP




                                         12                                   related to the contemplated marketing and sale of all or
            (213) 623-9300




                                                                              substantially all of the Debtor’s assets (the “Sale Milestones”).
                                         13
                                               REPRESENTATIONS                The DIP Loan Documents include such representations and
                                         14
                                               AND WARRANTIES:                warranties as are usual and customary for financings of this
                                         15    BR 4001(c)(1)(B)               kind and that are reasonably acceptable to the DIP Lenders,
                                               LBR 4001-2                     including without limitation: due organization; requisite power
                                         16                                   and authority; qualification; due authorization, execution,
                                                                              delivery and enforceability of the DIP Loan Documents; no
                                         17                                   conflicts; no material adverse change (excluding any material
                                         18                                   adverse change resulting from or in connection with the
                                                                              commencement of the Case and the events leading up to the
                                         19                                   Case; no restricted junior payments; absence of material
                                                                              litigation (excluding the Case, the receivership action and the
                                         20                                   pending resident litigation); payment of taxes; title to
                                                                              properties; Investment Company Act and margin stock
                                         21                                   matters; ERISA and other employee matters; absence of
                                         22                                   brokers or finders fees; compliance with laws; continued
                                                                              effectiveness of orders of the Bankruptcy Court, including the
                                         23                                   Orders, as applicable; full disclosure and accuracy of Budget;
                                                                              and Patriot Act and other related matters.
                                         24    EVENTS OF DEFAULT:              The DIP Loan Documents include events of default that are
                                               BR 4001(c)(1)(B)                usual and customary for financings of this kind and that are
                                         25
                                               LBR 4001-2                      reasonably acceptable to the DIP Lenders (each an “Event of
                                         26                                    Default”), including, without limitation, the following:
                                                                                   (k) The final Order, in form and substance satisfactory to
                                         27                                            the DIP Lenders, shall not have been entered by the
                                                                                       Bankruptcy Court as a final order by April 24, 2019;
                                         28

                                                                                            28
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                 Main Document    Page 36 of 150


                                          1                                 (l) the Case shall be dismissed or converted to a case
                                                                               under chapter 7 of the Bankruptcy Code; a trustee,
                                          2                                    receiver, interim receiver or receiver and manager shall
                                          3                                    be appointed in the Case, or a responsible officer or an
                                                                               examiner with enlarged powers shall be appointed in
                                          4                                    the Case; or any super-priority administrative expense
                                                                               claim or lien (other than the Carve-Out and as
                                          5                                    otherwise provided herein ) that is pari passu with or
                                                                               senior to the claims, charges or liens of the DIP
                                          6
                                                                               Lenders shall have arisen or be authorized or allowed;
                                          7
                                                                            (m) the Debtor shall make any payment (whether by way of
                                          8                                    adequate protection or otherwise) of principal or
                                                                               interest or otherwise on account of any prepetition
                                          9                                    indebtedness or payables, other than: (i) payments
                                                                               authorized by the Bankruptcy Court in respect of “first
                                         10                                    day” or other orders entered upon pleadings in form
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                                    and substance reasonably satisfactory to the DIP
                                                                               Lenders (including, without limitation, payments of
         DENTONS US LLP




                                         12                                    prepetition obligations to employees and payroll taxes,
            (213) 623-9300




                                                                               insurance payments, utility deposits, critical vendor
                                         13                                    payments, sales and use taxes and similar taxes, each to
                                                                               the extent approved by order of the Bankruptcy Court);
                                         14                                    and (ii) payments of franchise (and similar) taxes
                                         15                                    incurred prior to the Petition Date necessary to
                                                                               maintain the Debtor’s existence and qualification or
                                         16                                    good standing in its jurisdiction of formation and any
                                                                               other jurisdictions in which it conducts business;
                                         17
                                                                            (n) the Bankruptcy Court shall enter an order granting
                                         18                                    relief from the automatic stay to any creditor or party in
                                                                               interest: (i) to permit foreclosure (or the granting of a
                                         19
                                                                               deed in lieu of foreclosure or the like) on any material
                                         20                                    assets of the Debtor; or (ii) to permit other actions that
                                                                               would have a material adverse effect on the Debtor or
                                         21                                    its estate or the DIP Secured Parties’ rights and
                                                                               remedies under the DIP Loan Documents (including
                                         22                                    the enforceability thereof in accordance with their
                                         23                                    terms);

                                         24                                 (o) an order shall be entered reversing, amending,
                                                                               supplementing, staying, vacating or otherwise
                                         25                                    modifying the Order, or the Debtor shall apply for the
                                                                               entry of such an order, without the prior written consent
                                         26                                    of the DIP Lenders;
                                         27                                 (p) the Debtor shall fail to meet or comply with any of the
                                         28

                                                                                      29
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC       Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                     Main Document    Page 37 of 150


                                          1                                         Sale Milestones;
                                          2                                     (q) any DIP Loan Document shall cease to be effective or
                                                                                    shall be contested by Debtor or any of their affiliates;
                                          3

                                          4                                     (r) the Debtor shall fail to comply in any respect with the
                                                                                    Orders;
                                          5
                                                                                (s) the Debtor shall fail to comply with any of the
                                          6                                         affirmative covenants, or take any action in violation of
                                                                                    any of the negative covenants, set forth in the DIP Loan
                                          7                                         Documents; and
                                          8
                                                                                (t) such other usual and customary Events of Default as
                                          9                                         may be reasonably requested by the DIP Lenders and
                                                                                    are typical for this type of financing.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CONDITIONS                    The obligation of the DIP Lenders to make any DIP Loans will
                                         11    PRECEDENT:                    be subject to customary closing conditions for this type of
                                               BR 4001(c)(1)(B), -           financing in form and substance satisfactory to the DIP
         DENTONS US LLP




                                         12                                  Lenders, including: (i) the entry of an Interim Order; and (ii)
                                               LBR 4001-2
            (213) 623-9300




                                                                             the execution and delivery of the DIP Loan Documents.
                                         13
                                               CONDITIONS TO EACH            The conditions to all borrowings will include requirements
                                         14    EXTENSION OF CREDIT:          relating to prior written notice of borrowing, the accuracy of
                                               BR 4001(c)(1)(B)              representations and warranties, and the absence of any default
                                         15                                  or Event of Default, and will otherwise be customary and
                                               LBR 4001-2                    appropriate for this type of financing.
                                         16
                                               INDEMNIFICATION AND           The Debtor shall indemnify, pay and hold harmless the DIP
                                         17    RELEASE:                      Agent and the DIP Lenders and their affiliates (and their
                                               BR 4001(c)(1)(B)(viii),       respective directors, officers, employees and agents) against
                                         18                                  any loss, liability, cost or expense incurred in respect of the
                                               -(c)(1)(B)(ix)                financing contemplated hereby or the use or the proposed use
                                         19    LBR 4001-2                    of proceeds thereof (except to the extent resulting from the
                                                                             gross negligence or willful misconduct of the indemnified
                                         20                                  party).

                                         21    LIFT OF AUTOMATIC             The automatic stay provisions of section 362 of the
                                               STAY:                         Bankruptcy Code are vacated and modified to the extent
                                         22    BR 4001 (c)(1)(B)(iv)         necessary to permit: (a) the DIP Lenders and Prepetition
                                                                             Lenders to exercise all their respective rights and remedies
                                         23    LBR 4001-2                    under the DIP Loan Documents and the Prepetition Credit
                                                                             Agreements upon the occurrence or during the continuation of
                                         24                                  an Event of Default (as defined in the DIP Loan Documents)
                                                                             or the Maturity Date, but only after the provision of five
                                         25                                  Business Days’ written notice by the DIP Lenders or
                                                                             Prepetition Lenders (as applicable) to the Debtor, any
                                         26                                  unsecured creditors' committee, the Prepetition Lenders/DIP
                                                                             Lenders (as applicable), the U.S. Trustee, and their respective
                                         27                                  counsel of the intended exercise of such rights or remedies;
                                                                             and (b) the Prepetition Lenders to (i) receive any payments or
                                         28                                  distributions made by the Debtor to the Prepetition Lenders,

                                                                                          30
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                        Main Document    Page 38 of 150


                                          1                                       (ii) apply, allocate or make payments from any of the funds or
                                                                                  accounts maintained by the Trustees (including, without
                                          2                                       limitation, the Trustee-Held Funds) in accordance with the
                                                                                  terms of the 1999 Documents and the Bond Documents, and
                                          3                                       (iii) take any other action authorized by this Interim Order.
                                                                                  The Debtor’s right to use Cash Collateral shall terminate
                                          4                                       automatically and immediately upon the issuance of such a
                                                                                  written notice.
                                          5
                                               PLAN FILING DEADLINE:              Plan and Disclosure Statement must be filled with 180 days of
                                          6    BR 4001(c)(1)(B)(vi)               the petition date.
                                          7
                                               LBR 4001-2
                                          8    RELEASE, WAIVER, OR                As a material inducement to the DIP Lenders to agree to
                                               LIMITATION OF ANY                  provide the DIP Facility, and in exchange for the DIP Agent
                                          9    RIGHT UNDER § 506(C):              and DIP Lenders’ willingness to provide the DIP Facility and
                                                                                  their agreement to subordinate their liens and superpriority
                                               BR 4001(c)(1)(B)(x)                clients to the Carve Out to the extent set forth herein, upon
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                  entry of the Final Order, no costs or expenses of administration
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11    LBR 4001-2                         which have been or may be incurred in connection with the
                                                                                  preservation, protection, or enhancement of realization by the
                                                                                  DIP Agent or DIP Lenders or the Prepetition Lenders upon the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                                  Collateral, shall be charged against any of the DIP Agents, the
                                         13                                       DIP Lenders, the DIP Obligations, the Prepetition Lenders or
                                                                                  the Collateral pursuant to sections 105 or 506(c) of the
                                         14                                       Bankruptcy Code or otherwise without the prior express
                                                                                  written consent of the DIP Agent, in its sole discretion.
                                         15
                                                                                  The DIP Loan Documents and the Interim Order and Final
                                         16                                       Order provide for a full, absolute, plenary and unconditional
                                                                                  release of each of the DIP Lenders and the Prepetition Lenders
                                         17                                       and their respective affiliates of any and all claims, causes of
                                                                                  action or other rights related to the Debtor, whether arising
                                         18                                       prior to or after the Petition Date.

                                         19
                                                          27.   In addition, the provisions described in Bankruptcy Rule 4001 (c)(1)(B)(i)-(xi), to
                                         20
                                              the extent applicable, are set out in the following sections of the DIP Credit Agreement and or the
                                         21
                                              Interim Order:
                                         22                           Grant of a Priority Claim or Lien on Property of the Estate: Interim Order
                                         23                            ¶¶ 14 and 15.

                                         24                           Waiver or Modification of Bankruptcy Code Provisions or Applicable
                                                                       Rules Relating to Automatic Stay: Interim Order ¶ 10.
                                         25
                                                                      Waiver or Modification of Applicability of Nonbankruptcy Law Relating to
                                         26                            Perfection of Lien on Property of Estate or on Foreclosure or Other
                                                                       Enforcement of Lien: Interim Order ¶ 16.
                                         27

                                         28

                                                                                                31
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                          Main Document    Page 39 of 150


                                          1                             Indemnification or Release of any Entity: DIP Credit Agreement ¶¶ 5 and
                                                                         21.
                                          2

                                          3                             Release, Waiver, or Limitation of any Right under § 506(c). Interim Order
                                                                         ¶ 24.
                                          4
                                                                        Granting of a Lien on any Claim or Cause of Action Arising under §§ 544,
                                          5                              545, 547, 548, 549, 553(b), 723(a) or 724(a): None.
                                          6                                                     IV.
                                          7                                             RELIEF REQUESTED

                                          8               By this Motion, the Debtor seeks entry of the DIP Orders, inter alia:

                                          9               (i)     under §§ 363, 364(c) and 364(d), authorizing the Debtor, as Borrower, to obtain
                                                                  senior secured superpriority priming debtor in possession financing under the
                                         10                       terms and conditions of the DIP Credit Agreement and the other DIP Financing
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                  Agreements, consisting of a loan facility in an aggregate amount of $4,250,000
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11                       million (plus that portion of interest thereon that converts to additional principal in
                                                                  accordance with the DIP Loan Documents), from Lapis Advisers, LP and KBC
                                                                  Bank NV, as the DIP Lenders, including interim financing in the amount of
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                  $400,000, and authorizing the Debtor to enter into and comply in all respects with
                                         13                       the DIP Financing Agreements, and approving the terms and conditions of the DIP
                                                                  Financing Agreements;
                                         14
                                                          (ii)    under §§ 363 and 364, authorizing the Debtor to use the proceeds of the DIP
                                         15                       Facility in a manner consistent with the terms and conditions of the DIP Financing
                                                                  Agreements, and in accordance with the Budget, (i) to fund this Chapter 11 Case,
                                         16                       (ii) to pay fees and expenses associated with the DIP Facility, and (iii) for working
                                                                  capital and other corporate purposes of the Debtor;
                                         17
                                                          (iii)   under §§ 364(c)(2), 364(c)(3) and 364(d), as security for the repayment of the
                                         18                       borrowings and all other obligations arising under the DIP Financing Agreements,
                                                                  authorizing the Debtor to grant to the DIP Lenders (first priority priming, valid,
                                         19                       perfected and enforceable liens, subject to certain exceptions, including the Carve
                                                                  Out, upon substantially all of the Debtor’s property, as described below and in the
                                         20                       DIP Orders, the DIP Credit Agreement and the other DIP Financing Agreements;

                                         21               (iv)    under § 364(c)(1), granting in favor of the DIP Lenders a superpriority
                                                                  administrative expense claim (the “DIP Superpriority Claim”) in respect of all
                                         22                       Obligations under (and as defined in) the DIP Credit Agreement (the “DIP
                                                                  Obligations”), subject only to the payment of the Carve Out, and that only on entry
                                         23                       of a final order;

                                         24               (v)     under §§ 361, 363(c)(2) and 363(e), authorizing the use of Cash Collateral by the
                                                                  Debtor, in accordance with the Budget, and under the terms set forth in the DIP
                                         25                       Orders;

                                         26               (vi)    under §§ 361, 363(e) and 364(d)(1), authorizing the granting the Prepetition
                                                                  Lenders, of the Adequate Protection Liens and Adequate Protection Claims to the
                                         27                       extent of any Diminution in Value of the Prepetition Lenders’ interests in the
                                                                  Prepetition Collateral, and having the priorities set forth in the DIP Orders; as well
                                         28

                                                                                                    32
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                                           Main Document    Page 40 of 150


                                          1                        as additional adequate protection in the form of the payment of fees and expenses
                                                                   incurred by the Prepetition Lenders;
                                          2
                                                          (vii)    under § 362, modifying the automatic stay to the extent necessary to implement
                                          3                        and effectuate the terms and provisions of the DIP Orders, the DIP Credit
                                                                   Agreement and the other DIP Financing Agreements;
                                          4
                                                          (viii)   scheduling the Final Hearing on the earliest date permitted under the Bankruptcy
                                          5                        Rules and available in this Court after entry of the Interim Order to consider entry
                                                                   of the Final Order granting the relief requested in the Motion on a final basis,
                                          6                        including final approval of the Debtor’s use of Cash Collateral and entry into the
                                                                   DIP Credit Agreement, and approving the form of notice with respect to the Final
                                          7                        Hearing;

                                          8               (ix)     providing that, upon entry of the Final Order, no costs or expenses of
                                                                   administration which have been or may be incurred in connection with the
                                          9                        preservation, protection, or enhancement of realization by the DIP Lenders or the
                                                                   Prepetition Lenders upon the Collateral, shall be charged against any of the DIP
                                         10                        Lenders, the DIP Obligations, the Prepetition Lenders, or the Collateral pursuant to
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                   sections 105 or 506(c) of the Bankruptcy Code or otherwise without the prior
                                         11                        express written consent of the DIP Agent, in its sole discretion; and
         DENTONS US LLP




                                         12               (x)      waiving any applicable stay (including under Bankruptcy Rule 6004) and
            (213) 623-9300




                                                                   providing for the immediate effectiveness of the DIP Orders.
                                         13
                                                                                                 V.
                                         14                                              BASIS FOR RELIEF
                                         15
                                              A.          The Debtor’s Need for Financing and Use of Cash Collateral
                                         16
                                                          As discussed more fully below, the provisions of the DIP Credit Agreement are all
                                         17
                                              justified under the circumstances of this Chapter 11 Case. Prepetition, the Debtor was unable to
                                         18
                                              obtain financing on more favorable terms from sources other than the DIP Lenders. The DIP
                                         19
                                              Lenders have agreed to lend $4.25 million, but would not do so without the protections and
                                         20
                                              priorities sought in this Motion. Without such financing, the Debtor’s ability to provide continue
                                         21
                                              normal operations and ultimately consummate the sale of all of its assets will be severely
                                         22
                                              jeopardized.         The Debtor thus respectfully submits that the facts and circumstances of this
                                         23
                                              Chapter 11 Case demonstrates that the above-described provisions are necessary and appropriate
                                         24
                                              and should be authorized and approved by this Court.
                                         25
                                                          The Debtor requires sufficient liquidity during this Chapter 11 Case to fund working
                                         26
                                              capital and general corporate requirements for essential, day-to-day operations to ensure the
                                         27
                                              continued operation of its facility, maintain the quality of resident care, to pay employees and
                                         28

                                                                                                    33
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                                          Main Document    Page 41 of 150


                                          1   vendors on a timely basis and to preserve and maintain the value of the Debtor’s assets. The

                                          2   Debtor also needs additional cash to fund the sale process for the benefit of the estate and

                                          3   creditors, including the Prepetition Lenders. The financing requested herein is being requested

                                          4   for up to 6.5 months or the duration of this Chapter 11 Case. The Debtor believes this time frame

                                          5   is the necessary period of time to facilitate the marketing and sale of its business.

                                          6               Absent the relief requested from this Court, the Debtor will not have sufficient liquidity to

                                          7   ensure uninterrupted business operations -- which could affect resident care -- and will suffer a

                                          8   substantial loss of asset value to the detriment of all parties in interest. It is therefore critical that

                                          9   the Debtor obtain the initial $400,000 of the DIP Facility in place on an interim basis in order to

                                         10   ensure that the Debtor has enough cash to maintain resident care services and to maintain its
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   business operation. It is also obviously critical that the Debtor be able to demonstrate to its staff,
         DENTONS US LLP




                                         12   vendors, and residents that the CCRC will continue to provide high quality care, and to function
            (213) 623-9300




                                         13   without interruption and that the Debtor will continue to pay vendors in the ordinary course of

                                         14   business. Absent such a showing—and in the event of any interruption or delay in the business—

                                         15   the Debtor’s residents could suffer and staff could pursue opportunities with competitors, which

                                         16   would cripple the Debtor’s business.

                                         17               In the absence of approval of the DIP Facility, the Debtor’s residents, for whom time is of

                                         18   the essence, would likely suffer and may need to seek services elsewhere. The DIP Facility is

                                         19   critical to the Debtor’s ability to continue to provide resident care and services, and maintain

                                         20   supportive business functions during the Chapter 11 Case. Moreover, employees and residents

                                         21   will expect the Debtor to have more than ample access to liquidity in order to continue resident

                                         22   care services and other business operations.

                                         23               Entry of the Interim Order is therefore (i) critical to the Debtor’s ability to succeed in its

                                         24   plan to transition ownership and control of the CCRC into stronger hands, freed from legacy

                                         25   liabilities pursuant to the Bankruptcy Code, (ii) in the best interests of the residents, the Debtor

                                         26   and its estate, and (iii) necessary to avoid irreparable harm to the Debtor, its residents, its

                                         27   creditors, and its assets, business, goodwill, reputation and employees.

                                         28

                                                                                                   34
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                         Main Document    Page 42 of 150


                                          1   B.          The Debtor’s Entry into the DIP Facility Is Authorized Under § 364
                                          2               Section 364 gives bankruptcy courts the power to authorize post-petition financing for a
                                          3   chapter 11 debtor in possession. See In re Defender Drug Stores. Inc., 126 B.R. 76, 81 (Bankr. D.
                                          4   Ariz. 1991), aff’d., 145 B.R. 312 (B.A.P. 9th Cir. 1992).
                                          5               Bankruptcy courts have the power to authorize secured postpetition financing under § 364,
                                          6   which provides, in pertinent part, as follows:
                                          7                             (c)      If the [Debtor in possession] is unable to obtain
                                                                        unsecured credit allowable under section 503(b)(1) of this
                                          8                             title as an administrative expense, the court, after notice and
                                                                        a hearing, may authorize the obtaining of credit or the
                                          9                             incurring of debt -
                                         10                                    (1)     with priority over any or all administrative expenses of the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                        kind specified in section 503(b) or 507(b) of this title;
                                         11
                                                                               (2)    secured by a lien on property of the estate that is not
         DENTONS US LLP




                                         12                             otherwise subject to a lien; or
            (213) 623-9300




                                         13                                     (3)     secured by a junior lien on property of the estate that is
                                                                        subject to a lien.
                                         14
                                                                        (d)(1) The court, after notice and a hearing, may authorize
                                         15                             the obtaining of credit or the incurring of debt secured by a
                                                                        senior or equal lien on property of the estate that is subject
                                         16                             to a lien only if
                                         17                                    (A)     the [Debtor in possession] is unable to obtain such credit
                                                                        otherwise; and
                                         18
                                                                                (B)    there is adequate protection of the interest of the holder of
                                         19                             the lien on the property of the estate on which such senior or equal lien is
                                                                        proposed to be granted.
                                         20

                                         21   11 U.S.C. § 364(c)-(d)(1).

                                         22               “Having recognized the natural reluctance of lenders to extend credit to a company in

                                         23   bankruptcy, Congress designed [section] 364 to provide ‘incentives to the creditor to extend post-

                                         24   petition credit.’” Defender Drug Stores, 126 B.R. at 81 (quoting Unsecured Creditors’ Comm. v.

                                         25   First Nat’l Bank & Trust Co. of Escanaba (In re Ellingsen MacLean Oil Co.), 834 F.2d 59, 603

                                         26   (6th Cir. 1987). cert. denied, 488 U.S. 817 (1988)). The incentives enumerated in § 364 are not

                                         27   intended to be an exhaustive list of the inducements that a court may grant. Id. In fact, it is not

                                         28

                                                                                                  35
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                         Main Document    Page 43 of 150


                                          1   uncommon for a court to approve a lending arrangement containing terms that far exceed those

                                          2   authorized by § 364. Id.

                                          3               Generally, courts apply a three-part test to determine whether a Debtor in possession may

                                          4   obtain credit under § 364(c). Under such test, the Debtor may incur postpetition financing under

                                          5   the DIP Facility pursuant to § 364(c) if it demonstrates that (a) it cannot obtain credit

                                          6   unencumbered or without superpriority status, (b) the DIP Facility is necessary to preserve the

                                          7   assets of their estates, and (c) the terms of the DIP Facility are fair, reasonable and adequate given

                                          8   the circumstances of the Debtor, as Borrower, and the proposed lenders. See In re Crouse Group.

                                          9   Inc., 71 B.R. 544, 549-50 (Bankr. E.D. Pa. 1987); and In re Aqua Assocs., 123 B.R. 192, 195-96

                                         10   (Bankr. E.D. Pa. 1991).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11               In addition, § 364(d)(1) authorizes a debtor in possession to incur superpriority senior
         DENTONS US LLP




                                         12   secured or “priming” liens if (a) the debtor is unable to obtain financing from another source, and
            (213) 623-9300




                                         13   (b) the interests of the secured creditors whose liens are being primed by the postpetition

                                         14   financing are adequately protected. 11 U.S.C. § 364(d)(1); see also Aqua Assocs., 123 B.R. at

                                         15   196. Additionally, consent to priming by the prepetition secured creditors obviates the need to

                                         16   show adequate protection. See Anchor Sav. Bank FSB v. Sky Valley. Inc., 99 B.R. 117, 122 (N.D.

                                         17   Ga. 1989) (“[B]y tacitly consenting to the superpriority lien, those [undersecured] creditors

                                         18   relieved the Debtors of having to demonstrate that they were adequately protected.”).

                                         19   Accordingly, the Debtor may incur “priming” liens under the DIP Facility if it is unable to obtain

                                         20   unsecured or junior secured credit and either (i) the prepetition secured creditors have consented

                                         21   or (ii) their interests in the collateral are adequately protected.

                                         22               Against this statutory backdrop, courts will evaluate the facts and circumstances of a

                                         23   debtor’s case and accord significant weight to the necessity for obtaining the financing. See, e.g.,

                                         24   In re Ames Dep’t Stores. Inc., 115 B.R. 34, 40-41 (Bankr. S.D.N.Y. 1990). Debtors in possession

                                         25   are generally permitted to exercise their business judgment consistent with their fiduciary duties

                                         26   when evaluating the necessity of proposed protections for a party extending credit under § 364.

                                         27   Id. at 38.

                                         28

                                                                                                  36
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                         Main Document    Page 44 of 150


                                          1                      (1)    The Debtor is Unable to Obtain
                                                                        Unsecured or Junior Secured Credit
                                          2
                                                          To show that the credit required is not obtainable on an unsecured basis, the Debtor need
                                          3
                                              only demonstrate “by a good faith effort that credit was not available” without the protections
                                          4
                                              afforded to potential lenders by § 364(c) or (d). Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In
                                          5
                                              re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986); see also Anchor Sav. Bank, 99 B.R. at
                                          6
                                              120 n.4 (noting that the Debtors satisfied the requirement of § 364(d) by “approach[ing] all
                                          7
                                              lenders reasonably likely to be willing to make a junior or unsecured loan”); Ames, 115 B.R. at
                                          8
                                              37-40 (Debtors in possession must show that it has made a reasonable effort to seek other sources
                                          9
                                              of financing under §§ 364(a) and (b)). Thus, “[the] statute imposes no duty to seek credit from
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              every possible lender before concluding that such credit is unavailable.” Snowshoe, 789 F.2d at
                                         11
                                              1088; see also In re Sky Valley, Inc., 100 B.R. 107,113 (Bankr. N.D. Ga. 1998) (finding that “it
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              would be unrealistic and unnecessary to require [the Debtors] to conduct such an exhaustive
                                         13
                                              search for financing” where the Debtors “suffers some financial stress and has little or no
                                         14
                                              unencumbered property”), aff’d sub nom., Anchor Sav. Bank, 99 B.R. at 117.
                                         15
                                                          As discussed above and in the Pace Declaration, the Debtor’s assets are subject to the
                                         16
                                              Prepetition Liens asserted by the Prepetition Lenders. Because of the Debtor’s prepetition debt,
                                         17
                                              obtaining the financing needed as unsecured debt on an administrative priority basis, or as debt
                                         18
                                              which would be secured solely by liens junior to the liens of the Prepetition Lenders, was not a
                                         19
                                              viable option, especially from a third party who did not already have a financial interest in the
                                         20
                                              Debtor to protect. The Debtor thus concluded that adequate alternative financing terms more
                                         21
                                              favorable than those to be provided by the DIP Lenders under the DIP Facility are currently
                                         22
                                              unobtainable.
                                         23
                                                                 (2)    The Prepetition Lenders’ Interests Are Adequately Protected
                                         24
                                                          If the Debtor is unable to obtain credit under the provisions of § 364(c), the Debtor may
                                         25
                                              obtain credit secured by a senior or equal lien on property of the estate that is already subject to a
                                         26
                                              lien (i.e., a priming lien). See 11 U.S.C. § 364(d). Such relief may be granted so long as there is
                                         27
                                              adequate protection of any pre-existing secured creditor’s interests in the property on which the
                                         28

                                                                                                 37
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                                         Main Document    Page 45 of 150


                                          1   senior lien is supposed to be granted. See id.; see also Aqua, 123 B.R. at 196. Although the

                                          2   Bankruptcy Code does not explicitly define “adequate protection,” § 361 of the Bankruptcy Code

                                          3   provides that it may take the form of (1) a cash payment or periodic cash payments to the extent

                                          4   that there is a decrease in the lien holder’s property interest; (2) an additional or replacement lien

                                          5   to the extent that there is a decrease in the lien holder’s property interest; or (3) other relief that

                                          6   will result in a secured party’s realizing the indubitable equivalent of its property interest. See 11

                                          7   U.S.C. § 361.

                                          8               The Debtor believes that the measures of protection set forth in the DIP Facility and the

                                          9   Interim Order constitute adequate protection. In addition to replacement liens on substantially all

                                         10   assets of the Debtor (other than causes of action arising under sections 502(d), 544, 545, 547, 548,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   549, and 550 of the Bankruptcy Code or any sums on deposit in the Debtor’s resident escrow
         DENTONS US LLP




                                         12   account), junior in priority only to the DIP Liens and any existing senior liens, and subject to the
            (213) 623-9300




                                         13   Carve Out, the Prepetition Lenders will receive superpriority administrative expense claims but

                                         14   subject to the DIP Superpriority Administrative Claim and the Carve Out. Moreover, the use of

                                         15   any DIP Facility proceeds shall be solely in accordance with the Budget. Accordingly, the DIP

                                         16   Facility not only maintains the value of the collateral in which the Prepetition Lenders are

                                         17   receiving replacement liens, it increases the collateral base and strengthens the value of the

                                         18   Debtor’s business.

                                         19               Finally, as mentioned above, consent may take the place of adequate protection under §

                                         20   364(d)(1) of the Bankruptcy Code, and the Debtor have obtained the consent of the Prepetition

                                         21   Lenders to use the Cash Collateral, at least on an interim basis, and enter into the DIP Facility on

                                         22   the terms set forth in the DIP Orders.

                                         23                      (3)    The DIP Facility Is Fair, Reasonable,
                                                                        and in the Best Interests of the Estate
                                         24
                                                          The Debtor believes that the terms and conditions of the DIP Facility are fair and
                                         25
                                              reasonable. The DIP Facility is necessary to support the Debtor’s ongoing operations pending the
                                         26
                                              approval and closing of a sale, and will signal the Debtor’s continued strength to compete in the
                                         27
                                              marketplace for new residents. The DIP Facility will also ensure the continued high quality care
                                         28

                                                                                                 38
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                                        Main Document    Page 46 of 150


                                          1   to the Debtor’s existing residents and payments to critical suppliers. Furthermore, the Debtor,

                                          2   with the help of its professionals, undertook an effort to obtain the best available terms for debtors

                                          3   in possession financing. The DIP Lenders were the only parties willing to provide financing to

                                          4   the Debtor. Nonetheless, the Debtor believes that the interest rates and fees provided for in the

                                          5   DIP Credit Agreement are consistent with the existing market for debtor in possession loans of

                                          6   this nature. Accordingly, the Debtor believes that the proposed DIP Facility is the best financing

                                          7   available and well within the exercise of the Debtor’s sound business judgment.

                                          8               Bankruptcy courts consistently defer to a debtor’s business judgment on most business

                                          9   decisions, including the decision to borrow money, unless such decision is arbitrary and

                                         10   capricious. See Trans World Airlines. Inc. v. Travellers Int’l AG. (In re Trans World Airlines,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Inc.), 163 B.R. 964, 974 (Bankr. D. Del. 1994) (noting that an interim loan, receivables facility
         DENTONS US LLP




                                         12   and asset-based facility were approved because they “reflect[cd] sound and prudent business
            (213) 623-9300




                                         13   judgment . . . [were] reasonable under the circumstances and in the best interests [of the Debtors]

                                         14   and its creditors”); In re Simasko Prod. Co., 47 B.R. 444, 449 (Bankr. D. Colo. 1985) (“In

                                         15   exercising [the Debtors’] business judgment of conducting its drilling operations, it has found it

                                         16   necessary to obtain loans to make these endeavors possible.”). In fact, “[m]ore exacting scrutiny

                                         17   [of the Debtors’ business decisions] would slow the administration of the Debtors’ estate and

                                         18   increase its cost, interfere with the Bankruptcy Code’s provision for private control of

                                         19   administration of the estate, and threaten the court’s ability to control a case impartially.”

                                         20   Richmond Leasing Co. v. Capital Bank. N.A., 762 F.2d 1303, 1311 (5th Cir. 1985); see also

                                         21   Simasko Prod., 47 B.R. at 449 (“Business judgments should be left to the board room and not to

                                         22   this Court.” (quoting In re Lifeguard Indus. Inc., 37 B.R. 3, 17 (Bankr. S.D. Ohio 1983)).

                                         23   Consistent with this authority, the Debtor respectfully submits that the Court should approve the

                                         24   Debtor’s decision to accept and enter into the proposed DIP Facility.

                                         25               Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature in

                                         26   debtor-in-possession financing, one which Courts routinely grant. See In re American Apparel,

                                         27   Inc., No. 15-12055 (Bankr. D. Del. October 6, 2017) (approving on an interim basis the

                                         28   repayment in full of all outstanding obligations under the repetition revolving credit agreement);

                                                                                                39
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                        Main Document    Page 47 of 150


                                          1   In re The Gybmoree Corp., No. 17- 32968 (Bankr. E.D. Va. June 12, 2017) (approving on an

                                          2   interim basis the conversion and “roll up” of all outstanding prepetition revolving obligations and

                                          3   $70 million of prepetition term loan obligations); In re rue 21, inc., (No. 17-22045 (Bankr. W.D.

                                          4   Pa. May 18, 2017) (approving on an interim basis the conversion and “roll-up” of all outstanding

                                          5   prepetition revolving obligations and $100 million of prepetition term loans); In re Aeropostale,

                                          6   Inc., No. 16-11275 (Bankr. S.D.N.Y. May 6, 2016) (approving on an interim basis the conversion

                                          7   and “roll-up” of all outstanding prepetition revolving obligations).

                                          8               The repayment of the Working Capital Facility is a sound exercise of the Debtor’s

                                          9   business judgment and is a material component of the structure of the DIP Facility and was

                                         10   required by the DIP Lenders as a condition to their commitment to provide the postpetition
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   financing. Again, the Debtor has made a concerted good faith effort to obtain credit on the most
         DENTONS US LLP




                                         12   favorable terms available. The Debtor has sought debtor in possession financing from ten (10)
            (213) 623-9300




                                         13   different parties, none of whom would agree to provide financing under the Debtor’s current

                                         14   circumstances. Further, the Prepetition Lenders were unwilling to lend postpetition without some

                                         15   assurance regarding their prepetition claims.       Absent the Prepetition Lenders’ support, the

                                         16   Debtors would be unlikely to survive as a going concern long enough to effectuate the sale of the

                                         17   business. Lastly, the amount to be rolled up here, approximately $2.7 million, is only a small

                                         18   portion of the prepetition indebtedness. As such, the DIP Facility described in this Motion, which

                                         19   includes the roll up of the Working Capital Facility, is the only financing available to provide the

                                         20   Debtor with the requisite liquidity. Entry into this DIP Facility constitutes a proper exercise of

                                         21   the Debtor’s business judgment.

                                         22               Against this backdrop, the Debtor carefully evaluated the proposed financing structure

                                         23   from the DIP Lender, engaged in negotiations with the DIP Lenders regarding the proposed

                                         24   terms, and eventually agreed to the DIP Lenders’ proposal as the proposal best suited to the

                                         25   Debtor’s needs. The terms and conditions of the DIP Facility were negotiated by the parties (and

                                         26   their legal and financial advisors) in good faith and at arms’ length, and, as outlined above, were

                                         27   instituted for the purpose of enabling the Debtor to meet ongoing operational expenses while in

                                         28   chapter 11 and to preserve the going concern status of the Debtor as well as the value of the

                                                                                                40
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                          Main Document    Page 48 of 150


                                          1   Prepetition Collateral. Accordingly, the DIP Lenders should be provided with the benefit and

                                          2   protection of § 364(c), such that if any of the provisions of the DIP Facility are later modified,

                                          3   vacated, stayed or terminated by subsequent order of this or any other Court, the DIP Lenders will

                                          4   be fully protected with respect to any amounts previously disbursed.

                                          5   C.          The Use of Cash Collateral Is Appropriate Under the Current
                                          6               Circumstances and Should Be Authorized under §§ 363(c)(2) and (e)

                                          7               Section 363(c)(2) sets forth the requirements for a debtor’s proposed use of cash

                                          8   collateral. Specifically, § 363(c)(2) provides, in pertinent part:
                                                                 The trustee may not use, sell, or lease cash collateral under
                                          9                      paragraph (1) of this subsection unless - (A) each entity that has an
                                                                 interest in such cash collateral consents; or (B) the court, after
                                         10                      notice and a hearing, authorizes such use, sale, or lease in
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                 accordance with the provisions of this section.
                                         11
         DENTONS US LLP




                                         12   11 U.S.C. § 363(c)(2). Additionally, § 105(a) provides that “[t]he court may issue any order,
            (213) 623-9300




                                         13   process, or judgment that is necessary or appropriate to carry out the provisions of [the
                                         14   Bankruptcy Code].” 11 U.S.C. § 105(a).
                                         15               Further, § 363(e) provides that “on request of an entity that has an interest in property . . .
                                         16   proposed to be used, sold or leased, by the trustee, the court, with or without a hearing, shall
                                         17   prohibit or condition such use, sale, or lease as is necessary to provide adequate protection of
                                         18   such interest.” 11 U.S.C. § 363(e). As described below, the Debtor has proposed a reasonable
                                         19   package of adequate protection for both Cash Collateral and their other assets securing the
                                         20   Prepetition Credit Facilities. Conditioning the Debtor’s use of Cash Collateral in the manner
                                         21   proposed is an entirely equitable arrangement designed to protect residents and the CCRC as an
                                         22   operating business unit.
                                         23               It is well settled that it is appropriate for a chapter 11 debtor to use cash collateral for a
                                         24   reasonable period of time for the purpose of maintaining and operating its property. In re Oak
                                         25   Glen R-Vee, 8 B.R. 213, 216 ( Bankr. C.D. Cal 1981); In re Tuscon Industrial Partners, 129 B.R.
                                         26   614 (9th Cir. BAP 1991). Where, as here, the Debtor is operating a business, it is extremely
                                         27   important that the access to cash collateral be allowed to facilitate the survival of the Debtor’s
                                         28   business as a going concern: “the purpose of Chapter 11 is to rehabilitate debtors and generally

                                                                                                    41
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                         Main Document    Page 49 of 150


                                          1   access to cash collateral is necessary to operate a business.” In re Dynaco Corp., 162 B.R. 389

                                          2   (Bankr. D.N.H. 1993) (quoting In re Stein, 19 B.R. 458, 459 (Bankr. E.D. Pa. 1982)).

                                          3               The Court should authorize the Debtor’s use of Cash Collateral, whether existing as of the

                                          4   Petition Date or arising thereafter based on the conversion of existing non-cash collateral into

                                          5   cash. It is essential that the Debtor obtain authority to use Cash Collateral so that it may fund

                                          6   payroll and other operating expenses, including the costs of administration of this Chapter 11

                                          7   Case as currently, the Debtor has an insufficient amount of unencumbered cash to funds its

                                          8   operations.

                                          9               If the Debtor is permitted to use Cash Collateral to fund ongoing business operations and

                                         10   administration of this Chapter 11 Case, the Debtor will preserve the value of its assets as a going
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   concern. Thus, the Debtor can continue to operate and provide resident care, but only if it is
         DENTONS US LLP




                                         12   allowed to use Cash Collateral in the course of the day-to-day operations. Without such use, the
            (213) 623-9300




                                         13   detrimental result to the value of the estate will be rapid and ultimately disastrous, given the

                                         14   nature of the Debtor’s business. Access to Cash Collateral is crucial to the Debtor’s ability to

                                         15   provide necessary resident care and services, and to avoid immediate and irreparable harm to the

                                         16   value of the estate and the creditors, and ongoing business operations both before and after the

                                         17   Final Hearing.

                                         18               The Debtor respectfully submits that the proposed use of Cash Collateral, in conjunction

                                         19   with the DIP Facility, is necessary for the Debtor to have sufficient liquidity during the chapter 11

                                         20   process to preserve the value of its assets and property (including the Prepetition Collateral).

                                         21   D.          The Proposed Adequate Protection for the Prepetition
                                         22               Lenders Is Appropriate under §§ 105, 361(d), and 363(e).

                                         23               In considering whether to authorize use of cash collateral, a court generally must find that

                                         24   the interests of the holder of the secured claim are adequately protected. See 11 U.S.C. § 363(e).

                                         25   § 362(d)(1) provides for adequate protection of interests in property due to the imposition of the

                                         26   automatic stay, In re Continental Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc), and § 361

                                         27   provides examples of possible forms of adequate protection, such as granting replacement liens

                                         28   and administrative claims. However, it is the courts that must decide what constitutes sufficient

                                                                                                   42
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                         Main Document    Page 50 of 150


                                          1   adequate protection on a case-by-case basis. In re Mellor, 734 F.2d 1396, 1400 (9th Cir 1984); In

                                          2   re Macombs Properties VI, Ltd., 88 B.R. 261, 265 (Bankr. C.D. Cal. 1988). See also, In re

                                          3   Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon Tech. Corp., No. 12-

                                          4   12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re N.J. Affordable

                                          5   Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J. June 29, 2006); In

                                          6   re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18,

                                          7   1992); In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on

                                          8   Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993)).

                                          9               In determining the appropriateness of proffered adequate protection, courts have

                                         10   frequently stressed the importance of a promoting a debtor’s business reorganization. In re
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   O’Connor, 808 F.2d 1393, 1398 (10th Cir. 1987). § 363(e) provides that “on request of an entity
         DENTONS US LLP




                                         12   that has an interest in property proposed to be used, sold, or leased, by the trustee [or Debtors in
            (213) 623-9300




                                         13   possession], the court, with or without a hearing, shall prohibit or condition such use, sale, or

                                         14   lease as is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e). The

                                         15   Debtor’s use of Cash Collateral is conditioned upon adequate protection being provided to the

                                         16   Prepetition Lenders, as set forth in the proposed DIP Orders.

                                         17               Here, the Debtor proposes to provide the Prepetition Lenders with adequate protection in

                                         18   the form of replacement liens and super priority expenses of administration claims in exchange

                                         19   for their consent to the terms of the DIP Loan Documents and the DIP Liens. First, the Debtor

                                         20   proposes to provide the Prepetition Lenders with junior replacement liens, to the extent of the

                                         21   diminution of value of the interest of the Prepetition Lenders in the Prepetition Collateral. The

                                         22   Prepetition Lenders shall have, subject to the terms and conditions set forth below, pursuant to

                                         23   sections 361, 363(e), and 364(d) additional and replacement security interests and Liens in the

                                         24   DIP Collateral, (the “Prepetition Replacement Liens”) which shall be junior only to the Carve Out

                                         25   and the DIP Liens securing the DIP Obligations.

                                         26               Second, to the extent of any diminution of value of the allowed interests of the Prepetition

                                         27   Lenders in the Prepetition Collateral, the Prepetition Lenders shall have an allowed superpriority

                                         28   administrative expense claim (the “Prepetition Superpriority Claim”), which shall have priority

                                                                                                   43
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                        Main Document    Page 51 of 150


                                          1   (except with respect to (i) the DIP Liens, (ii) the DIP Superpriority Claim, and (iii) the Carve

                                          2   Out), in the Chapter 11 Case under §§ 364(c)(1), 503(b), and 507(b) and otherwise over all

                                          3   administrative expense claims and unsecured claims against the Debtors and their estates, now

                                          4   existing or hereafter arising, of any kind or nature whatsoever including, without limitation,

                                          5   administrative expenses of the kinds specified in or ordered pursuant to §§ 105, 326, 328, 330,

                                          6   331, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 552, 726, 1113, and 1114, and, upon entry of

                                          7   the Final Order, § 506(c), whether or not such expenses or claims may become secured by a

                                          8   judgment Lien or other non-consensual Lien, levy, or attachment. Other than the DIP Liens, the

                                          9   DIP Superpriority Claim, and the Carve Out, no costs or expenses of administration, including,

                                         10   without limitation, professional fees allowed and payable under §§ 328, 330, and 331, or
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   otherwise, that have been or may be incurred in the Chapter 11 Case, or in any Successor Case,
         DENTONS US LLP




                                         12   will be senior to, prior to, or on parity with the Prepetition Superpriority Claim (for purposes
            (213) 623-9300




                                         13   hereof, such liens will be deemed part of the Prepetition Replacement Liens.

                                         14               Additionally, as mentioned above, the Debtor will be granting replacement liens and

                                         15   superpriority claims as adequate protection, which is commonplace. See, e.g., MBank Dallas

                                         16   N.A. v. O’Connor (In re O’Connor), 808 F.2d 1393, 1396-98 (10th Cir. 1987) (allowing the

                                         17   debtors to replace a lien on cash with a lien on property likely to be worth five times as much);

                                         18   Owens-Corning Fiberglas Corp. v. Ctr. Wholesale, Inc. (In re Ctr. Wholesale. Inc.), 759 F.2d

                                         19   1440, 1450 (9th Cir. 1985) (observing that a lien on additional property of the debtors would

                                         20   likely constitute adequate protection for the secured creditor); In re Wrecelesham Grange, Inc.,

                                         21   221 B.R. 978, 981 (Bankr. M.D. Flo. 1997) (noting that a replacement lien of equal value on

                                         22   postpetition rents is adequate protection); In re Stein, 19 B.R. 458. 459 (Bankr. E.D. Pa. 1982)

                                         23   (continued lien on debtors’ crops, livestock and equipment resulted in an increase rather than a

                                         24   decrease in collateral, and debtors were granted authority to use cash collateral to meet operating

                                         25   expenses during chapter 11 proceedings). Further, the Debtor has obtained the consent of the

                                         26   Prepetition Lenders based upon the terms and conditions of the DIP Orders. For the foregoing

                                         27   reasons, the Debtor respectfully submits that the adequate protection proposed above and in the

                                         28   DIP Orders is appropriate and should be approved.

                                                                                               44
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15             Desc
                                                                          Main Document    Page 52 of 150


                                          1                                              VI.
                                                                      REQUEST FOR AN INTERIM AND FINAL HEARING
                                          2
                                                          Pursuant to Bankruptcy Rule 4001(b)(2), the Debtor respectfully requests that the Court
                                          3
                                              set a date for the Interim hearing no later than March 13, 2019 and a Final Hearing 25 days from
                                          4
                                              entry of the Interim Order or by no later than April 8, 2019, whichever is earlier and approve the
                                          5
                                              provisions for notice of the Final Hearing and the objection procedures that are set forth in the
                                          6
                                              Interim Order.
                                          7

                                          8                                            VII.
                                                              THE NEED FOR IMMEDIATE RELIEF PENDING A FINAL HEARING
                                          9
                                                          Bankruptcy Rule 4001(b) provides that a final hearing on a motion for authorization to use
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              cash collateral may not be commenced earlier than fourteen (14) days after service of such
                                         11
                                              motion.          Fed. R. Bankr. P. 4001(b)(2).    Upon request, however, a court may conduct a
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              preliminary expedited hearing on a motion and authorize the use of only that amount of cash
                                         13
                                              collateral as is necessary to avoid immediate and irreparable harm to the estate pending a final
                                         14
                                              hearing, based on the business exigencies of individual cases. See id. The Debtor submits that,
                                         15
                                              for the reasons set forth herein, authority to use Cash Collateral on an interim basis as requested
                                         16
                                              in the Motion is necessary to enable the Debtor to maintain ongoing business operations pending
                                         17
                                              a resolution in this Chapter 11 Case.
                                         18
                                                                                      VIII.
                                         19
                                                                      WAIVER OF BANKRUPTCY RULES 6004(a) AND (h)
                                         20
                                                          Should the Court grant the Motion and enter the DIP Orders, the Debtor seeks a waiver of
                                         21
                                              the notice requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay of an order
                                         22
                                              authorizing the use, sale or lease of property under Bankruptcy Rule 6004(h).
                                         23
                                                                                                 IX.
                                         24                                                    NOTICE
                                         25               Notice of this Motion has been provided to (i) the Office of the United States Trustee for
                                         26   the Central District of California, (ii) the Prepetition Lenders and their counsel, (iii) the DIP
                                         27   Lenders and their counsel, (iv) the Debtor’s 20 largest unsecured creditors, and (v) all parties
                                         28

                                                                                                  45
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                                         Main Document    Page 53 of 150


                                          1   requesting notices pursuant to Bankruptcy Rule 2002. The Debtor submits that no other or

                                          2   further notice need be provided.

                                          3               No previous motion for the relief sought herein has been made to this or any other court.

                                          4                                                    X.
                                          5                                                CONCLUSION

                                          6               WHEREFORE, the Debtor respectfully requests entry of an order (i) granting the relief

                                          7   requested herein; and (ii) granting the Debtor such other and further relief as the Court deems just

                                          8   and proper.

                                          9   Dated: March 11, 2019                                  DENTONS US LLP
                                                                                                     SAMUEL R. MAIZEL
                                         10                                                          TANIA M. MOYRON
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                     GARY W. MARSH
                                         11
                                                                                                     By     /s/ Samuel R. Maizel
         DENTONS US LLP




                                         12                                                                     Samuel R. Maizel
            (213) 623-9300




                                         13                                                          Proposed Attorneys for the Chapter 11 Debtor
                                                                                                     and Debtor In Possession
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                                  46
                                              110339826\V-7
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                                                                 Main Document    Page 54 of 150


                                          1                                      EXHIBIT 1
                                                                           (Proposed Interim Order)
                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                     47
                                              110339826\V-7
                                 Case 6:19-bk-11920-SC       Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15         Desc
                                                             Main Document    Page 55 of 150

                                      Samuel R. Maizel (SBN 189301)
                                  1
                                      samuel.maizel@dentons.com
                                  2   Tania M. Moyron (SBN 235736)
                                      tania.moyron@dentons.com
                                  3   Gary W. Marsh (pro hac pending)
                                      gary.marsh@dentons.com
                                  4   DENTONS US LLP
                                  5   601 South Figueroa Street, Suite 2500
                                      Los Angeles, California 90017-5704
                                  6   Telephone:    (213) 623-9300
                                      Facsimile:    (213) 623-9924
                                  7
                                      Proposed Attorneys for the Chapter 11 Debtor
                                  8   and Debtor In Possession
                                  9
                                                           UNITED STATES BANKRUPTCY COURT
                                 10                CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION
NEW YORK , NEW YORK 10020-1089




                                      In re:                                         Case No. 19-11920 (SC)
 1221 AVENUE OF THE AMERICAS ,




                                 11
      DENTONS US LLP




                                 12                                                  Chapter 11 Case
        (212) 768-6700




                                      AIR FORCE VILLAGE WEST, INC. d/b/a
                                 13   ALTAVITA VILLAGE,                              Hon. Scott C. Clarkson
                                 14            Debtor and Debtor in Possession.      ORDER APPROVING EMERGENCY
                                 15                                                  MOTION OF DEBTOR FOR INTERIM AND
                                                                                     FINAL ORDERS (A) AUTHORIZING THE
                                 16                                                  DEBTOR TO OBTAIN POST PETITION
                                                                                     FINANCING, (B) AUTHORIZING THE
                                 17                                                  DEBTOR TO USE CASH COLLATERAL,
                                                                                     AND (C) GRANTING ADEQUATE
                                 18                                                  PROTECTION TO PREPETITION
                                                                                     LENDERS PURSUANT TO 11 U.S.C. §§ 105,
                                 19                                                  363, 364, 1107 AND 1108; MEMORANDUM
                                                                                     OF POINTS AND AUTHORITIES IN
                                 20                                                  SUPPORT THEREOF

                                 21                                                  EMERGENCY HEARING:
                                                                                     Date: March 14, 2019
                                 22                                                  Time: 10:00 a.m.
                                                                                     Place: Courtroom 126
                                 23                                                         U.S. Bankruptcy Court
                                                                                            3420 Twelfth Street
                                 24
                                                                                            Riverside, CA 92501
                                 25                                                  Video Courtroom:
                                                                                     Date: March 14, 2019
                                 26                                                  Time: 10:00 a.m.
                                                                                     Place: 3420 Twelfth Street
                                 27                                                         Video Hearing Room 126
                                                                                            Riverside, CA 92501
                                 28
                                 Case 6:19-bk-11920-SC                Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                         Desc
                                                                      Main Document    Page 56 of 150


                                    1
                                                                                           Relief Requested
                                    2

                                    3                Upon the Motion, dated March 11, 2019 (the “Motion”) of Air Force Village West, Inc.
                                    4
                                             d/b/a Altavita Village, (the “Debtor”) for interim and final Orders: (i) Authorizing the Debtor to
                                    5
                                             Obtain Secured Postpetition Financing and Use of Cash Collateral; (ii) Granting Adequate
                                    6
                                             Protection; (iii) Modifying the Automatic Stay; (iv) Setting Final Hearing; and (v) Granting
                                    7

                                    8        Related Relief [Docket No. __] (the “Motion”),1 by which the Debtor seeks:

                                    9
                                                     (a)      approval, on an interim and final basis, of (1) that certain Debtor-in-Possession
                                  10
                                                              multi-draw term loan facility (the “DIP Facility”) in the aggregate principal
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                              amount of up to $4,250,000.00 (plus that portion of interest thereon that converts
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                              to additional principal in accordance with the DIP Loan Documents (as defined
                                  13

                                  14                          below)) (the “New Money Commitment” and loans thereunder the “New Money

                                  15                          DIP Loans”), and, subject to entry of a final Order (the “Final Order”), a dollar-
                                  16                          for-dollar roll-up of the outstanding obligations owed to each Prepetition Lender
                                  17
                                                              arising under or in connection with the Working Capital Facility, including
                                  18
                                                              principal and accrued interest thereon (the “Roll-Up Loans” and, together with
                                  19
                                                              the New Money DIP Loans, the “DIP Loans”), (2) definitive documents relating
                                  20

                                  21                          to the DIP Facility (as amended, restated, supplemented or otherwise modified

                                  22                          from time to time, the “DIP Loan Documents”) by and between (x) the Debtor

                                  23                          and (y) KBC Bank NV, as lender (a “DIP Lender”) and Lapis Advisers, LLP, as
                                  24                          lender (in such capacity, a “DIP Lender” and, with KBC Bank NV, the “DIP
                                  25
                                                              Lenders,”) and administrative agent (in such capacity, the “DIP Agent”), and
                                  26
                                             1
                                  27          Capitalized terms used but not defined in this Interim Order shall have the meanings given to them in the Motion
                                             and the DIP Loan Documents (as defined below), as applicable.
                                  28
                                                                                                2
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC         Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                               Main Document    Page 57 of 150


                                    1
                                                        (3) all of the Debtor’s debts, obligations, covenants, and duties of payment or
                                    2

                                    3                   performance of every kind, matured or unmatured, direct or contingent, owing,

                                    4                   arising, due, or payable to the DIP Lenders, arising under or with respect to the

                                    5                   DIP Facility, the DIP Loan Documents, this Interim Order, and any Final Order
                                    6
                                                        (with the Interim Order, the “Orders”), including, without limitation, all
                                    7
                                                        obligations to repay principal of and interest on the DIP Loans, and to pay
                                    8
                                                        interest, fees, costs, charges, expenses, professional fees, and all sums chargeable
                                    9
                                                        to the Debtor under the DIP Loan Documents and the Orders, whether or not
                                  10
NEW YORK , NEW YORK 10020-1089




                                                        evidenced by any note or other instrument (the “DIP Obligations”),
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                 (b)    the grant, with respect to the DIP Obligations, of:
                                  13

                                  14             (i)    allowed superpriority administrative expense claims, pursuant to section 364(c)(1)

                                  15                    of the Bankruptcy Code, having priority (other than as to the proceeds of causes
                                  16                    of action arising under sections 502(d), 544, 545, 547, 548, 549, and 550 of the
                                  17
                                                        Bankruptcy Code or any sums on deposit in the Debtor’s resident escrow account)
                                  18
                                                        over any and all administrative expenses of a kind specified in sections 105, 326,
                                  19
                                                        328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113, and 1114 of the
                                  20

                                  21                    Bankruptcy Code, subject only to the Carve-Out (as defined below); and

                                  22
                                                 (ii)   valid, enforceable, non-avoidable, and automatically perfected senior security
                                  23
                                                        interests in and liens upon all property of the Debtor’s estate and the proceeds
                                  24
                                                        thereof, including but not limited to, the Collateral (as defined below), pursuant to
                                  25
                                                        section 364(c) and 364(d) of the Bankruptcy Code, subject only to the prepetition
                                  26

                                  27                    liens and security interests of certain equipment lessors as set forth in the DIP

                                  28
                                                                                      3
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15               Desc
                                                              Main Document    Page 58 of 150


                                    1
                                                       Loan Documents, and to the lien of the California Department of Social Services
                                    2

                                    3                  (“CDSS”) on the Vacant Land (as hereinafter defined), to the extent, if any, such

                                    4                  lien has not been subordinated pursuant to that certain letter agreement, dated

                                    5                  August 9, 2018, between CDSS and certain of the Prepetition Lenders (as defined
                                    6
                                                       below) (the “Permitted Senior Liens”);
                                    7

                                    8            (c)   authorization for the Debtor to execute the DIP Loan Documents, and for the

                                    9                  Debtor to perform any and all of its obligations thereunder and such other and

                                  10                   further acts as may be necessary or appropriate in connection therewith;
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                 (d)   authorization to provide adequate protection, pursuant to section 361 of the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                       Bankruptcy Code, to the Prepetition Lenders in exchange for (i) their consent to
                                  13

                                  14                   the DIP Loan Documents and the security interests and liens provided in the DIP

                                  15                   Loan Documents and the Orders; (ii) the use of Cash Collateral; and (iii) the use
                                  16                   of the Prepetition Collateral (as defined herein);
                                  17
                                                 (e)   authorization for the Debtor to use “Cash Collateral” (as such term is defined in
                                  18

                                  19                   section 363(a) of the Bankruptcy Code, but limited to cash received by the Debtor

                                  20                   in the ordinary course of operations of its business) of the Prepetition Lenders,

                                  21                   only in accordance with the Budget (as defined below), this Interim Order, and
                                  22
                                                       the DIP Loan Documents through the earlier of (i) the occurrence of the Maturity
                                  23
                                                       Date and (ii) the date of the Final Hearing (as defined below), pursuant to the
                                  24
                                                       terms and conditions set forth in this Interim Order (and thereafter as may be
                                  25
                                                       permitted by the Final Order);
                                  26

                                  27

                                  28
                                                                                     4
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                   Desc
                                                                    Main Document    Page 59 of 150


                                    1
                                                     (f)     to schedule a hearing, pursuant to Bankruptcy Rule 4001 and Local Rule 4001-
                                    2

                                    3                        2(b) (the “Interim Hearing”) on the Motion for this Court to consider entry of

                                    4                        the Interim Order in the form annexed to the Motion; and

                                    5
                                                     (g)     to schedule, pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2(c), a final
                                    6
                                                             hearing (the “Final Hearing”) for this Court to consider entry of the Final Order
                                    7

                                    8                        in the form annexed to the Motion.

                                    9
                                                     The Interim Hearing having been held by this Court on March ___ 2019; the Court
                                  10
                                             having reviewed the Motion, exhibits thereto, and documents filed in support thereof and any
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             responses thereto; the Court having considered the evidence presented on the record at the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             Interim Hearing, including the Declaration of Bill Pace in Support of Debtor’s First Day
                                  13

                                  14         Motions (the “Pace Declaration”) [Docket No.__]; it appearing to the Court that notice of the

                                  15         Motion, the relief requested therein, the material terms of this Interim Order, and the Interim
                                  16         Hearing were served by the Debtor in compliance with Bankruptcy Rules 2002 and 4001(b)(1)
                                  17
                                             and the Local Rules; it appearing that granting the relief requested in the Motion is fair and
                                  18
                                             reasonable and in the best interests of the Debtor’s estate, its creditors, and all parties-in-interest,
                                  19
                                             and is a sound and prudent exercise of the Debtor’s business judgment; and the Court having
                                  20

                                  21         determined that the relief requested in the Motion is necessary to avoid immediate and

                                  22         irreparable harm:

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            5
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC                Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                        Desc
                                                                      Main Document    Page 60 of 150


                                    1
                                                     THE      COURT        MAKES        THE     FOLLOWING            FINDINGS        OF     FACT      AND
                                    2

                                    3        CONCLUSIONS OF LAW:2

                                    4
                                                     A.       On March 10, 2019 (the “Petition Date”), the Debtor filed a voluntary petition
                                    5
                                             for relief under chapter 11 of the Bankruptcy Code. No trustee, examiner or creditors’ committee
                                    6
                                             has been appointed in these chapter 11 cases.
                                    7

                                    8                B.       The Debtor is continuing in possession of its property and is operating and
                                    9
                                             managing its business, as debtor in possession, pursuant to sections 1107 and 1108 of the
                                  10
                                             Bankruptcy Code.
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                     C.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13         157. Consideration of the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The
                                  14         venue of the Debtor’s chapter 11 case and the Motion is proper pursuant to 28 U.S.C. §§ 1408
                                  15
                                             and 1409.
                                  16

                                  17                 D.       Notice of the Motion, the relief requested therein and the order scheduling the

                                  18         Interim Hearing and response date were served by the Debtor on its twenty largest unsecured

                                  19         creditors, the DIP Lenders, the Prepetition Lenders, other holders of liens filed against the
                                  20
                                             Debtor’s property, other affected parties, and the United States Trustee for the Central District of
                                  21
                                             California. Under the circumstances, such notice constitutes due and sufficient notice thereof and
                                  22
                                             complies with Bankruptcy Rule 2002 and 4001(b) and (c).
                                  23

                                  24

                                  25

                                  26         2
                                              Pursuant to Fed. R. Civ. P. 52, as made applicable herein by Bankruptcy Rule 7052, the Court’s findings of fact
                                  27         may be construed as conclusions of law, and its conclusions of law may be construed as findings of fact, to the
                                             extent necessary or appropriate.
                                  28
                                                                                                6
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                  Main Document    Page 61 of 150


                                    1
                                                                              Prepetition Credit Facilities
                                    2

                                    3               E.     As supported by the Pace Declaration, subject to Paragraphs 29-31 below, the
                                    4
                                             Debtor stipulates, agrees, and acknowledges:
                                    5

                                    6               (i)    The Debtor’s prepetition indebtedness and credit facilities (the “Prepetition

                                    7                      Credit Facilities”) can be summarized as follows:

                                    8
                                                           (a)     On June 1, 1999, the Riverside County Public Financing Authority (the
                                    9
                                                                   “Authority”) issued its Riverside County, California, Public Financing
                                  10
NEW YORK , NEW YORK 10020-1089




                                                                   Authority Certificates of Participation (Air Force Village West, Inc.),
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                                   Series 1999, in the original principal amount of $62,790,000 (the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13                               “Certificates”), the proceeds of which were loaned to the Debtor. The
                                  14                               Certificates were issued pursuant to that certain Trust Agreement, dated as
                                  15
                                                                   of June 1, 1999, between the Debtor, the Authority and U.S. Bank Trust
                                  16
                                                                   National Association (as amended, revised, and supplemented, the “Trust
                                  17
                                                                   Agreement”). UMB Bank, N.A. (the “Certificates Trustee”) succeeded
                                  18

                                  19                               U.S. Bank Trust National Association as trustee under the Trust

                                  20                               Agreement;

                                  21
                                                           (b)     As security for the payment of the obligations evidenced by the
                                  22
                                                                   Certificates, the Debtor pledged its gross revenues, as well as substantially
                                  23
                                                                   all of the Debtor’s personal property, to the Certificates Trustee, and the
                                  24

                                  25                               Certificates Trustee properly perfected its lien on these assets. In addition,

                                  26                               as further security for the payment of the obligations evidenced by the
                                  27                               Certificates, the Debtor executed and delivered to the Authority, as
                                  28
                                                                                         7
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                         Main Document    Page 62 of 150


                                    1
                                                         beneficiary, a Deed of Trust, Security Agreement and Fixture Filing dated
                                    2

                                    3                    as of June 1, 1999 (as amended and supplemented, the “Deed of Trust”

                                    4                    and, together with the Trust Agreement, the “1999 Documents”). The

                                    5                    Authority in turn assigned its rights under the Deed of Trust and the other
                                    6
                                                         1999 Documents to the Certificates Trustee for the benefit of the holders
                                    7
                                                         of the Certificates. The Deed of Trust encumbers substantially all of the
                                    8
                                                         real property of the Debtor, other than approximately sixty-eight (68)
                                    9
                                                         acres of vacant land adjacent to the Debtor’s facility (the “Vacant Land”).
                                  10
NEW YORK , NEW YORK 10020-1089




                                                         The Deed of Trust was duly recorded in the Official Records of the
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12                     County of Riverside.      All such collateral granted to the Certificates
        (212) 768-6700




                                  13                     Trustee is collectively defined as the “Certificates Trustee Collateral.”
                                  14
                                                  (c)    In addition, under the terms of the 1999 Documents, certain accounts were
                                  15

                                  16                     established and are held by the Certificates Trustee, including, but not

                                  17                     limited to, the following accounts, each as defined in the 1999 Documents:

                                  18                     the Revenue Fund, the Interest Account, the Principal Account, and the
                                  19
                                                         Reserve Account (collectively, the “Certificate Trustee-Held Funds”).
                                  20
                                                         As of the Petition Date, the Certificate Trustee-Held Funds totaled
                                  21
                                                         approximately $2,539,381.32.
                                  22

                                  23              (d)    The Debtor has acknowledged and agrees, and the Court finds, that the
                                  24                     Certificate Trustee-Held Funds are held in trust for the holders of the
                                  25
                                                         Certificates. Further, the Debtor reaffirms its acknowledgement that the
                                  26
                                                         Certificate Trustee holds a validly perfected possessory security interest in
                                  27
                                                         the Certificates Trustee-Held Funds, and is entitled to access the
                                  28
                                                                               8
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                         Main Document    Page 63 of 150


                                    1
                                                         Certificates Trustee-Held Funds in accordance with the terms of the 1999
                                    2

                                    3                    Documents. To the extent that the automatic stay applies to such

                                    4                    Certificates Trustee-Held Funds pursuant to section 362(a) of the

                                    5                    Bankruptcy Code, as adequate protection for the use of the Cash
                                    6
                                                         Collateral, the Debtor stipulates to relief from such stay for the purpose of
                                    7
                                                         allowing the Certificate Trustee to administer and apply the Certificate
                                    8
                                                         Trustee-Held Funds in accordance with the 1999 Documents. The
                                    9
                                                         Certificates Trustee-Held Funds shall be administered and applied as set
                                  10
NEW YORK , NEW YORK 10020-1089




                                                         forth the 1999 Documents and for the express purposes set forth therein,
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12                     and shall not be used or made available to the Debtor as Cash Collateral or
        (212) 768-6700




                                  13                     otherwise pursuant to this Interim Order or any other order entered in this
                                  14
                                                         case.
                                  15

                                  16              (e)    On April 1, 2005, ABAG Finance Authority for Nonprofit Corporations

                                  17                     (“ABAG”) issued those certain ABAG Finance Authority for Nonprofit

                                  18                     Corporations Variable Rate Demand Bonds, Series 2005 (Air Force
                                  19
                                                         Village West, Inc.) in the original principal amount of $23,000,000 (the
                                  20
                                                         “Bonds”), the proceeds of which were loaned to the Debtor. The Bonds
                                  21
                                                         were issued pursuant to an Indenture, dated as of April 1, 2005 (the
                                  22
                                                         “Indenture”), between ABAG and U.S. Bank National Association, as
                                  23

                                  24                     trustee (the “Bond Trustee” and, together with the Certificates Trustee,

                                  25                     the “Trustees”).
                                  26
                                                  (f)    In order to provide credit and liquidity support for the Bonds, on April 1,
                                  27
                                                         2005, the Debtor and KBC entered into that certain Reimbursement
                                  28
                                                                               9
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                         Main Document    Page 64 of 150


                                    1
                                                         Agreement, Credit and Security Agreement (the “Reimbursement
                                    2

                                    3                    Agreement”), pursuant to which KBC agreed to issue an irrevocable letter

                                    4                    of credit in the amount of $23,289,863.01 (the “Letter of Credit”) upon

                                    5                    which the Bond Trustee, in its capacity of trustee of the Bonds, was
                                    6
                                                         authorized to draw in order to pay principal and interest on the Bonds to
                                    7
                                                         the extent the Debtor failed to make such payments. As a result of certain
                                    8
                                                         defaults under the Reimbursement Agreement and the Letter of Credit, on
                                    9
                                                         March 2, 2017 KBC provided notice to the Bond Trustee to call the Bonds
                                  10
NEW YORK , NEW YORK 10020-1089




                                                         for mandatory tender pursuant to the Indenture. The entire outstanding
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12                     amount of the Letter of Credit was drawn when the Bonds were tendered,
        (212) 768-6700




                                  13                     and the Bonds became “Bank Bonds” as defined in the Indenture, held by
                                  14
                                                         the Bond Trustee for the account of KBC.
                                  15

                                  16              (g)    As security for its obligations under the Reimbursement Agreement, the

                                  17                     Debtor executed and delivered a Second Supplement and Modification of

                                  18                     Deed of Trust, Security Agreement and Fixture Filing dated as of April 1,
                                  19
                                                         2005 to KBC (the “Modification of Deed of Trust” and, together with the
                                  20
                                                         Indenture and the Reimbursement Agreement, the “2005 Documents”),
                                  21
                                                         which supplemented the Deed of Trust and, inter alia, granted KBC a first
                                  22
                                                         priority, security interest in, lien on and mortgage against substantially all
                                  23

                                  24                     of the assets of the Debtor, other than the Vacant Land (the “KBC

                                  25                     Collateral” and, together with the Certificate Trustee Collateral, the
                                  26                     “Prepetition Collateral”), that is pari passu with the security interest, lien
                                  27
                                                         and mortgage of the Certificates Trustee under the Deed of Trust.
                                  28
                                                                               10
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                         Main Document    Page 65 of 150


                                    1
                                                         Pursuant to an intercreditor agreement dated as of April 1, 2005, the
                                    2

                                    3                    Certificates Trustee is the sole beneficiary under the Deed of Trust, as

                                    4                    modified, and, as such, acts, and holds all security granted, transferred,

                                    5                    pledged and assigned under the Deed of Trust, for the equal and ratable
                                    6
                                                         benefit of the holders of the Certificates and KBC.
                                    7

                                    8             (h)    In addition, under the terms of the 2005 Documents, certain accounts were

                                    9                    established and are held by the Bond Trustee, including, but not limited to,

                                  10                     a sinking fund]) (collectively, the “Bond Trustee-Held Funds” and,
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11                     together with the Certificates Trustee-Held Funds, the “Trustee-Held
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                         Funds”). As February 28, 2019, the Bond Trustee-Held Funds totaled
                                  13
                                                         approximately $477,171.51.
                                  14

                                  15              (i)    The Debtor has acknowledged and agrees, and the Court finds, that the
                                  16                     Bond Trustee-Held Funds are held in trust for the holders of the Bonds.
                                  17
                                                         Further, the Debtor reaffirms its acknowledgement that the Bond Trustee
                                  18
                                                         holds a validly perfected possessory security interest in the Bond Trustee-
                                  19
                                                         Held Funds, and is entitled to access the Bond Trustee-Held Funds in
                                  20

                                  21                     accordance with the terms of the 2005 Documents. To the extent that the

                                  22                     automatic stay applies to such Bond Trustee-Held Funds pursuant to

                                  23                     section 362(a) of the Bankruptcy Code, as adequate protection for the use
                                  24                     of the Cash Collateral, the Debtor stipulates to relief from such stay for the
                                  25
                                                         purpose of allowing the Bond Trustee to administer and apply the Bond
                                  26
                                                         Trustee-Held Funds in accordance with the 2005 Documents. The Bond
                                  27
                                                         Trustee-Held Funds shall be administered and applied as set forth in the
                                  28
                                                                               11
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                         Main Document    Page 66 of 150


                                    1
                                                         2005 Documents and for the express purposes set forth therein, and shall
                                    2

                                    3                    not be used or made available to the Debtor as Cash Collateral or

                                    4                    otherwise pursuant to this Interim Order or any other order entered in this

                                    5                    case.
                                    6
                                                  (j)    On August 28, 2018, Cordes & Company, LLC, acting through Bellann
                                    7

                                    8                    Raile, as receiver for certain assets of the Debtor (the “Receiver”), and the

                                    9                    DIP Lenders (and together with the other lenders party to the Prepetition

                                  10                     Credit Agreements, the “Prepetition Lenders”), entered into that certain
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11                     Receivership Certificate Lending Agreement (the “Working Capital
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                         Agreement” and, together with the 1999 Documents and the 2005
                                  13
                                                         Documents, the “Prepetition Credit Agreements”), pursuant to which
                                  14
                                                         the DIP Lenders advanced certain funds to the Receiver for the benefit of
                                  15

                                  16                     the Debtor and in support of its operations.

                                  17
                                                  (k)    Amounts due under the Working Capital Agreement are secured, pursuant
                                  18
                                                         to the terms thereof and of a Deed of Trust, Security Agreement, and
                                  19
                                                         Assignment of Rents, dated August, 27, 2018 (the “Second Deed of
                                  20

                                  21                     Trust”), by substantially all of the real and personal property of the

                                  22                     Debtor, including the Vacant Land, subject only to the terms of that

                                  23                     certain letter agreement regarding the Vacant Land, dated August 9, 2018
                                  24                     (the “Letter Agreement”), between the DIP Lenders, the Certificates
                                  25
                                                         Trustee and CDSS. CDSS has a lien against the Vacant Land pursuant to
                                  26
                                                         California Health & Safety Code § 1793.15 for the Debtor’s obligations
                                  27
                                                         thereunder, the priority of which is determined by the terms of the Letter
                                  28
                                                                              12
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC               Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                     Main Document    Page 67 of 150


                                    1
                                                                     Agreement. The Second Deed of Trust was duly recorded in the Official
                                    2

                                    3                                Records of the County of Riverside.

                                    4
                                                    (ii)      The following amounts were due and owing under the Prepetition Credit Facilities
                                    5
                                                              as of the indicated dates:
                                    6

                                    7                         (a)    Under the 1999 Documents, as of March 8, 2019, $40,105,000.00 in

                                    8                                principal and $3,051,773.01 in interest, plus reimbursable expenses.
                                    9
                                                              (b)    Under the 2005 Documents, as of March 8, 2019, $18,035,507.08 in
                                  10
NEW YORK , NEW YORK 10020-1089




                                                                     principal and $3,070,095.15 in interest, plus reimbursable expenses.
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12                          (c)    Under the Working Capital Agreement, as of March 8, 2019,
        (212) 768-6700




                                  13
                                                                     $2,674,600.30 in principal and $8,419.40 in interest, plus reimbursable
                                  14
                                                                     expenses.
                                  15

                                  16                                 All such obligations as set forth above are referred to as the “Prepetition
                                  17                                 Claims.” Each of the Prepetition Lenders reserves any and all rights to
                                  18
                                                                     amend their respective Prepetition Claims, and nothing contained herein
                                  19
                                                                     shall be deemed to be a waiver of such rights. In the event any of the
                                  20
                                                                     Prepetition Lenders amends their respective claims to increase the amount
                                  21

                                  22                                 thereof, the Debtor reserves the right to challenge the amount of the

                                  23                                 asserted increase above the amounts set forth above.

                                  24
                                                           Need for Postpetition Financing and Authority to Use Cash Collateral
                                  25

                                  26                F.        Based on the pleadings and evidence of record in this chapter 11 case, and given

                                  27         the Debtor’s current financial condition, financing arrangements, and capital structure, the Court
                                  28
                                                                                           13
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                                   Main Document    Page 68 of 150


                                    1
                                             finds that the Debtor has an immediate need to obtain the DIP Loans and to use Cash Collateral
                                    2

                                    3        to permit the Debtor to, among other things, continue the orderly operation of its business,

                                    4        maximize and preserve its going concern value, make payroll and satisfy other working capital

                                    5        and general corporate purposes, and pay other costs, fees and expenses associated with
                                    6
                                             administration of this chapter 11 case. In the absence of this Court’s authorization to borrow
                                    7
                                             under the DIP Loan Documents and use Cash Collateral, the Debtor’s estate would suffer
                                    8
                                             immediate and irreparable harm.
                                    9

                                  10                G.      Based upon the pleadings and evidence of record in this chapter 11 case, the
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11         Court finds that, despite diligent efforts, the Debtor is unable to obtain financing from sources
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             other than the DIP Lenders on terms more favorable than the New Money DIP Loans and is
                                  13
                                             unable to obtain adequate unsecured credit allowable as an administrative expense under section
                                  14
                                             503(b)(1) of the Bankruptcy Code. The Debtor is also unable to obtain unsecured credit with
                                  15

                                  16         administrative priority under section 364(c)(1) of the Bankruptcy Code. The Debtor is unable to

                                  17         obtain the New Money DIP Loans and the Prepetition Lenders’ consent to the use of Cash

                                  18         Collateral without granting the liens and claims set forth in this Interim Order. After considering
                                  19
                                             all alternatives, the Debtor has concluded, in the exercise of its sound business judgment, that the
                                  20
                                             New Money DIP Loans represent the best financing available to the Debtor at this time.
                                  21

                                  22                                        Consent to Use of Cash Collateral

                                  23
                                                    H.      The Prepetition Lenders have consented to the Debtor’s proposed use of Cash
                                  24
                                             Collateral on the terms and conditions set forth in this Interim Order. The consent of the
                                  25
                                             Prepetition Lenders to the Debtor’s use of Cash Collateral is expressly limited to the uses
                                  26

                                  27

                                  28
                                                                                         14
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC               Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                     Main Document    Page 69 of 150


                                    1
                                             contemplated by the Orders, the DIP Loan Documents, and the Budget and is conditioned on the
                                    2

                                    3        provisions of this Interim Order.

                                    4
                                                                                    Postpetition Budget
                                    5

                                    6                I.      Attached as Exhibit 3 to the Motion is a budget (the “Budget”) setting forth,

                                    7        among other things, the rolling consolidated 13-week cash flow and financial projections of the

                                    8        Debtor covering the period beginning on March 16, 2019 and itemizing on a weekly basis all
                                    9
                                             uses, and anticipated uses, of the DIP Facility and the Cash Collateral, revenues projected to be
                                  10
                                             received and all expenditures proposed to be made during such period, which shall at all times be
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             in form and substance reasonably satisfactory to the DIP Lenders.
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13                                              Need for Expedited Relief
                                  14
                                                     J.      The Debtor has requested immediate entry of this Interim Order pursuant to
                                  15
                                             Bankruptcy Rule 4001(b)(2) and the Local Rules. Absent the financing under the New Money
                                  16

                                  17         DIP Loans, the use of Cash Collateral, and the entry of this Interim Order, the Debtor’s estate

                                  18         will be immediately and irreparably harmed. This Court concludes that good cause has been

                                  19         shown and that entry of this Interim Order is in the best interest of the Debtor’s estate, creditors,
                                  20
                                             and all other parties in interest.
                                  21

                                  22                 WHEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

                                  23         THAT:

                                  24
                                                     1.      The Motion is GRANTED on an interim basis on the terms set forth in this
                                  25
                                             Interim Order and in the DIP Credit Agreement.
                                  26

                                  27

                                  28
                                                                                          15
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC               Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                     Main Document    Page 70 of 150


                                    1
                                                    2.        All responses and objections to the entry of this Interim Order, if any, to the
                                    2

                                    3        extent not withdrawn or resolved are overruled. This Interim Order shall become effective

                                    4        immediately upon its entry.

                                    5
                                                              Approval of New Money DIP Loans and DIP Loan Documents
                                    6

                                    7               3.        The terms of the New Money DIP Loans, the Roll-Up Loans and DIP Loan

                                    8        Documents are fair and reasonable, reflect the exercise of the Debtor’s prudent business
                                    9
                                             judgment consistent with its fiduciary duties, and constitute reasonably equivalent value and fair
                                  10
                                             consideration.
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                    4.        The Debtor shall be liable for the repayment in full of all DIP Obligations.
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13
                                                    5.        The Debtor shall indemnify and hold harmless the DIP Agent and the DIP
                                  14
                                             Lenders in accordance with the terms and conditions of the DIP Credit Agreement.
                                  15

                                  16                6.        The New Money DIP Loans, the Roll-Up Loans and DIP Loan Documents have
                                  17         been negotiated in good faith and at arm’s length among the Debtor and the DIP Lenders, and all
                                  18
                                             of the DIP Obligations shall be deemed to have been extended by the DIP Lenders in good faith
                                  19
                                             (as that term is used in section 364(e) of the Bankruptcy Code) and in express reliance upon, and
                                  20
                                             with the full benefit of the protections offered by, section 364(e) of the Bankruptcy Code,
                                  21

                                  22         whether or not this Interim Order or any provision hereof is vacated, reversed, or modified, on

                                  23         appeal or otherwise.

                                  24
                                                    7.        The Debtor has requested entry of this Interim Order pursuant to Bankruptcy
                                  25
                                             Rules 4001(b)(2) and 4001(c)(2) and, absent the relief sought by this Interim Order, the Debtor’s
                                  26
                                             estate and creditors would suffer immediate and irreparable harm. Accordingly, the entry of this
                                  27

                                  28         Interim Order and related authorization of borrowings under the New Money DIP Loans, the
                                                                                       16
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                   Main Document    Page 71 of 150


                                    1
                                             Roll-Up Loans and DIP Loan Documents is in the best interests of the Debtor’s estate and
                                    2

                                    3        creditors.

                                    4
                                                     8.    The New Money DIP Loans, the Roll-Up Loans and the DIP Loan Documents are
                                    5
                                             hereby approved, and the Debtor is hereby authorized to incur indebtedness pursuant to the DIP
                                    6
                                             Loan Documents, the Budget and this Interim Order, up to an aggregate principal amount of
                                    7

                                    8        $400,000 on an interim basis, which shall be used for such purposes as are expressly permitted

                                    9        under the DIP Loan Documents, the Interim Order and the Budget, including, without limitation,

                                  10         to pay the interest, fees, and expenses in accordance with this Interim Order and to provide
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11         working capital for the Debtor. Notwithstanding anything in the New Money DIP Loans or the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             DIP Loan Documents to the contrary, the Debtor is only authorized and permitted to borrow, and
                                  13
                                             the DIP Lenders are only obligated to lend, pursuant to and in accordance with the line-item
                                  14
                                             expenses set forth in the Budget with such permitted variances as are set forth in the DIP Loan
                                  15

                                  16         Documents.

                                  17
                                                     9.    In furtherance of the foregoing and without further approval of this Court, the
                                  18
                                             Debtor is authorized to perform all acts, to make, execute, and deliver all instruments and
                                  19
                                             documents (including, without limitation, the execution or recordation of security agreements,
                                  20

                                  21         mortgages, and financing statements), and to pay all fees, that may be reasonably required or

                                  22         necessary for the Debtor’s performance of the DIP Obligations, including, without limitation:

                                  23
                                                     (a)   the execution, delivery, and performance of the DIP Loan Documents and any
                                  24
                                                           exhibits, schedules and other documents related thereto;
                                  25

                                  26                 (b)   the execution, delivery, and performance of one or more non-material
                                  27                       amendments to the DIP Loan Documents, in each case in such form as the Debtor,
                                  28
                                                                                        17
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                   Main Document    Page 72 of 150


                                    1
                                                            the DIP Lenders and the Prepetition Lenders may agree (it being understood that
                                    2

                                    3                       no further approval of the Court shall be required for amendments to the DIP

                                    4                       Loan Documents that do not shorten the maturity of the extensions of credit

                                    5                       thereunder, increase the commitments, or increase the rate of interest payable
                                    6
                                                            thereunder);
                                    7

                                    8               (c)     the non-refundable payment to the DIP Lenders of the fees contemplated by the

                                    9                       DIP Loan Documents and such reasonable costs and expenses as may be due from

                                  10                        time to time in accordance with the terms of the DIP Loan Documents; and
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                    (d)     the performance of all other acts required under the DIP Loan Documents.
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13                                         Relief from the Automatic Stay
                                  14
                                                    10.     The automatic stay provisions of section 362 of the Bankruptcy Code are vacated
                                  15
                                             and modified to the extent necessary to permit: (a) the DIP Lenders and Prepetition Lenders to
                                  16

                                  17         exercise all their respective rights and remedies under the DIP Loan Documents and the

                                  18         Prepetition Credit Agreements upon the occurrence or during the continuation of an Event of

                                  19         Default (as defined in the DIP Loan Documents) or the Maturity Date, but only after the
                                  20
                                             provision of five Business Days’ written notice by the DIP Lenders or Prepetition Lenders (as
                                  21
                                             applicable) to the Debtor, any unsecured creditors' committee, the Prepetition Lenders/DIP
                                  22
                                             Lenders (as applicable), the U.S. Trustee, and their respective counsel of the intended exercise of
                                  23
                                             such rights or remedies; and (b) the Prepetition Lenders to (i) receive any payments or
                                  24

                                  25         distributions made by the Debtor to the Prepetition Lenders, (ii) apply, allocate or make

                                  26         payments from any of the funds or accounts maintained by the Trustees (including, without
                                  27         limitation, the Trustee-Held Funds) in accordance with the terms of the 1999 Documents and the
                                  28
                                                                                         18
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC                Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15            Desc
                                                                      Main Document    Page 73 of 150


                                    1
                                             2005 Documents, and (iii) take any other action authorized by this Interim Order. The Debtor’s
                                    2

                                    3        right to use Cash Collateral shall terminate automatically and immediately upon the issuance of

                                    4        such a written notice.

                                    5
                                                                               No Marshaling of Collateral
                                    6

                                    7               11.     Subject to entry of a Final Order, in no event shall the DIP Lenders be subject to

                                    8        the equitable doctrine of “marshaling” or any similar doctrine with respect to the Collateral. The
                                    9
                                             DIP Lenders’ failure to seek relief or otherwise exercise their rights and remedies under this
                                  10
                                             Interim Order, any Final Order, the DIP Loan Documents, or otherwise, shall not constitute a
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             waiver of the DIP Lenders’ rights hereunder, thereunder, or otherwise.
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13                                         Post-Default Advances Permitted
                                  14
                                                    12.     Notwithstanding the occurrence of an Event of Default or the Maturity Date, the
                                  15
                                             DIP Lenders, in their sole and absolute discretion, may elect to continue to make New Money
                                  16

                                  17         DIP Loans available to the Debtor consistent with the Interim Order, Final Order and the DIP

                                  18         Loan Documents, and any such New Money DIP Loans shall be afforded the protections

                                  19         provided to the DIP Lenders under the Interim Order, the Final Order and the DIP Loan
                                  20
                                             Documents.
                                  21

                                  22                                   Compliance with Budget; Permitted Variances

                                  23
                                                    13.     The New Money DIP Loans shall be available solely for: (a) payment of approved
                                  24
                                             expenditures detailed in the Budget; (b) payment of the reasonable and documented fees, costs,
                                  25
                                             or charges of the DIP Lenders, including professional fees and expenses incurred after the
                                  26
                                             Petition Date (“Lender Costs”); and (d) the Adequate Protection Payments. In addition, after
                                  27

                                  28         entry of the Orders:
                                                                                         19
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                              Main Document    Page 74 of 150


                                    1
                                                 (a)   The Debtor will provide the DIP Lenders with the following by no later than 5:00
                                    2

                                    3                  p.m. (Pacific Time) on each Friday, commencing on March 22, 2019: a Weekly

                                    4                  Variance Report setting forth: (i) a comparative reconciliation, on a line-by-line

                                    5                  basis, of actual cash receipts and disbursements against the cash receipts and
                                    6
                                                       disbursements forecast in the Budget, and the percentage variance thereof, for (A)
                                    7
                                                       the weekly period ended on (and including) the immediately preceding Sunday
                                    8
                                                       and (B) the cumulative period to date; (ii) a written explanation of such variances;
                                    9
                                                       and (iii) projections for the following 13 weeks, including a rolling cash receipts
                                  10
NEW YORK , NEW YORK 10020-1089




                                                       and disbursements forecast for such period;
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                 (b)   Other than to the extent otherwise permitted in the DIP Loan Documents, the
                                  13
                                                       Debtor shall not make or commit to make any payments other than those
                                  14
                                                       identified in the Budget. On the last business day of any week: (i) payments for
                                  15

                                  16                   such cumulative period to date shall not exceed 15% of the respective amounts

                                  17                   (so long as Tom Plumb of Cordes & Company, LLC, or another employee or

                                  18                   representative thereof satisfactory to the DIP Lenders remains responsible for the
                                  19
                                                       Budget and reporting thereon) or 10% (if Tom Plumb or another employee or
                                  20
                                                       representative of Cordes & Company, LLC is not so engaged), measured as to
                                  21
                                                       each line item in the Budget, set forth for such cumulative period to date in the
                                  22
                                                       Budget; and (ii) receipts for such cumulative period to date shall not be less than
                                  23

                                  24                   90% of the amounts, on an aggregate basis, set forth for such cumulative period to

                                  25                   date in the Budget; and
                                  26
                                                 (c)   Approved Budget amounts shall not include, without prior Court approval: (i)
                                  27
                                                       purchases or sales of assets outside the ordinary course of business; (ii) the
                                  28
                                                                                    20
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                    Main Document    Page 75 of 150


                                    1
                                                            assumption of executory contracts; (iii) payment of Prepetition debt, or (iv)
                                    2

                                    3                       payments outside the ordinary course of business (including a prohibition of

                                    4                       payments of prepetition trade payables to prepetition trade creditors except for

                                    5                       payments provided for in the Budget that have been approved by the Court for the
                                    6
                                                            payment of prepetition claims of essential creditors that are trade creditors).
                                    7

                                    8                      Security for DIP Obligations, Adequate Protection and Carve-Out

                                    9
                                                    14.      Immediately upon the entry of this Interim Order, and effective as of the Petition
                                  10
                                             Date, subject to the Carve-Out, all obligations of the Debtor to the DIP Lenders, including,
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             without limitation, all principal, accrued interest, costs, fees and expenses, shall:
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13                (a)     pursuant to Bankruptcy Code section 364(c)(1), be claims with priority in
                                  14                        payment (other than from the proceeds of causes of action arising under sections
                                  15
                                                            502(d), 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code, any sums on
                                  16
                                                            deposit in the Debtor’s resident escrow account or the Trustee-Held Funds) over
                                  17
                                                            any and all administrative expenses of the kinds specified or ordered pursuant to
                                  18

                                  19                        any provision of the Bankruptcy Code, including, without limitation, Bankruptcy

                                  20                        Code sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726,

                                  21                        1113 and 1114 (the “DIP Superpriority Expense Claim”); and
                                  22
                                                    (b)     pursuant to Bankruptcy Code sections 364(c) and (d), be secured by fully and
                                  23

                                  24                        automatically perfected superpriority, priming liens (the “DIP Senior Liens”) on

                                  25                        all now owned or hereafter acquired assets and property of the Debtor and
                                  26                        proceeds thereof (including, without limitation, all cash, cash equivalents,
                                  27
                                                            accounts, payment intangibles, promissory notes, consignments, commercial tort
                                  28
                                                                                           21
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC                 Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                       Main Document    Page 76 of 150


                                      1
                                                              claims, tax refunds, inventory, goods, chattel paper, documents, deposit accounts,
                                      2

                                      3                       documents, instruments, investment property, letter-of-credit rights, general

                                      4                       intangibles, contracts, contract rights, all causes of action and proceeds thereof,

                                      5                       computer hardware and software, motor vehicles, intellectual property, real and
                                      6
                                                              personal property, plant and equipment of the Debtor (collectively, the
                                      7
                                                              “Collateral”) (provided, however, that the Collateral shall not include either the
                                      8
                                                              Trustee-Held Funds, the proceeds of causes of action arising under sections
                                      9
                                                              502(d), 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any sums on
                                     10
NEW YORK , NEW YORK 10020-1089




                                                              deposit in the Debtor’s resident escrow account),3 subject only to the Permitted
 1221 AVENUE OF THE AMERICAS ,




                                     11
      DENTONS US LLP




                                     12                       Senior Liens.
        (212) 768-6700




                                     13
                                                     15.      As adequate protection for the claims of the Prepetition Lenders in exchange for
                                     14

                                     15      their consent to the terms of the DIP Loan Documents and the DIP Senior Liens, to the extent (a)

                                     16      the stay of any action by the Prepetition Lenders with respect to their claims or their Prepetition

                                     17      Collateral under section 362 of the Bankruptcy Code, (b) the Debtors’ use, sale or lease of any
                                     18
                                             Prepetition Collateral under section 363 of the Bankruptcy Code, or (c) the grant of a senior lien
                                     19
                                             on the Prepetition Collateral under section 364 of the Bankruptcy Code, results in a decrease in
                                     20
                                             the value of the Prepetition Lenders’ interest in the Prepetition Collateral, the Prepetition Lenders
                                     21
                                             are hereby granted the following in accordance with sections 361(1), 363(e) and 364(d)(1)(B) of
                                     22

                                     23      the Bankruptcy Code:

                                     24
                                                     (a)      payments in the amount of professional fees and expenses incurred by the
                                     25
                                                              Prepetition Lenders during the course of this chapter 11 case;
                                     26

                                     27
                                 3
                                     28      For the avoidance of doubt, the Collateral includes the DIP Funding Account.
                                                                                                22
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                              Main Document    Page 77 of 150


                                    1
                                                 (b)   subject to the DIP Senior Liens and to the Carve-Out and solely to the extent of
                                    2

                                    3                  any diminution in the value of the Cash Collateral and other Prepetition Collateral

                                    4                  resulting from the Debtor’s use thereof or the priming of the Prepetition Lender’s

                                    5                  respective liens against the Prepetition Collateral, additional or replacement
                                    6
                                                       lien(s) in and upon the (i) Collateral (other than causes of action arising under
                                    7
                                                       sections 502(d), 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any
                                    8
                                                       sums on deposit in the Debtor’s resident escrow account), to the same extent,
                                    9
                                                       validity and priority that the Prepetition Lenders possessed in such property on the
                                  10
NEW YORK , NEW YORK 10020-1089




                                                       Petition Date; and (ii) all other assets of the Debtor of any kind or nature
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12                   whatsoever within the meaning of section 541 of the Bankruptcy Code, whether
        (212) 768-6700




                                  13                   acquired or arising pre- or postpetition, together with all proceeds, rights, products
                                  14
                                                       and profits thereof (collectively (i) and (ii) defined as the “Replacement Liens”),
                                  15
                                                       each of which is effective and perfected upon the date of this Interim Order;
                                  16

                                  17             (c)   all reports and notices required to be provided to the DIP Lenders under the DIP

                                  18                   Loan Documents shall be provided concurrently to the Prepetition Lenders; and
                                  19
                                                 (d)   pursuant to section 507(b) of the Bankruptcy Code, but subject to the DIP
                                  20

                                  21                   Superpriority Administrative Claim and the Carve-Out, priority in payment over

                                  22                   any and all administrative expenses of the kinds specified or ordered pursuant to

                                  23                   any provision of the Bankruptcy Code, including, without limitation, Bankruptcy
                                  24                   Code sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546, 726,
                                  25
                                                       1113 and 1114 (other than causes of action arising under sections 502(d), 544,
                                  26
                                                       545, 547, 548, 549, and 550 of the Bankruptcy Code or any sums on deposit in the
                                  27

                                  28
                                                                                     23
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                    Main Document    Page 78 of 150


                                    1
                                                            Debtor’s resident escrow account) (the “Adequate Protection Superpriority
                                    2

                                    3                       Expense Claim”).

                                    4
                                                                                     Perfection of Liens
                                    5

                                    6               16.     The DIP Senior Liens and the Replacement Liens granted to the DIP Lenders and

                                    7        the Prepetition Lenders, respectively, under this Interim Order shall be fully and automatically

                                    8        perfected upon the entry of this Interim Order without necessity of the execution, recordation, or
                                    9
                                             filings by the Prepetition Lenders or the Debtor of security agreements, control agreements,
                                  10
                                             pledge agreements, financing statements, assignments or other similar documents. This Interim
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             Order shall be conclusive evidence of the validity, enforceability, perfection and priority of the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             DIP Senior Liens and the Replacement Liens.
                                  13

                                  14                                                  No Subordination
                                  15
                                                    17.     The DIP Senior Liens and the Replacement Liens shall not be: (a) subject or
                                  16

                                  17         subordinate to: (i) any lien or security interest that is avoided and preserved for the benefit of the

                                  18         Debtor and its estate under section 551 of the Bankruptcy Code; or (ii) any liens arising after the

                                  19         Petition Date, including, without limitation, any liens or security interests granted in favor of any
                                  20
                                             federal, state, municipal, or other governmental unit, commission, board, or court for any
                                  21
                                             liability of the Debtor, or (b) subordinated to or made pari passu with any other lien or security
                                  22
                                             interest granted under section 364 of the Bankruptcy Code or otherwise.
                                  23

                                  24                             No Modification Under Plan or Subsequent Financing
                                  25
                                                    18.     No rights, claims, or liens of the DIP Lenders or the Prepetition Lenders with
                                  26
                                             respect to the protections provided to the DIP Lenders or the Prepetition Lenders under this
                                  27

                                  28         Interim Order can be modified in any plan of reorganization or liquidation or subsequent
                                                                                   24
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                   Main Document    Page 79 of 150


                                    1
                                             financing without the prior written consent of the DIP Lenders and the Prepetition Lenders, as
                                    2

                                    3        applicable.

                                    4
                                                                                        Carve-Out
                                    5

                                    6               19.     In partial consideration of the Debtor’s acknowledgement of the debt due and

                                    7        owing to the Prepetition Lenders and waiving of any claims under sections 506(c) of the

                                    8        Bankruptcy Code (as of the date of the entry of a Final Order) against the Prepetition Lenders
                                    9
                                             and the DIP Lenders, the security interests, liens, and administrative priority granted by the
                                  10
                                             Interim Order and the Final Order or contemplated by the DIP Loan Documents shall be subject
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             to a carve-out (the “Carve-Out”) for the benefit of retained professionals and the United States
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             Trustee for: (i) all fees required to be paid to the Clerk of the Bankruptcy Court and the Office
                                  13

                                  14         of the United States Trustee pursuant to 28 U.S.C.§ 1930(a), and (ii) (a) fees and expenses

                                  15         projected in the Budget and incurred by the Debtor’s professionals or the professionals of any
                                  16         official committee of unsecured creditors or other professionals appointed in this case prior to
                                  17
                                             delivery of notice of an Event of Default and allowed by the Court (the “Carve-Out Notice”),
                                  18
                                             and (b) after delivery of a Carve-Out Notice, an amount not exceeding $250,000 in the aggregate
                                  19
                                             to pay any fees or expenses incurred by the Debtor’s professionals or the professionals of any
                                  20

                                  21         official committee of unsecured creditors; provided that nothing herein shall be construed to

                                  22         impair the ability of any party to object to the fees, expenses, reimbursement or compensation

                                  23         described herein. No portion of the Carve-Out, the Cash Collateral or proceeds of the DIP
                                  24         Facility shall be used for the payment of the fees and expenses of any person incurred
                                  25
                                             challenging, or in relation to the challenge of, any of the DIP Lenders’ or the Prepetition Lenders
                                  26
                                             liens or claims, or the initiation or prosecutions of any claim or action against any DIP Lender or
                                  27
                                             any Prepetition Lender in any capacity, or any of their respective affiliates, subsidiaries,
                                  28
                                                                                         25
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                  Desc
                                                                    Main Document    Page 80 of 150


                                    1
                                             directors, shareholders, employees, advisors, agents, or sub-agents, including formal discovery
                                    2

                                    3        proceedings in anticipation thereof; provided, however, that any committee of unsecured

                                    4        creditors appointed in the Case shall have the right to expend up to $25,000 of the Cash

                                    5        Collateral to make such investigation. Any payment or reimbursement made on or after the
                                    6
                                             occurrence of an Event of Default in respect of any allowed professional fees shall permanently
                                    7
                                             reduce the Carve-Out on a dollar-for-dollar basis.
                                    8

                                    9                                                Allowance of Claim

                                  10
                                                    20.     Except as set forth in paragraph 22 below, the entry of this Interim Order by the
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             Court shall be a conclusive and binding determination on all parties (x) as to the amount of the
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             Prepetition Claims, and (y) as to the scope, extent, perfection, validity, and enforceability, in all
                                  13

                                  14         respects, each of the Prepetition Lender’s security interests and liens in the Prepetition Collateral,

                                  15         including, without limitation, the Cash Collateral.
                                  16
                                                    21.     Claims and Causes of Action. Subject to paragraph 22 of this Interim Order, the
                                  17
                                             Debtor hereby waives, releases, and discharges the Prepetition Lenders, in their capacity as such,
                                  18

                                  19         and their respective affiliates, agents, attorneys, professionals, officers, directors, and employees

                                  20         (collectively, the “Released Parties”), from any and all claims and causes of action arising out

                                  21         of, based upon, or related to, in whole or in part, the Prepetition Credit Agreements; any aspect
                                  22
                                             of the prepetition relationship between the Prepetition Lenders and the Debtor; and any other acts
                                  23
                                             or omissions by the Prepetition Lenders in connection with either the Prepetition Credit
                                  24
                                             Agreements or the Prepetition Lenders’ prepetition relationship with the Debtor. Further, subject
                                  25
                                             to paragraph 22 of this Interim Order, the Debtor waives any and all rights to object to or contest
                                  26

                                  27         the amount of the Prepetition Claims or the Prepetition Lenders’ security interest in the

                                  28
                                                                                          26
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                   Main Document    Page 81 of 150


                                    1
                                             Prepetition Collateral and agrees not to challenge that all such claims and security interests have
                                    2

                                    3        been duly perfected and are in all respects valid and enforceable first priority security interests

                                    4        and liens.

                                    5
                                                                                      Binding Effect
                                    6

                                    7               22.     This Interim Order shall be binding on all creditors and parties in interest in this

                                    8        Case, including, but not limited to, the Debtor and any successors thereto, any Chapter 11 or
                                    9
                                             Chapter 7 trustee that is appointed or elected in these cases; provided, however, that this Interim
                                  10
                                             Order is without prejudice to the rights of any party in interest (other than the Debtor) to
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             challenge or commence an action relating to the validity, amount, perfection, priority, extent, or
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             enforceability of the Prepetition Claims or the prepetition security interests of the Prepetition
                                  13

                                  14         Lenders or otherwise asserting any claims or causes of action against the Prepetition Lenders

                                  15         (any and all claims and causes of action against the Prepetition Lenders is hereby defined as a
                                  16         “Challenge”), so long as any Challenge is made on or before the date that is the earlier of
                                  17
                                             (i) April 15, 2019 or (ii) 60 days from the day a committee of unsecured creditors has been
                                  18
                                             appointed (the “Challenge Period”), after which Challenge Period all Challenges shall be
                                  19
                                             deemed finally and conclusively barred; provided further that if one or more Challenges are
                                  20

                                  21         timely made under this paragraph 22 and properly filed, then except for such Challenges timely

                                  22         made, all potential Challenges are hereby deemed forever waived and relinquished.

                                  23
                                                                                   Termination Events
                                  24

                                  25                23.     For the avoidance of doubt, the Affirmative Covenants, as set forth in Article V of

                                  26         the DIP Loan Documents (including but not limited to the bankruptcy case related “:Milestones”
                                  27

                                  28
                                                                                         27
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15              Desc
                                                                    Main Document    Page 82 of 150


                                    1
                                             contained in Section 5.1(o)), and the Events of Default, as set forth in Article VIII of the DIP
                                    2

                                    3        Loan Documents, are hereby approved in their entirety.

                                    4
                                                                                   Section 506(c) Waiver
                                    5

                                    6               24.     As a material inducement to the DIP Lenders to agree to provide the DIP Facility,

                                    7        and in exchange for the DIP Agent and DIP Lenders’ willingness to provide the DIP Facility, the

                                    8        Prepetition Lenders’ willingness to subordinate their liens to the DIP Lenders and their
                                    9
                                             respective agreements to subordinate their liens and superpriority clients to the Carve-Out to the
                                  10
                                             extent set forth herein, upon entry of the Final Order, no costs or expenses of administration
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                             which have been or may be incurred in connection with the preservation, protection, or
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             enhancement of realization by the DIP Lenders or the Prepetition Lenders upon the Collateral,
                                  13

                                  14         shall be charged against any of the DIP Lenders, the DIP Obligations, the Prepetition Lenders or

                                  15         the Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code or otherwise without
                                  16         the prior express written consent of the DIP Agent, in its sole discretion.
                                  17
                                                                                       Miscellaneous
                                  18

                                  19                25.     The Debtor and any successor or assign of the Debtor, including any subsequently
                                  20
                                             appointed chapter 7 or chapter 11 trustee, are bound to the terms of this Interim Order and any
                                  21
                                             subsequent Final Order of this Court.
                                  22

                                  23                26.     None of the DIP Lenders shall be required to file proofs of claim in the above-

                                  24         captioned case for any claim allowed by this Order.
                                  25
                                                    27.     The DIP Lenders reserve the right to assign all of their rights, claims and
                                  26
                                             obligations under the DIP Loan Documents and related documents.
                                  27

                                  28
                                                                                          28
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                                                                    Main Document    Page 83 of 150


                                    1
                                                     28.    The security interests, liens, and administrative priorities granted by the DIP
                                    2

                                    3        Documents or the Orders shall survive, and shall not be modified, impaired, or discharged by:

                                    4        (a) the entry of an order converting the chapter 11 case of the Debtor to chapter 7, appointing a

                                    5        trustee in this chapter 11 case, dismissing this chapter 11 case, or by any other act or omission; or
                                    6
                                             (b) the entry of an order confirming a plan of reorganization or liquidation in the this chapter 11
                                    7
                                             case.
                                    8

                                    9                29.    In the event of any inconsistency between the provisions of this Interim Order and

                                  10         the DIP Loan Documents, the provisions of this Interim Order shall govern.
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
                                                     30.    The provisions of the DIP Loan Documents and this Interim Order, including all
      DENTONS US LLP




                                  12
        (212) 768-6700




                                             findings herein, shall be binding on and inure to the benefit of all parties in interest in the
                                  13

                                  14         Debtor’s chapter 11 case, including, without limitation, the DIP Lenders, the Prepetition

                                  15         Lenders, any committee of unsecured creditors, the Debtor, and any subsequently appointed or
                                  16         elected trustee, examiner or other fiduciary appointed for the estate of the Debtor and each of
                                  17
                                             their respective successors and assigns; provided however, that the DIP Lenders shall have no
                                  18
                                             obligation to extend any financing or credit to any Chapter 11 or Chapter 7 trustee or similar
                                  19
                                             responsible person appointed or elected to act on behalf of the Debtor’s estate.
                                  20

                                  21                 31.    In determining to make any loan under the DIP Loan Documents and this Interim
                                  22
                                             Order or in exercising any rights or remedies as and when permitted pursuant to this Interim
                                  23
                                             Order, the DIP Loan Documents or the Prepetition Credit Agreements, neither the DIP Lenders
                                  24
                                             nor the Prepetition Lenders shall be deemed to be in control of the operations of the Debtor or to
                                  25
                                             be acting as a “responsible person” or “owner or operator” with respect to the operation and
                                  26

                                  27         management of the Debtor (as such terms, or any similar terms, are used in the United States

                                  28
                                                                                          29
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                Desc
                                                                    Main Document    Page 84 of 150


                                    1
                                             Comprehensive Environmental Response, Compensation and Liability Act 42 U.S.C. §§ 9601 et.
                                    2

                                    3        seq. as amended, or any similar federal or state statute). Nothing in this Interim Order or the DIP

                                    4        Loan Documents related to this transaction shall in any way be construed or interpreted to

                                    5        impose or allow the imposition upon the DIP Lenders of any liability for any claims arising from
                                    6
                                             the pre- or postpetition activities of the Debtor and any of its Affiliates (as defined in the
                                    7
                                             Bankruptcy Code) in the operation of its business, or in connection with its restructuring efforts.
                                    8

                                    9               32.     The “equities of the case” exception under section 552(b) of the Bankruptcy Code

                                  10         shall not apply to the DIP Lenders or the Prepetition Lenders with respect to proceeds, product,
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11         offspring, or profits with respect to any of the Collateral.
      DENTONS US LLP




                                  12
        (212) 768-6700




                                                    33.     This Interim Order shall take effect immediately upon the execution and entry
                                  13

                                  14         hereof and be fully enforceable and effective nunc pro tunc to the Petition Date.

                                  15         Notwithstanding Bankruptcy Rules 6004(h), 6006(d), 7062, or 9014, or any other Bankruptcy
                                  16         Rule, any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order
                                  17
                                             shall be immediately effective and enforceable upon its entry and there shall be no stay of
                                  18
                                             execution or effectiveness of this Interim Order.
                                  19

                                  20                34.     The Court shall retain jurisdiction to hear and determine all matters arising from

                                  21         the implementation of this Interim Order.
                                  22
                                                    35.     A final hearing to consider the Motion will be held on [DATE] before the
                                  23
                                             Honorable Judge Scott C. Clarkson. Any party desiring to object to the relief sought in the
                                  24

                                  25         Motion on a final basis shall file a written objection with the Court on or before [DATE].

                                  26

                                  27

                                  28
                                                                                           30
                                 110463880\V-2
                                 Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                                                                 Main Document    Page 85 of 150


                                    1
                                             IT IS SO ORDERED.               BY THE COURT
                                    2

                                    3

                                    4        Dated:
                                    5                                        UNITED STATES BANKRUPTCY JUDGE

                                    6

                                    7

                                    8

                                    9

                                  10
NEW YORK , NEW YORK 10020-1089
 1221 AVENUE OF THE AMERICAS ,




                                  11
      DENTONS US LLP




                                  12
        (212) 768-6700




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  31
                                 110463880\V-2
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                                                                 Main Document    Page 86 of 150


                                          1                                      EXHIBIT 2
                                                                            (DIP Credit Agreement)
                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                     48
                                              110339826\V-7
Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                        Main Document    Page 87 of 150
                                                                DRAFT 3/11/19




                       PRIMING SUPERPRIORITY
               DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                               BY AND AMONG

         AIR FORCE VILLAGE WEST, INC. D/B/A ALTAVITA VILLAGE

                                AS DEBTOR,

                    THE DIP LENDERS PARTY HERETO,

                                    AND

                    LAPIS ADVISERS, LP, AS DIP AGENT

                        DATED AS OF MARCH [__], 2019
Case 6:19-bk-11920-SC                      Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                                Desc
                                           Main Document    Page 88 of 150


ARTICLE I Defined Terms .............................................................................................................2

          Section 1.1           Definitions....................................................................................................2

ARTICLE II Loans ........................................................................................................................17

          Section 2.1           DIP Loans ..................................................................................................17
          Section 2.2           Borrowing Mechanics ................................................................................17
          Section 2.3           Pro Rata Shares ..........................................................................................18
          Section 2.4           Use of Proceeds..........................................................................................18
          Section 2.5           Evidence of Debt; Notes ............................................................................18
          Section 2.6           Interest on Loans ........................................................................................18
          Section 2.7           Fees ............................................................................................................19
          Section 2.8           Repayment .................................................................................................19
          Section 2.9           Optional Prepayment .................................................................................19
          Section 2.10          Mandatory Prepayments; ...........................................................................20
          Section 2.11          Application of Payments and Proceeds......................................................20
          Section 2.12          General Provisions Regarding Payments ...................................................20
          Section 2.13          Ratable Sharing ..........................................................................................21
          Section 2.14          Termination of DIP Commitments ............................................................22

ARTICLE III Conditions Precedent; Conditions Subsequent .......................................................22

          Section 3.1           Conditions Precedent; Closing Date ..........................................................22
          Section 3.2           Conditions to Each Borrowing...................................................................25
          Section 3.3           Conditions Subsequent...............................................................................26

ARTICLE IV Representations and Warranties..............................................................................26

          Section 4.1           Representations and Warranties .................................................................26

ARTICLE V Affirmative Covenants .............................................................................................30

          Section 5.1           Affirmative Covenants ...............................................................................30

ARTICLE VI Negative Covenants/Budget Compliance ...............................................................35

          Section 6.1           Negative Covenants ...................................................................................35
          Section 6.2           Budget Compliance ....................................................................................38

ARTICLE VII Increased Costs; Taxes; Indemnifications, Set Off; Etc. .......................................38

          Section 7.1           Increased Costs; Capital Adequacy ...........................................................38
          Section 7.2           Taxes; Withholding, Etc. ...........................................................................38
          Section 7.3           Indemnification ..........................................................................................40
          Section 7.4           Right of Set Off ..........................................................................................40
          Section 7.5           Funding Breakage ......................................................................................41



                                                                       ii
4831-8871-0793.9
Case 6:19-bk-11920-SC                    Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                                Desc
                                         Main Document    Page 89 of 150


ARTICLE VIII Events of Default..................................................................................................41

          Section 8.1         Events of Default .......................................................................................41
          Section 8.2         Remedies ....................................................................................................44
          Section 8.3         Remedies Cumulative ................................................................................44

ARTICLE IX The DIP Agent ........................................................................................................45

          Section 9.1         Appointment of DIP Agent ........................................................................45
          Section 9.2         Acting on Lender Instruction .....................................................................45
          Section 9.3         General Immunity ......................................................................................45
          Section 9.4         DIP Agent Entitled to Act with the Debtor................................................46
          Section 9.5         Lenders’ Representations, Warranties and Acknowledgment ...................46
          Section 9.6         Right to Indemnity .....................................................................................46
          Section 9.7         Successor DIP Agent .................................................................................47
          Section 9.8         DIP Collateral Documents .........................................................................47
          Section 9.9         Notice of Default........................................................................................48
          Section 9.10        Delivery of Documents, Notices, Etc ........................................................48

ARTICLE X Miscellaneous ...........................................................................................................48

          Section 10.1        Amendments and Waivers; Release of DIP Collateral ..............................48
          Section 10.2        Notices .......................................................................................................48
          Section 10.3        Expenses ....................................................................................................50
          Section 10.4        Enforceability; Successors and Assigns.....................................................51
          Section 10.5        Lenders’ Obligations Several .....................................................................52
          Section 10.6        Integration ..................................................................................................52
          Section 10.7        No Waiver; Remedies ................................................................................52
          Section 10.8        Setoff ..........................................................................................................52
          Section 10.9        Execution in Counterparts..........................................................................52
          Section 10.10       Governing Law; Submission To Jurisdiction; Venue ................................53
          Section 10.11       Waiver of Jury............................................................................................54
          Section 10.12       Severability ................................................................................................54
          Section 10.13       Survival ......................................................................................................54
          Section 10.14       Maximum Lawful Interest .........................................................................54
          Section 10.15       Interpretation ..............................................................................................55
          Section 10.16       Ambiguities ................................................................................................55
          Section 10.17       The PATRIOT Act .....................................................................................55
          Section 10.18       Conflicting Provisions in Security Documents ..........................................55
          Section 10.19       Certain Matters Relating to Roll-Up Loans ...............................................55
          Section 10.20       Modifications .............................................................................................55
          Section 10.21       Release .......................................................................................................56



SCHEDULE 2.1                        Commitments



                                                                    iii
4831-8871-0793.9
Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                        Main Document    Page 90 of 150




                                      iv
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document    Page 91 of 150
                                                                        DRAFT 3/11/19

        THIS PRIMING SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT,
dated as of March [__], 2019, among Air Force Village West, Inc. d/b/a Altavita Village, a California
corporation, as the Debtor, Lapis Advisers, LP, in its capacity as administrative agent for the DIP Lenders
and as a DIP Lender (as defined herein), and KBC Bank NV, as a DIP Lender. Capitalized terms used
but not defined herein shall have the meanings given to them in Article I hereto.

                                              RECITALS

       WHEREAS, on March 10, 2019, the Debtor commenced Case No. 6:19-bk-11920, a voluntary
proceeding for relief under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the “Case”);

        WHEREAS, on December 29, 2017, UMB and KBC filed a verified complaint against Debtor for
breach of contract, judicial foreclosure, and appointment of receiver, initiating case number RIC1724503
in the Superior Court of the State of California for the County of Riverside (the “Receivership Case”) and,
on February 5, 2018, the Stipulation and Order Appointing Receiver (the “Receivership Order”) was
entered in the Receivership Case, pursuant to which Cordes & Company, LLC, acting through Bellann
Raile, not individually but as receiver (the “Receiver”), was appointed, and the Receivership Estate (as
defined in the Receivership Order) was created;

         WHEREAS, pursuant to that certain Receivership Certificate Lending Agreement (the
“Prepetition Receivership Loan Agreement”), dated August 28, 2018, by and among the Receiver, as
borrower, and Lapis and KBC, as lenders (the “Prepetition Receivership Secured Lenders”), the
Prepetition Receivership Secured Lenders agreed to make loans to Receiver to finance working capital of
the Debtor in the aggregate amount of up to $5,000,000 (the “Prepetition Receivership Indebtedness”),
which Prepetition Receivership Indebtedness is secured by the Collateral;

         WHEREAS, with the commencement of the Case, the Prepetition Receivership Loan Agreement
is no longer available for further working capital advances to the Debtor;

         WHEREAS, the Debtor has requested, and the DIP Lenders have agreed, to continue the working
capital facility that was provided under the Prepetition Receivership Loan Agreement with NM Loans
hereunder and to cause the outstanding amount of the Prepetition Receivership Indebtedness to be
refinanced by Roll Up Loans hereunder to support the Debtor’s working capital needs during the Case,
pursuant to the terms and conditions hereof; and

        WHEREAS, the DIP Lenders are only willing to provide the DIP Loans hereunder if, and in so
providing such DIP Loans are relying on, the Debtor granting to the DIP Agent (for the benefit of the DIP
Agent and the DIP Lenders) a priming, first priority DIP Lien and superpriority claim on the DIP
Collateral as more fully described in Article IX hereof and in the other DIP Credit Documents, subject to
the Carve-Out, the CDSS Lien, to the extent provided herein, and other Permitted Liens and the Financing
Orders.

        NOW THEREFORE, in consideration of the premises and the mutual covenants and the
agreements herein set forth, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:




                                                     1
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document    Page 92 of 150
                                                                          DRAFT 3/11/19

                                                 ARTICLE I
                                                Defined Terms

       Section 1.1       Definitions. As used in this Agreement, including, without limitation, the
preamble, recitals, exhibits and schedules hereto, the following terms have the meanings stated:

         “ABAG” means the ABAG Finance Authority for Nonprofit Corporations.

         “Account” has the meaning assigned to such term in the UCC.

         “Action” against a Person means an action, suit, litigation, arbitration, investigation,
         complaint, contest, hearing, inquiry, inquest, audit, examination or other proceeding
         threatened or pending against or affecting such Person or its property, whether civil,
         criminal, administrative, investigative or appellate, in law or equity before any arbitrator
         or Governmental Body.

         “Affiliate” means, with respect to a Person, any other Person which directly or indirectly,
         through one or more intermediaries, controls or is controlled by or is under common
         control with such Person, and without limiting the generality of the foregoing, includes
         (i) any Person which beneficially owns or holds five (5%) percent or more of any class of
         the Capital Stock of such Person or other equity interests in such Person, (ii) any Person
         of which such Person beneficially owns or holds five (5%) percent or more of any class
         of the Capital Stock or in which such Person beneficially owns or holds five (5%) percent
         or more of the equity interests, (iii) any director or executive officer of such Person. For
         the purposes of this definition, the term “control” (including with correlative meanings,
         the terms “controlled by” and “under common control with”), as used with respect to any
         Person, means the possession, directly or indirectly, of the power to direct or cause the
         direction of the management and policies of such Person, whether through the ownership
         of Capital Stock, by agreement or otherwise.

         “Aggregate Amounts Due” has the meaning stated in Section 2.13.

         “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and leaseback,
         assignment, conveyance, transfer or other disposition to, or any exchange of property
         with, any Person, in one or more transactions or a series of related transactions, of all or
         any part of the businesses of the Debtor, and/or of all or any part of the assets or
         properties of any kind of the Debtor, whether real, personal, or mixed and whether
         tangible or intangible, whether now owned or hereafter acquired, other than inventory (or
         other assets) sold or leased in the ordinary course of business.

         “Assignee” has the meaning stated in Section 10.4(b).

         “Assignment” has the meaning stated in Section 10.4(b).

         “Assignment Agreement” has the meaning stated in Section 10.4(b).

         “Authorized Officer” means, as applied to any Person, any individual holding the
         position of chairman of the board, executive director (or the equivalent thereof), and such
         Person’s chief financial officer or treasurer or the Person or entity acting in that capacity.



                                                       2
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document    Page 93 of 150
                                                                         DRAFT 3/11/19

         “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as
         now and hereafter in effect, or any successor statute.

         “Bankruptcy Court” means the United States Bankruptcy Court for the Central District of
         California.

         “Borrowing” means an advance of a DIP Loan made hereunder on the Interim Order
         Entry Date or thereafter.

         “Borrowing Certificate” means a Borrowing Certificate in form and substance
         satisfactory to the DIP Lenders.

         “Borrowing Date” means the date of a Borrowing.

         “Budget” means, as of any date of determination, the most recent rolling consolidated 13-
         week cash flow and financial projections of the Borrower delivered, initially, on the
         Closing Date, and thereafter, on a weekly basis in accordance with Section 5.1(a)(ii)
         covering, initially, the period beginning on March 16, 2019 and itemizing on a weekly
         basis all uses, and anticipated uses, of the DIP Loans, revenues projected to be received
         and all expenditures proposed to be made during such period, which shall at all times be
         in form and substance reasonably satisfactory to the DIP Lenders.

         “Business Day” means a day other than Saturday or Sunday or other day on which
         commercial banks in Los Angeles, California or New York City, New York are
         authorized or required by law or other governmental action to close.

         “Capital Lease” means, as applied to any Person, any lease of any property (whether real,
         personal or mixed) by that Person as lessee that, in conformity with GAAP, is or should
         be accounted for as a capital lease on the balance sheet of that Person.

         “Capital Stock” means any and all shares, interests, participations or other equivalents
         (however designated) of capital stock of a corporation, any and all equivalent ownership
         interests in a Person (other than a corporation), including, without limitation, partnership
         interests and membership interests, and any and all warrants, rights or options to purchase
         or other arrangements or rights to acquire any of the foregoing.

         “Carve-Out” has the meaning given such term in the Interim Order (before the entry of
         the Final Order) and, after the entry of the Final Order, the Final Order.

         “Case” has the meaning set forth in the recitals to this Agreement together with any
         successor case.

         “Cash” means a credit balance in any Deposit Account, money or currency.

         “CDSS” means the California Department of Social Services, and any successor
         Governmental Body.

         “CDSS Letter Agreement” means the Letter Agreement, dated August 9, 2018, by and
         among the Prepetition Receivership Secured Lenders, UMB and CDSS pursuant to which
         CDSS conditionally subordinated the CDSS Lien in favor of the Prepetition Receivership
         Secured Lenders, subject to the terms and conditions set forth therein.

                                                      3
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document    Page 94 of 150
                                                                          DRAFT 3/11/19

         “CDSS Lien” means the statutory Lien in favor of the CDSS arising under the California
         Civil Code encumbering approximately 68 acres of undeveloped real property
         immediately adjacent to the Debtor’s main facility.

         “Change of Control” means any one or more of the following events: (i) the transfer (in
         one transaction or a series of transactions) of all or substantially all of the assets of the
         Debtor to any Person or group; (ii) the liquidation or dissolution of the Debtor or the
         adoption of a plan by the Board of Directors of the Debtor relating to the dissolution or
         liquidation of the Debtor; (iii) the conversion of the Debtor from a California non-profit
         corporation to a “for profit” corporation or other entity; (iv) any Person or two or more
         Persons acting in concert shall have acquired by contract or otherwise, or shall have
         entered into a contract or arrangement that, upon consummation thereof, will result in its
         or their acquisition of the power to exercise, directly or indirectly, a controlling influence
         over the management or policies of the Debtor or control the election of members of the
         board of directors or equivalent governing body of the Debtor; or (v) any change in the
         composition or membership of the Debtor’s board of directors, or day to day management
         of the Debtor, from that in effect on the date hereof, except for any changes approved in
         advance by the DIP Lenders.

         “Closing Date” means the date hereof.

         “Closing Date Certificate” has the meaning stated in Section 3.1(p).

         “Committee” means any statutory committee of unsecured creditors of Debtor appointed
         by the Bankruptcy Court after the date hereof.

         “Commitment Fee” has the meaning given such term in Section 2.7(a).

         “Controlled Account” has the meaning stated in Section 5.1(g) and includes any deposit
         account, securities account, or commodity account (as all such terms are defined in the
         UCC) and any other bank account or investment account over which the DIP Agent has a
         DIP Lien for the benefit of the DIP Lenders pursuant to any Financing Order or other
         order of the Bankruptcy Court.

         “Controlled Account Agreement” has the meaning stated in Section 5.1(g).

         “Consents” means any approval, consent, authorization or order of, notice to or
         registration or filing with, or any other action by, any Governmental Body or other
         Person.

         “Credit Bid” means the submission by a DIP Lender of a bid at a public or private sale to
         purchase of all or any portion of the DIP Collateral in which any of the DIP Obligations
         owing to such DIP Lender are used and applied as a credit on account of the purchase
         price.

         “Debtor” means Air Force Village West, Inc. d/b/a Altavita Village, a California
         nonprofit corporation, as debtor and debtor-in-possession, and each of its respective
         successors and assigns (including, without limitation, any trustee or other fiduciary
         hereafter appointed as its legal representative or with respect to the property of the estate
         of the Debtor, whether under chapter 11 of the Bankruptcy Code or any subsequent
         chapter 7 case and the Debtor’s successor upon conclusion of the Case).

                                                       4
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document    Page 95 of 150
                                                                         DRAFT 3/11/19

         “Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
         conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium,
         rearrangement, receivership, insolvency, reorganization, examinership, or similar debtor
         relief laws of the United States or other applicable jurisdictions from time to time in
         effect and affecting the rights of creditors generally.

         “Deed of Trust” means the Deed of Trust, dated as of the date hereof, by the Debtor in
         favor of DIP Agent for the benefit of the DIP Lenders.

         “Default” means a condition or event that, after notice or lapse of time or both, would
         constitute an Event of Default.

         “Deposit Account” means any deposit account (as such term is defined in the UCC),
         including, without limitation, a demand, time, savings, passbook or like account with a
         bank, savings and loan association, credit union or like organization, other than an
         account evidenced by a negotiable certificate of deposit.

         “DIP Agent” means Lapis and any successor agent appointed pursuant to Section 9.8.

         “DIP Agreement” or “Agreement” means this Priming Superpriority Debtor-in-
         Possession Agreement, as it may be amended, restated, supplemented or otherwise
         modified from time to time.

         “DIP Collateral” means any and all “DIP Collateral” as defined in the Security
         Agreement, together with any other collateral granted by Debtor to the DIP Agent for the
         benefit of the DIP Lenders pursuant to any other DIP Collateral Document, as applicable;
         provided, however, that the DIP Collateral shall not include any Excluded Property.

         “DIP Collateral Documents” means the Deed of Trust, the Security Agreement,
         Controlled Account Agreements and all other instruments, documents and agreements
         delivered by Debtor pursuant to this Agreement or any of the other DIP Credit
         Documents pursuant to which Debtor grants a DIP Lien, or any other Lien, mortgage, or
         encumbrance, to the DIP Agent for the benefit of the DIP Lenders, as any of the
         foregoing may be amended, restated, supplemented, modified, or replaced from time to
         time.

         “DIP Commitment” means, with respect to each DIP Lender on the Closing Date, the
         amount set forth opposite such DIP Lender’s name on Schedule 2.1 as such DIP Lender’s
         “Total Commitment” or such lesser amount as determined in accordance with the
         Financing Orders and the Budget.

         “DIP Commitment Period” means (a) with respect to NM Loans, the period commencing
         on the date on which the Bankruptcy Court issues the Interim Order and ending on the
         Maturity Date and (b) with respect to Roll-Up Loans, the period commencing on the
         Final Order Entry Date and ending on the date such Roll-Up Loans are made hereunder.

         “DIP Credit Document” means any of this Agreement, the DIP Notes (if any), the DIP
         Collateral Documents and all other documents, instruments or agreements executed and
         delivered by Debtor for the benefit of the DIP Agent or any DIP Lender in connection
         herewith.


                                                      5
4831-8871-0793.9
Case 6:19-bk-11920-SC                Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                     Main Document    Page 96 of 150
                                                                             DRAFT 3/11/19

         “DIP Lenders” has the meaning stated in the Preamble to this Agreement.

         “DIP Lien” means any Lien granted under or pursuant to any DIP Collateral Document or
         any Financing Order.

         “DIP Obligations” means all indebtedness, obligations, covenants, duties of payment or
         performance of every kind and all other liabilities of Debtor from time to time owed to
         the DIP Agent or the DIP Lenders, whether direct or indirect, joint or several, absolute or
         contingent, matured or unmatured, liquidated or unliquidated, secured or unsecured,
         arising by contract, operation of law or otherwise, owing, arising, due or incurred under
         this Agreement, the Financing Orders or any other DIP Credit Document or in respect of
         any of the DIP Loans, or any other instruments at any time evidencing any of the
         foregoing or otherwise, including, without limitation, all obligations to repay principal of
         and interest on the DIP Loans, and to pay interest, fees, costs, charges, expenses,
         professional fees, and all sums chargeable to the Debtor under the DIP Credit Documents
         and the Financing Orders, whether or not evidenced by any note or other instrument, and
         Debtor’s obligation to provide the DIP Lenders with adequate protection of their interests
         in the Prepetition Collateral and other property to be used, sold, leased or otherwise
         disposed of by Debtor after the commencement of the Case under the terms of any
         Financing Order (including, without limitation, coverage as to the account of any loss,
         damages, depletion, diminution or depreciation resulting from Debtor’s use (or in the
         case of inventory or equipment sale) of such property.

         “DIP Loan” means individually and collectively, each NM Loan and each Roll-Up Loan.

         “Dollars” and the sign “$” mean the lawful money of the United States of America.
                                 -
         “Eligible Assignee” means (i) any DIP Lender or any Affiliate of any DIP Lender
         (including another investment fund managed by the same Affiliate), or (ii) any other
         Person approved by the DIP Lenders pursuant to Section 9.4, such approval not to be
         unreasonably withheld.

         “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3)
         of ERISA that is or, within the six years preceding the date of this Agreement, was
         sponsored, maintained or contributed to by, or required to be contributed to by, the
         Debtor or any of its ERISA Affiliates.

         “Environmental Laws” means all federal, state, local and foreign laws (including without
         limitation common law), statutes, regulations and rules whether now or hereinafter in
         effect relating in any way to the environment, the preservation or reclamation of natural
         resources, the management, release or threatened release of any Hazardous Material or
         health and safety matters, including, without limitation, the Resource Conservation and
         Recovery Act, the Comprehensive Environmental Response Compensation and Liability
         Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the Federal
         Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, in each
         case as amended, and all rules, regulations, judgments, decrees, orders and licenses
         arising under all such laws.

         “Environmental Liability” means any actual, alleged or contingent liability or obligations
         of the Debtor directly or indirectly resulting from or based on (i) violations or alleged
         violations of any Environmental Law, (ii) the generation, use, handling, transportation,

                                                      6
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document    Page 97 of 150
                                                                          DRAFT 3/11/19

         management, storage, treatment or disposal of any Hazardous Material, (iii) exposure to
         any Hazardous Material, (iv) the release or threatened release of any Hazardous Material
         into the environment or (v) any contract, agreement or other consensual arrangement
         pursuant to which liability is assumed or imposed with any of the foregoing.

         “Environmental Permits” means all permits, licenses, authorizations, registrations and
         other governmental consents required by applicable Environmental Laws for the use,
         storage, treatment, transportation, release, emission and disposal of raw materials, by-
         products, wastes and other substances used or produced by or otherwise relating to the
         operations of the Debtor.

         “Equipment” means, as to Debtor, all of Debtor’s now owned and hereafter acquired
         equipment, wherever located, including machinery, data processing and computer
         equipment (whether owned or licensed and including embedded software), vehicles,
         tools, furniture, fixtures, all attachments, accessions and property now or hereafter
         affixed thereto or used in connection therewith, and substitutions and replacements
         thereof, wherever located.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
         from time to time, and any successor thereto.

         “ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a member
         of a controlled group of corporations within the meaning of Section 414(b) of the Internal
         Revenue Code of which that Person is a member, (ii) any trade or business (whether or
         not incorporated) that is a member of a group of trades or businesses under common
         control within the meaning of Section 414(c) of the Internal Revenue Code of which that
         Person is a member, and (iii) any member of an affiliated service group within the
         meaning of Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
         corporation described in clause (i) above or any trade or business described in clause (ii)
         above is a member. Any former ERISA Affiliate of the Debtor, shall continue to be
         considered an ERISA Affiliate of the Debtor within the meaning of this definition with
         respect to the period such entity was an ERISA Affiliate of the Debtor and with respect to
         liabilities arising after such period for which the Debtor could be liable under the Internal
         Revenue Code or ERISA.

         “ERISA Event” means (i) a “reportable event” within the meaning of Section 4043 of
         ERISA and the regulations issued thereunder with respect to any Pension Plan (excluding
         those for which the provision for 30-day notice to the PBGC has been waived by
         regulation), (ii) the failure to meet the minimum funding standard of Section 412 of the
         Internal Revenue Code with respect to any Pension Plan (whether or not waived in
         accordance with Section 412(d) of the Internal Revenue Code) or the failure to make by
         its due date a required installment under Section 412(m) of the Internal Revenue Code
         with respect to any Pension Plan or the failure to make any required contribution to a
         Multiemployer Plan, (iii) the provision by the administrator of any Pension Plan pursuant
         to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
         termination described in Section 4041(c) of ERISA, (iv) the withdrawal by the Debtor or
         any of its ERISA Affiliates from any Pension Plan with two or more contributing
         sponsors or the termination of any such Pension Plan resulting in liability pursuant to
         Section 4063 or 4064 of ERISA, (v) the institution by the PBGC of proceedings to
         terminate any Pension Plan, or the occurrence of any event or condition which might
         constitute grounds under ERISA for the termination of, or the appointment of a trustee to
                                                      7
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document    Page 98 of 150
                                                                          DRAFT 3/11/19

         administer, any Pension Plan, (vi) the imposition of liability on the Debtor or any of its
         ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
         application of Section 4212(c) of ERISA, (vii) the withdrawal of the Debtor or any of its
         ERISA Affiliates in a complete or partial withdrawal (within the meaning of Sections
         4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential liability
         therefor, or the receipt by the Debtor or any of its ERISA Affiliates of notice from any
         Multiemployer Plan that it is in reorganization or insolvency pursuant to Section 4241 or
         4245 of ERISA, or that it intends to terminate or has terminated under Section 4041A or
         4042 of ERISA, (viii) the occurrence of an act or omission which could give rise to the
         imposition on the Debtor or any its ERISA Affiliates of fines, penalties, taxes or related
         charges under Chapter 43 of the Internal Revenue Code or under Section 409, Section
         502(c), (i) or (1), or Section 4071 of ERISA in respect of any Employee Benefit Plan, (ix)
         the assertion of a material claim (other than routine claims for benefits) against any
         Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
         the Debtor or any of its ERISA Affiliates in connection with any Employee Benefit Plan,
         (x) receipt from the Internal Revenue Service of notice of the failure of any Pension Plan
         (or any other Employee Benefit Plan intended to be qualified under Section 401(a) of the
         Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
         the failure of any trust forming part of any Pension Plan to qualify for exemption from
         taxation under Section 501(a) of the Internal Revenue Code, or (xi) the imposition of a
         Lien pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant
         to ERISA with respect to any Pension Plan.

         “Event of Default” means each of the conditions or events set forth in Section 8.1.

         “Excluded Property” means (a) causes of action of the Debtor arising under Chapter 5 of
         the Bankruptcy Code or the proceeds thereof; (b) the Resident Escrow Account; and (c)
         the Trustee-Held Funds, as such term is defined in the Interim Order .

         “Exit Fee” shall have the meaning given such term in Section 2.7(b) hereof.

         “Extraordinary Receipts” means any cash received by or for the account of Debtor not in
         the ordinary course of business (without duplication of any other item referred to in the
         definition of Net Proceeds herein), including (a) foreign, United States, state or local tax
         refunds, (b) pension plan reversions, (c) proceeds of insurance (other than proceeds of
         business interruption insurance to the extent such proceeds constitute compensation for
         lost earnings), (d) judgments, proceeds of settlements or other consideration of any kind
         in connection with any cause of action, (e) condemnation awards (and payments in lieu
         thereof), (f) indemnity payments, (g) acquisition purchase price adjustments and
         insurance proceeds not included as the proceeds of asset dispositions and (h) any
         purchase price adjustment received in connection with any purchase agreement.

         “Fees” means, collectively, the Commitment Fee and the Exit Fee.

         “Final Order” means a final order (which must be acceptable in form and substance to the
         DIP Lenders in their sole discretion) entered or to be entered by the Bankruptcy Court
         authorizing the secured financing (including the Roll-Up Loans) under the DIP Credit
         Documents contemplated hereunder.

         “Final Order Entry Date” means the date on which the Bankruptcy Court issues the Final
         Order.
                                                      8
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document    Page 99 of 150
                                                                          DRAFT 3/11/19

         “Financials” means, with respect to any Person for any period, the balance sheet of such
         Person as at the end of such period, and the related statement of income and expense and
         statement of cash flow of such Person for such period, each setting forth in comparative
         form the figures for the previous comparable fiscal period, all in reasonable detail and
         prepared in accordance with GAAP applied consistently throughout the periods reflected
         therein and with prior periods.

         “Financing Order” means, collectively, the Interim Order, the Final Order and such other
         orders relating thereto or authorizing the granting of credit by DIP Lenders to the Debtor
         on an emergency, interim or permanent basis, pursuant to section 364 of the Bankruptcy
         Code as may be issued or entered by the Bankruptcy Court in the Case.

         “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

         “Fiscal Year” means each 12 calendar month period constituting a fiscal year of the
         Debtor.

         “GAAP” means generally accepted accounting principles in the United States as in effect
         from time to time, consistently applied throughout the periods to which reference is
         made.

         “Governmental Body” means any agency, bureau, commission, court, department,
         official, political subdivision, tribunal or other instrumentality of any administrative,
         judicial, legislative, executive, regulatory, police or taxing authority of any government,
         whether supranational, national, federal, state, regional, provincial, local, domestic or
         foreign, and includes, without limitation, the European Union and its agencies and
         instrumentalities.

         “Hazardous Materials” means any hazardous or toxic substance, waste, contaminant,
         pollutant, gas or material, including, without limitation, radioactive materials, oil,
         petroleum and petroleum products and constituents thereof, which are regulated under
         any Environmental Law, including, without limitation, any substance, waste or material
         which is (i) designated a “pollutant”, “hazardous substance”, “extremely hazardous
         substance” or “toxic chemical” under any Environmental Law, or (ii) regulated in any
         way under the Regulations of any state or other jurisdiction where the Debtor conducts its
         business or owns any real property or has any leasehold or in which any Relevant
         Property is located.

         “Indebtedness” means, with respect to any Person, without duplication, the following: (i)
         all indebtedness of such Person for borrowed money, (ii) all obligations of such Person
         for the deferred purchase price of property or services, (other than accounts payable and
         accrued liabilities that would be classified as current liabilities under GAAP which
         payables and liabilities are incurred in respect of property or services purchased in the
         ordinary course of business if and only for so long as either (A) no item of such accounts
         payable and accrued liabilities is more than 90 days past due or (B) in the case of the
         Debtor, Debtor has notified the DIP Lenders in writing thereof (including pursuant to the
         Schedules hereto) and payments in respect thereof are being made (or not made, as
         applicable) in accordance with and if permitted by the Budget and the Financing Orders,
         (iii) all obligations of such Person evidenced by notes, bonds, debentures or similar
         borrowing or securities instruments, (iv) all obligations of such Person created or arising
         under any conditional sale or other title retention agreement with respect to property

                                                      9
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 100 of 150
                                                                         DRAFT 3/11/19

         acquired by such Person, (v) all obligations of such Person as lessee under Capital
         Leases, (vi) all obligations of such Person in respect of banker’s acceptances and letters
         of credit, (vii) all obligations of such Person secured by Liens on the assets and property
         of such Person, (viii) all obligations of such Person to purchase, redeem, retire, defease or
         otherwise make any payment in respect of any Capital Stock or other ownership or profit
         interest in such Person or any other Person or any warrants, rights or options to acquire
         such Capital Stock, (ix) net liabilities in respect of such Person’s hedge agreements as
         determined in accordance with GAAP, (x) all obligations of such Person in respect of any
         guaranty by such Person of any obligation of another Person of the type described in
         clauses (i) through (ix) of this definition and (xi) all obligations of another Person of the
         type described in clauses (i) through (x) secured by a Lien on the property or assets of
         such Person (whether or not such Person is otherwise liable for such obligations of such
         other Person).

         “Indemnified Persons” has the meaning stated in Section 7.3.

         “Intellectual Property” means, collectively, all copyrights, all patents and all trademarks,
         together with: (i) all inventions, processes, production methods, proprietary information,
         know-how and trade secrets; (ii) all licenses or user or other agreements granted to the
         Debtor with respect to any of the foregoing, in each case whether now or hereafter owned
         or used including the licenses or other agreements with respect to any DIP Collateral; (iii)
         all customer lists, identification of suppliers, data, plans, blueprints, specifications,
         designs, drawings, recorded knowledge, surveys, engineering reports, test reports,
         manuals, materials standards, processing standards, performance standards, catalogs,
         computer and automatic machinery software and programs; (iv) all sales data and other
         information relating to sales or service of products now or hereafter manufactured; (v) all
         accounting information and all media in which or on which any information or
         knowledge or data or records may be recorded or stored and all computer programs used
         for the compilation or printout of such information, knowledge, records or data; and (vi)
         all causes of action, claims and warranties, in each case, now or hereafter owned or
         acquired by the Debtor in respect of any of the items listed above.

         “Interest Payment Date” means each of: (a) the first day of each calendar month (and if
         such day is not a Business Day, the immediately preceding Business Day), (b) the date of
         any prepayment of the DIP Loans, whether voluntary or mandatory, to the extent accrued
         on the amount being prepaid, and (c) the Maturity Date.

         “Interim Order” means the Interim Order entered by the Bankruptcy Court on March
         [__], 2019, authorizing the secured financing (including the Roll-Up Loans) under the
         DIP Credit Documents.

         “Interim Order Entry Date” means the date on which the Bankruptcy Court issues the
         Interim Order.

         “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to the
         date hereof and from time to time hereafter, and any successor statute.

         “Investment” means (i) any direct or indirect purchase or other acquisition by the Debtor
         of, or of a beneficial interest in, any of any Capital Stock of any other Person, (ii) any
         direct or indirect redemption, retirement, purchase or other acquisition for value, by the
         Debtor from any Person, of any Capital Stock of such Person, and (iii) any direct or

                                                      10
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 101 of 150
                                                                         DRAFT 3/11/19

         indirect loan, advance or capital contribution by the Debtor to any other Person, including
         all indebtedness and accounts receivable from that other Person that are not current assets
         or did not arise from sales of inventory to that other Person in the ordinary course of
         business and/or constitute ordinary trade credit extended in the ordinary course of
         business. The amount of any Investment shall be the original cost of such Investment
         plus the cost of all additional Investments, without any adjustments for increases or
         decreases in value, or write-ups, write-downs or write-offs with respect to such
         Investment.

         “Knowledge” means, with respect to the Debtor, the knowledge of the Debtor’s
         Authorized Officers, after reasonable inquiry by such Authorized Officers.

         “Lapis” means Lapis Advisers, LP.

         “Leasehold Property” means any leasehold interest of Debtor as lessee under any lease of
         real or personal property, other than any such leasehold interest designated from time to
         time by the DIP Lenders in their sole discretion as not being required to be included in
         the DIP Collateral.

         “Lien” means any mortgage, deed of trust, security interest, charge, pledge,
         hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
         (statutory, judgment or otherwise, but excluding any right of set off arising by operation
         of law or pursuant to agreements entered into in the ordinary course of business), or other
         security agreement or preferential arrangement of any kind or nature whatsoever
         (including any conditional sale or other title retention agreement, any Capital Lease, any
         Synthetic Lease, any financing lease involving substantially the same economic effect as
         any of the foregoing and the filing of any financing statement under the UCC or
         comparable law of any jurisdiction in respect of the foregoing).

         “Losses” has the meaning stated in Section 7.3.

         “Margin Stock” means “margin stock” as defined in Regulation U of the Board of
         Governors of the Federal Reserve System as in effect from time to time.

         “Material Adverse Effect” means any material adverse effect on or change in (i) the
         business, operations, properties, prospects, assets or condition (financial or otherwise) of
         the Debtor, (ii) the ability of the Debtor to perform its obligations hereunder or under of
         any of the DIP Credit Documents, (iii) the legality, validity or enforceability of any DIP
         Credit Document (including the provisions hereof providing for the DIP Lenders to
         refinance and replace their Prepetition Receivership Obligations with Roll-Up Loans), or
         (iv) the DIP Collateral or the perfection or priority of any DIP Liens granted to the DIP
         Agent for the benefit of the DIP Lenders under any of the DIP Collateral Documents.

         “Material Contracts” means, with respect to any Person, each contract to which such
         Person is a party which is material to the business, financial condition, operations,
         performance, properties or reasonably foreseeable business prospects of such Person.

         “Maturity Date” means the earliest to occur of the date that is (a) September 9, 2019, (b)
         April 19, 2019, if the Final Order has not been entered by the Bankruptcy Court as of
         such date, (c) the confirmation of a plan of reorganization or liquidation for the Debtor in
         the Case, (d) the closing date of any Transaction, and (e) the day on which the DIP

                                                      11
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 102 of 150
                                                                         DRAFT 3/11/19

         Lenders accelerate the DIP Obligations (or the DIP Obligations automatically and
         immediately accelerate) or the DIP Obligations otherwise become immediately due and
         payable pursuant to the terms hereof.

         “Multiemployer Plan” means any Employee Benefit Plan that is a “multi-employer plan”
         as defined in Section 3(37) of ERISA.

         “Net Asset Sale Proceeds” means, for the Debtor, with respect to any Asset Sale, an
         amount equal to: (i) Cash payments (including any Cash received by way of deferred
         payment pursuant to, or by monetization of, a note receivable or otherwise, but only as
         and when so received) received by the Debtor from such Asset Sale, minus (ii) the sum of
         (A) income or gains taxes actually payable by the seller as a result of any gain recognized
         in connection with such Asset Sale and (B) if at the time of payment thereof and after
         giving thereto, (i) the Debtor is in pro forma compliance with the provisions of
         Section 6.2, (ii) any such payment is permitted to be made at such time in accordance
         with the Budget and (iii) no Default or Event of Default shall have occurred and be
         continuing or would result therefrom, reasonable, customary and documented out-of-
         pocket attorneys’ fees, accountants’ fees, and brokerage, consultant and other reasonable
         customary and documented fees and expenses actually incurred in connection with such
         Asset Sale.

         “Net Indebtedness Proceeds” means the proceeds of any Indebtedness incurred by Debtor
         after the Petition Date (other than pursuant to this DIP Agreement) minus if, at the time
         of payment thereof and after giving thereto, (i) the Debtor is in pro forma compliance
         with the provisions of Section 6.2, (ii) any such payment is permitted to be made at such
         time in accordance with the Budget and (iii) no Default or Event of Default shall have
         occurred and be continuing or would result therefrom, reasonable, customary and
         documented out-of-pocket attorneys’ fees, accountants’ fees, and other reasonable
         customary and documented fees and expenses actually incurred in connection with the
         issuance of such Indebtedness.

         “Net Insurance/Condemnation Proceeds” means, for the Debtor, an amount equal to:
         (i) any Cash payments or proceeds received by or owed to the Debtor after the Petition
         Date (A) under any casualty insurance policy in respect of a covered loss thereunder or
         (B) as a result of the taking of any assets of the Debtor by any Person pursuant to the
         power of eminent domain, condemnation or otherwise, or pursuant to a sale of any such
         assets to a purchaser with such power under threat of such a taking minus (ii) (A) any
         actual and reasonable documented costs and expenses (including reasonable out-of-
         pocket attorney’s fees) incurred by the Debtor in connection with the adjustment or
         settlement of any claims of the Debtor in respect thereof, and (B) any bona fide,
         reasonable, customary and documented costs actually incurred in connection with any
         sale of such assets as referred to in clause (i)(B) of this definition, including income taxes
         actually payable as a result of any gain recognized in connection therewith.

         “Net Proceeds” means, as of any time, the aggregate of Net Asset Sale Proceeds, Net
         Insurance/Condemnation Proceeds, Net Indebtedness Proceeds, and Extraordinary
         Receipts.

         “NM Commitment” means with respect to each DIP Lender on the Closing Date, the
         amount set forth opposite such DIP Lender’s name on Schedule 2.1 as such DIP Lender’s


                                                      12
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 103 of 150
                                                                         DRAFT 3/11/19

         “NM Commitment” or such lesser amount as set forth in the Financing Orders and the
         Budget.

         “NM Loan” has the meaning given such term in Section 2.1(a).

         “Notices” has the meaning stated in Section 10.2.

         “Operating Account” means the Debtor’s account at MUFG Union Bank, NA, currently
         used as its operating account.

         “Participant” has the meaning stated in Section 10.4(c).

         “Participation” has the meaning stated in Section 10.4(c)

         “PATRIOT Act” has the meaning given such term in Section 4.1(y).

         “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

         “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan, that
         is subject to Section 412 of the Internal Revenue Code or Section 302 of ERISA.

         “Permit” means any permit, license, approval, consent, permission, notice, franchise,
         confirmation, endorsement, waiver, certification, registration, qualification, clearance or
         other authorization issued, granted, given or otherwise made available by or under the
         authority of any Governmental Body or pursuant to any federal, state, local or foreign
         Regulation.

         “Permitted Indebtedness” means the Indebtedness permitted pursuant to Section 6.1(a).

         “Permitted Investment” has the meaning stated in Section 6.1(c).

         “Permitted Liens” has the meaning stated in Section 6.1(b).

         “Permitted Subordinated Indebtedness” has the meaning stated in Section 6.1(a)(iv).

         “Person” means and includes natural persons, corporations, limited partnerships, general
         partnerships, limited liability companies, limited liability partnerships, joint stock
         companies, joint ventures, associations, companies, trusts, banks, trust companies, land
         trusts, business trusts or other organizations, whether or not legal entities, other legal
         entities and Governmental Bodies.

         “Petition Date” means March 10, 2019.

         “Post-Petition” means following the Petition Date.

         “Prepetition Collateral” has the meaning given such term in the Interim Order.

         “Prepetition Credit Agreements” means, collectively, the Prepetition Trust Agreement,
         the Prepetition Indenture, the Prepetition Reimbursement Agreement and the Prepetition
         Receivership Loan Agreement.


                                                      13
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 104 of 150
                                                                         DRAFT 3/11/19

         “Prepetition Indebtedness” means the Indebtedness issued or loaned and outstanding
         under a Prepetition Credit Agreement.

         “Prepetition Indenture” means that certain Indenture (as amended from time to time),
         dated as of April 1, 2005, by and between ABAG and US Bank, as trustee, pursuant to
         which ABAG issued those certain ABAG Finance Authority for Nonprofit Corporations
         Variable Rate Demand Revenue Bonds, Series 2005 (Air Force Village West, Inc.) in the
         original principal amount of $23,000,000, the proceeds of which were loaned to Debtor.

         “Prepetition Obligations” means the obligations as set forth in the respective Prepetition
         Credit Agreements and all other documents, instruments and agreements executed in
         connection therewith.

         “Prepetition Receivership Collateral” means the Prepetition Collateral securing the
         Prepetition Receivership Indebtedness. For the avoidance of doubt, Prepetition Collateral
         includes the “Collateral” as defined in the Receivership Credit Agreement.

         “Prepetition Receivership Loan Agreement” has the meaning given such term in the
         Recitals.

         “Prepetition Receivership Loan Documents” means the Prepetition Receivership Loan
         Agreement and the Financing Documents (as defined therein).

         “Prepetition Receivership Indebtedness” has the meaning given such term in the Recitals.

         “Prepetition Receivership Obligations” means the Prepetition Obligations arising from
         the Prepetition Receivership Indebtedness.

         “Prepetition Receivership Secured Lenders” has the meaning given such term in the
         Recitals.

         “Prepetition Reimbursement Agreement” means the Reimbursement Agreement, Credit
         and Security Agreement, dated April 1, 2005, by and between KBC and Debtor, pursuant
         to which KBC issued an irrevocable letter of credit in the amount of $23,289,863.01 in
         favor of US Bank to provide credit support for the Indebtedness issued under the
         Prepetition Indenture. US Bank subsequently drew down such letter of credit in full for
         the benefit of the holders of the bonds issued under the Prepetition Indenture, and such
         bonds were tendered to KBC.

         “Prepetition Payment” means a payment (by way of adequate protection or otherwise) of
         principal or interest or otherwise on account of the Prepetition Obligations or any trade
         payables or other prepetition claims against the Debtor.

         “Prepetition Secured Parties” means each of RCPFA, UMB, ABAG, US Bank, KBC, and
         Lapis, and any other agent, trustee, bondholder, noteholder, lender or other secured party
         under any Prepetition Credit Agreement.

         “Prepetition Trust Agreement” means that certain Trust Agreement, dated as of June 1,
         1999, as amended from time to time, by and among Debtor, RCPFA, and UMB, as
         successor trustee to US Bank pursuant to which RCPFA issued certificates of


                                                     14
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 105 of 150
                                                                          DRAFT 3/11/19

         participation in the original principal amount of $62,790,000, the proceeds of which were
         loaned to Debtor.

         “Projected Financials” means, with respect to any Person for any period, the projected
         balance sheet of such Person as at the end of such period, and the related projected
         statement of income and expense and projected statement of cash flow of such Person for
         such period, all in reasonable detail and prepared in accordance with GAAP applied
         consistently throughout the periods reflected therein and with prior periods.

         “Pro Rata Share” means with respect to all payments, computations and other matters
         relating to the DIP Loans of any DIP Lender, the percentage obtained by dividing (i) the
         aggregate principal amount of DIP Loans of such DIP Lender by (ii) the aggregate
         principal amount of DIP Loans of all DIP Lenders.

         “RCPFA” means the Riverside County Public Financing Authority.

         “Receiver” has the meaning given such term in the Recitals.

         “Receivership Case” has the meaning given such term in the Recitals.

         “Receivership Order” has the meaning given such term in the Recitals.

         “Regulation” means each applicable law, rule, regulation, order, guidance or
         recommendation (or any change in its interpretation or administration) by any
         Governmental Body, central bank or comparable agency and any request or directive
         (whether or not having the force of law) of any of those Persons and each judgment,
         injunction, order, writ, decree or award of any Governmental Body, arbitrator or other
         Person.

         “Released Parties” shall have the meaning given such term in Section 10.20.

         “Relevant Property” means, for the Debtor, all sites, facilities, locations, real property
         and leaseholds (i) presently or formerly owned, leased, used or operated by the Debtor
         (whether or not such properties are currently owned, leased, used or operated by the
         Debtor), (ii) at which any Hazardous Material has been transported, disposed, treated,
         stored or released by the Debtor, or (iii) that are directly adjacent to any sites, facilities,
         locations, real property or leaseholds presently or formerly owned, leased, used or
         operated by the Debtor.

         “Resident Escrow Account” means the escrow account at MUFG Union Bank, N.A.,
         currently used by the Debtor as its resident escrow account.

         “Roll-Up Commitment” means with respect to each Roll-Up Lender on the Closing Date,
         the amount set forth opposite such DIP Lender’s name as such Roll-Up Lender’s Roll-Up
         Commitment on Schedule 2.1.

         “Roll-Up Lenders” means each of the DIP Lenders identified as a “Roll-Up Lender” on
         Schedule 2.1 attached hereto and made a part hereof, and each of their successors and
         assigns.

         “Roll-Up Loans” has the meaning given such term in Section 2.1(b).

                                                        15
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 106 of 150
                                                                        DRAFT 3/11/19

         “Securities Act” means the Securities Act of 1933, as amended from time to time, and
         any successor statute.

         “Security Agreement” means the Security Agreement, dated as of the date hereof, among
         the Debtor and the DIP Agent for the benefit of the DIP Lenders.

         “Sub-Agent” has the meaning stated in Section 9.3.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
         liability company, association, joint venture or other business entity of which more than
         50% of the total voting power of shares of stock or other ownership interests entitled
         (without regard to the occurrence of any contingency) to vote in the election of the
         Person or Persons (whether directors, managers, trustees or other Persons performing
         similar functions) having the power to direct or cause the direction of the management
         and policies thereof is at the time owned or controlled, directly or indirectly, by that
         Person or one or more of the other Subsidiaries of that Person or a combination thereof.

         “Synthetic Lease” means any lease of goods or other property, whether real or personal,
         which is treated as an operating lease under GAAP and as a loan or financing for U.S.
         income tax purposes.

         “Tax” means any present or future tax, levy, impost, duty, assessment, charge, fee,
         deduction or withholding of any nature and whatever called, by whomsoever, on
         whomsoever and wherever imposed, levied, collected, withheld or assessed.

         “Transaction” has the meaning given such term in Section 5.1(q).

         “Transaction Benchmarks” shall have the meaning given such term in Section 5.1(q) of
         this Agreement.

         “UCC” means the Uniform Commercial Code (or any similar or equivalent
         legislation) as in effect in the State of New York; provided that if by reason of
         mandatory provisions of law, the perfection, the effect of perfection or non-
         perfection or the priority of the DIP Liens is governed by the Uniform
         Commercial Code as in effect in a United States jurisdiction other than New
         York, “UCC” shall mean the Uniform Commercial Code as in effect in such other
         jurisdiction for purposes of the provisions hereof relating to such perfection,
         effect of perfection or non-perfection or priority.

         “UMB” means UMB Bank, National Association.

         “US Bank” means U.S. Bank Trust National Association.

         “Weekly Variance Report” means, for each calendar week, a budget variance and
         reconciliation report setting forth in form and substance reasonably satisfactory to the
         DIP Lenders (i) a comparative reconciliation, on a line-by-line basis, of actual cash
         receipts and disbursements against the cash receipts and disbursements forecast in the
         Budget, and the percentage variance thereof, for (A) the weekly period ended on (and
         including) the immediately preceding Sunday and (B) the cumulative period to date; (ii) a
         written explanation of such variances; and (iii) projections for the following 13 weeks,
         including a rolling cash receipts and disbursements forecast for such period. Each
                                                     16
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 107 of 150
                                                                        DRAFT 3/11/19

         Weekly Variance Report shall be certified by an authorized officer of the Debtor as being
         prepared in good faith and fairly presenting in all material respects the information set
         forth therein.

         “Westmont” means Westmont Development, LP, and any Subsidiaries or Affiliates
         thereof.

                                                ARTICLE II
                                                  Loans

         Section 2.1     DIP Loans.

                  (a)     The NM Loans. Subject to the terms and conditions set forth herein and in the
         Financing Orders, upon Debtor’s request for a NM Loan in accordance with Section 2.2(b), each
         DIP Lender agrees, severally and not jointly, to make term loans pursuant to this Section 2.1(a)
         (the “NM Loans”) during the DIP Commitment Period in an amount equal to such DIP Lender’s
         Pro Rata Share of such requested NM Loan. Each NM Loan shall be for purposes consistent with
         the Budget and otherwise consistent with this Agreement; provided that both before and after
         giving effect to any NM Loan, the NM Loans shall not exceed (1) the individual NM
         Commitment and DIP Commitment of any DIP Lender (after giving effect to all prior Borrowings
         of DIP Loans), (2) the aggregate NM Commitments, and (3) the aggregate DIP Commitments
         (after giving effect to all prior Borrowings of DIP Loans). Once repaid, DIP Loans borrowed
         hereunder may not be reborrowed.

                 (b)      The Roll-Up Loans. Subject to the terms and conditions set forth herein and in
         the Financing Orders, an aggregate principal amount of Prepetition Receivership Obligations held
         by each Roll-Up Lender equal to such Roll-Up Lender’s Roll-Up Commitment shall be, on the
         date on which the Final Order is entered by the Bankruptcy Court, substituted and exchanged for
         (and prepaid and satisfied by) and deemed to be DIP Loans hereunder in an aggregate principal
         amount equal to such Roll-Up Lender’s Roll-Up Commitment (loans made pursuant to this
         Section 2.1(b), the “Roll-Up Loans”); provided, however, that amounts borrowed (or substituted
         and exchanged for Roll-Up Loans) under this Section 2.1(b) and repaid or prepaid may not be
         reborrowed.

                 (c)     Generally. Any amount borrowed under this Section 2.1 shall (i) bear interest as
         provided in Section 2.6(a) hereof and (ii) along with all other DIP Obligations (including accrued
         and unpaid fees, costs, and expenses) be entitled to the Liens, DIP Collateral and other rights and
         benefits provided pursuant to the Financing Orders, this Agreement and the other DIP Credit
         Documents.

         Section 2.2     Borrowing Mechanics.

                 (a)      The DIP Loans shall be funded by each DIP Lender into the Debtor’s Operating
         Account (which must be a Controlled Account), and anything herein to the contrary
         notwithstanding, shall be disbursed solely in accordance with the Budget and the Financing
         Orders, subject to Sections 3.1 and 3.2.

                  (b)     Not less than three Business Days prior to any Borrowing Date (other than the
         Interim Order Entry Date, in which case, such notice shall be made on or before the Interim Order
         Entry Date), the Debtor shall deliver to the DIP Agent a fully executed Borrowing Certificate no
         later than 10:00 a.m. (New York City time) on such date. Such Borrowing Certificate shall be in

                                                     17
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 108 of 150
                                                                         DRAFT 3/11/19

         form and substance reasonably satisfactory to the DIP Lenders, shall be irrevocable and shall
         specify the amount of the proposed DIP Loans and the Borrowing date thereof. On the
         Borrowing date specified in any Borrowing Certificate delivered in accordance with this Section
         2.2(b), DIP Lenders shall disburse such funds to the Operating Account and shall use reasonable
         efforts to make the funds available to the Debtor no later than 2:00 p.m. (New York City time) on
         the requested Borrowing date.

         Section 2.3      Pro Rata Shares. All NM Loans shall be made by the DIP Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being understood that no DIP
Lender shall be responsible for any default by any other DIP Lender in such other DIP Lender’s
obligation to make the NM Loans hereunder. All Roll-Up Loans shall be deemed made by the Roll-Up
Lenders simultaneously and proportionately to their respective Roll-Up Commitments upon the issuance
of the Final Order, it being understood that no Roll-Up Lender shall be responsible for any default by any
other Roll-Up Lender in such other Roll-Up Lender’s deemed obligation to make the Roll-Up Loans
hereunder.

         Section 2.4       Use of Proceeds. The proceeds of the NM Loans shall be used by the Debtor in
accordance with the Budget and the Financing Orders solely for (a)(i) working capital and general
corporate purposes of the Debtor and (ii) bankruptcy-related costs and expenses (subject to the Carve-
Out), and (b) from and after entry of the Final Order, the discharge of the Pre-Petition Receivership
Obligations of the Debtor arising from the Prepetition Receivership Indebtedness to the DIP Lenders, in
their capacity as Pre-Petition Receivership Secured Lenders, pursuant to Section 2.1(b) by Roll-Up Loans.
None of the proceeds of the DIP Loans shall be used in connection with the investigation (including
discovery proceedings), initiation or prosecution of any claims, causes of action, adversary proceedings or
other litigation against the DIP Agent or the DIP Lenders (whether in their capacity as DIP Lenders, Pre-
Petition Secured Parties, or in any other capacity), including in connection with the validity of the DIP
Liens granted to the DIP Lenders, or the Liens granted to the Pre-Petition Secured Parties in the
Prepetition Collateral arising under the Pre-Petition Credit Agreements; provided, that the foregoing shall
be without prejudice to any other rights of the Debtor.

         Section 2.5     Evidence of Debt; Notes.

                 (a)      Evidence of Debt. Each DIP Lender shall maintain in its internal records an
         account or accounts evidencing the DIP Obligations owed to such DIP Lender, including the
         amounts of the DIP Loans owed to it and each repayment and prepayment in respect thereof.
         Any such recordation shall be conclusive and binding on the Debtor, absent manifest error;
         provided, failure to make any such recordation, or any error in such recordation, shall not affect
         any DIP Lender’s DIP Commitments, DIP Loans or any of the DIP Obligations.

                (b)     Notes. The Debtor shall, if requested by a DIP Lender execute and deliver a
         promissory note to evidence such DIP Lender’s DIP Loans. Any such promissory note shall be in
         form and substance satisfactory to the DIP Lenders.

         Section 2.6     Interest on Loans.

                  (a)     Applicable Rate; Payment of Interest. Except as otherwise set forth herein, each
         DIP Loan (including each NM Loan and Roll-Up Loan) shall bear interest on the unpaid principal
         amount thereof from the date made through repayment (whether by acceleration or otherwise) on
         the unpaid principal amount thereof at a rate per annum equal to ten percent (10.00%). Accrued
         interest on each DIP Loan shall be paid in full on each Interest Payment Date as follows: (i)
         thirty percent (30%) of the accrued interest amount shall be paid in cash, and (ii) seventy percent

                                                     18
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 109 of 150
                                                                          DRAFT 3/11/19

         (70%) of the accrued interest amount shall, in lieu of being paid in cash on such Interest Payment
         Date, be capitalized and added to the principal amount outstanding under the DIP Loans and shall
         bear interest from such Interest Payment Date at the same rate as the original principal amount of
         the DIP Loans and shall be treated as principal of the DIP Loans for all purposes.

                 (b)      Calculation of Interest Rates. Interest payable pursuant to this Section 2.6 shall
         be computed on the basis of a 360-day year for the actual number of days elapsed in the period
         during which it accrues. In computing interest on any DIP Loan, the date of the making of such
         DIP Loan shall be included, and the date of payment of such DIP Loan shall be excluded;
         provided, if such DIP Loan is repaid on the same day on which it is made, one day’s interest shall
         be paid on such DIP Loan.

                  (c)     Default Interest. Upon the occurrence and during the continuance of an Event of
         Default, the principal amount of all DIP Loans and, to the extent permitted by applicable law, any
         interest payments on the DIP Loans or any fees or other amounts owed hereunder not paid when
         due, in each case whether at stated maturity, by notice of prepayment, by acceleration or
         otherwise, shall thereafter bear interest (including, without limitation, interest, as provided in this
         Agreement, accruing during the Case, whether or not such interest accrues or is recoverable
         against the Debtor after the filing of the Case for purposes of the Bankruptcy Code or is an
         allowed claim in such proceeding) payable on written demand (or automatically upon the
         occurrence and during the continuation of an Event of Default under Sections 8.1(f) or 8.1(g)) at a
         rate that is 2.0% per annum in excess of the interest rate otherwise payable hereunder with respect
         to the DIP Loans.

         Section 2.7      Fees.

                 (a)     Each DIP Lender will be entitled to a fee, for its own account, equal to one half
         of one percent (0.50%) of the average daily unused amount of the NM Commitment of such DIP
         Lender for the period from and including the Closing Date to, but not including, the Maturity
         Date, which shall be payable on the Maturity Date (the “Commitment Fee”). The unused amount
         of a DIP Lender’s NM Commitment for any day shall be equal to such NM Commitment less
         such DIP Lender’s Pro Rata Share of the aggregate principal amount of the NM Loans then
         outstanding on such day.

                 (b)    Each DIP Lender will be entitled to a fee, for its own account, equal to three
         percent (3.00%) of such DIP Lender’s NM Loan Commitment, payable on the Maturity Date (the
         “Exit Fee”).

                 (c)    The Commitment Fee and the Exit Fee shall be deemed fully earned on the
         Closing Date and shall be non-refundable when paid.

         Section 2.8      Repayment. Subject to Sections 2.11 and 2.12, the DIP Loans shall be due and
payable, and the Debtor shall be required to repay all of the DIP Obligations (including, without
limitation, all accrued and unpaid principal, interest, fees, costs, and expenses on the DIP Loans) on the
Maturity Date.

         Section 2.9      Optional Prepayment.

                 (a)      Optional Prepayment. Subject to the Financing Orders and the Budget at any
         time, the Debtor may prepay, without premium or penalty, the DIP Loans on any Business Day in
         whole or in part; any such prepayment must include all accrued and unpaid interest on the DIP

                                                      19
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 110 of 150
                                                                        DRAFT 3/11/19

         Loans being prepaid thereby and all other accrued and unpaid fees (including the Fees), expenses
         and other amounts payable under the DIP Credit Documents; provided that each partial
         repayment shall be in the amount of $100,000 or multiples of $50,000 in excess thereof (or, if
         less, the outstanding amount of DIP Obligations). The DIP Loans shall be prepaid according to
         each respective DIP Lender’s Pro Rata Share thereof.

                 (b)      Notice of Optional Prepayment. Such prepayment shall be made on a Business
         Day and upon not less than three Business Days’ prior written or telephonic notice from the
         Debtor given to the DIP Agent by 12:00 p.m. (New York City time) on the date required and, if
         given by telephone, promptly confirmed in writing to the DIP Agent (and the DIP Agent will
         promptly transmit such telephonic or original notice for the applicable DIP Loans by electronic
         transmission or telephone to each DIP Lender). Upon the giving of such notice, the principal
         amount of the DIP Loans specified in such notice (and other corresponding DIP Obligations
         pursuant to Section 2.9(a)) shall become due and payable on the date specified therein.

         Section 2.10    Mandatory Prepayments;.

                 (a)      Net Proceeds. No later than the first Business Day following the date of receipt
         by the Debtor of any Net Proceeds, the Debtor shall prepay the DIP Loans (including the
         applicable portion of the Fees and all other accrued fees, costs and expenses) as set forth in
         Section 2.12 in an aggregate amount equal to such Net Proceeds.

                  (b)      Prepayment Certificate. Concurrently with any prepayment of the DIP Loans
         pursuant to Section 2.10(a), the Debtor shall deliver to the DIP Agent a certificate of an
         Authorized Officer demonstrating the calculation in reasonable detail of the amount of the
         applicable Net Proceeds. In the event that the Debtor shall subsequently determine that the actual
         amount received exceeded the amount set forth in such certificate, the Debtor shall promptly
         make an additional prepayment of the DIP Loans in accordance with Section 2.12 in an amount
         equal to such excess, and the Debtor shall concurrently therewith deliver to the DIP Agent a
         certificate of an Authorized Officer demonstrating the derivation of such excess.

        Section 2.11     Application of Payments and Proceeds. Any amount required to be paid pursuant
to Section 2.10(a) or any other provision of this Agreement, and all proceeds of the DIP Collateral
(whether before or after an Event of Default) shall be applied (a) first, to pay any amounts (including
attorneys’ fees) payable to the DIP Agent or any DIP Lender under Section 10.3 hereof, (b) second, to
pay accrued and unpaid interest, the Fees and any other fees, costs, expenses and other outstanding DIP
Obligations, and (c) third, to repay any principal amounts outstanding in respect of the DIP Loans.

         Section 2.12    General Provisions Regarding Payments.

                  (a)     Payments. All payments by the Debtor of principal, interest, fees and other DIP
         Obligations shall be made by the Debtor to each DIP Lender in accordance with its Pro Rata
         Share and, in the case of payments to the DIP Agent, in accordance with the fees, costs, and
         expense reimbursements due to the DIP Agent hereunder. All such payments shall be in Dollars
         in same day funds, without defense, setoff or counterclaim, free of any restriction or condition,
         and delivered to the appropriate DIP Lender or DIP Agent not later than 2:00 p.m. (New York
         City time) on the date due at the applicable DIP Lender’s office for receipt of notices hereunder
         (or as otherwise instructed by the DIP Lender to the Debtor) without presentment, demand,
         protest or notice or any kind, all of which are expressly waived by the Debtor.



                                                     20
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 111 of 150
                                                                        DRAFT 3/11/19

                  (b)      Non-Conforming Payments. Any payment by or on behalf of the Debtor that is
         not made in same day funds prior to 2:00 p.m. (New York City time) shall be deemed to be a non-
         conforming payment. Any such payment shall not be deemed to have been received by the DIP
         Agent or DIP Lender, as applicable until the later of (i) the time such funds become available
         funds and (ii) the applicable next Business Day. Each DIP Lender shall give prompt telephonic
         notice to the Debtor and each other DIP Lender (confirmed in writing) if any payment is non-
         conforming. To the extent any non-conforming payment may be deemed to have been received
         on a date after the date such payment was due hereunder pursuant to the provisions of this Section
         2.10(a), such failure of such payment to have been made when due will constitute or become a
         Default or Event of Default to the extent so provided under the terms of Section 8.1. Interest
         shall continue to accrue on any principal as to which a non-conforming payment is made until
         such funds become available funds (but in no event less than the period from the date of such
         payment to the next succeeding applicable Business Day) at the rate determined pursuant to
         Section 2.6 from the date such amount was due and payable until the date such funds become
         available funds (but in no event less than the period from the date of such payment to the next
         succeeding applicable Business Day).

                  (c)     Payments to Include Accrued Interest. All payments in respect of the principal
         amount of any DIP Loan (whether mandatory or optional) shall include payment of accrued
         interest on the principal amount being repaid or prepaid calculated in accordance with Section
         2.6, and all such payments (and, in any event, any payments in respect of any DIP Loan on a date
         when interest is due and payable with respect to such DIP Loan) shall be applied to the payment
         of interest before application to principal.

                  (d)    Business Days. Whenever any payment to be made hereunder shall be stated to
         be due on a day that is not a Business Day, such payment shall be made on the next succeeding
         Business Day and such extension of time shall be included in the computation of the payment of
         interest hereunder.

         Section 2.13     Ratable Sharing. The DIP Lenders hereby agree among themselves that, except
as otherwise provided in the DIP Collateral Documents with respect to amounts realized from the exercise
of rights with respect to DIP Liens, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of DIP Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross action or by the enforcement of
any right under the DIP Credit Documents or otherwise, or as adequate protection of a deposit treated as
cash collateral under the Bankruptcy Code, receive payment or reduction of a proportion of the aggregate
amount of principal, interest, fees and other amounts then due and owing to such DIP Lender hereunder
or under the other DIP Credit Documents (collectively, the “Aggregate Amounts Due” to such DIP
Lender) which is greater than the proportion received by any other DIP Lender in respect of the
Aggregate Amounts Due to such other DIP Lender, then the DIP Lender receiving such proportionately
greater payment shall (a) notify the DIP Agent and each other DIP Lender of the receipt of such payment
and (b) apply a portion of such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by such seller of its portion
of such payment) or make such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the DIP Lenders in accordance with their Pro Rata Shares; provided, if all or
part of such proportionately greater payment received by such purchasing DIP Lender is thereafter
recovered from such DIP Lender upon the bankruptcy or reorganization of the Debtor or otherwise, those
purchases shall be rescinded and the purchase prices paid for such participations shall be returned to such
purchasing DIP Lender ratably to the extent of such recovery, but without interest. The Debtor expressly
consents to the foregoing arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set-off or counterclaim with respect to any and all monies
                                                    21
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 112 of 150
                                                                         DRAFT 3/11/19

owing by the Debtor to that holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

       Section 2.14     Termination of DIP Commitments. Unless previously terminated, each of the
DIP Commitments automatically shall terminate at the end of the DIP Commitment Period. Upon the
making of any DIP Loan, each DIP Lender’s DIP Commitment shall be permanently reduced by an
amount equal to the principal amount of such DIP Loan.

                                               ARTICLE III
                                Conditions Precedent; Conditions Subsequent

         Section 3.1      Conditions Precedent; Closing Date. The obligation of any DIP Lender to make
any DIP Loan on the Closing Date or any other date on which the Debtor requests a Borrowing is subject
to the satisfaction, or waiver in accordance with Section 10.1, of the following conditions on or before the
Closing Date:

                  (a)     Certificate. The DIP Lenders shall have received a certificate of the secretary or
         assistant secretary, or other Authorized Officer, of Debtor with respect to (i) the articles of
         incorporation of Debtor, (ii) the bylaws of Debtor, (iii) the resolutions of the board of directors of
         Debtor approving each DIP Credit Document and the other documents to be delivered by Debtor
         under the DIP Credit Documents and the performance of the obligations of Debtor thereunder,
         and (iv) the names and true signatures of the officers of Debtor or such other persons authorized
         to sign each DIP Credit Document to which Debtor is a party and the other documents to be
         delivered by it under the DIP Credit Documents.

                 (b)      Good Standing Certificates. The DIP Lenders shall have received a good
         standing certificate from the applicable Governmental Body of the jurisdiction of incorporation of
         Debtor and in each jurisdiction in which it is qualified as a foreign corporation or other entity to
         do business, each dated within 30 days prior to the Closing Date.

                  (c)      Interim Order And Final Order. The Interim Order and the Final Order, and all
         motions relating thereto, approving and authorizing the DIP Loans, all provisions thereof and the
         priorities and DIP Liens granted under Bankruptcy Code section 364(c) and (d), as applicable,
         shall be in form and substance satisfactory to the DIP Lenders and their counsel, the Interim
         Order shall have been entered by the Bankruptcy Court on or before the date hereof and the Final
         Order shall be scheduled to be issued no later than April 24, 2019, and shall include, without
         limitation, provisions (a) modifying the automatic stay to permit the creation and perfection of the
         DIP Liens, (b) providing for the automatic vacation of such stay to permit the enforcement of the
         DIP Lenders’ rights and remedies under the DIP Loan Documents, including, without limitation,
         the enforcement, upon five (5) days’ prior written notice, of such remedies against the DIP
         Collateral, requiring the Debtor’s best efforts (subject to applicable law) to sell the DIP Collateral
         if requested by the DIP Lenders, (c) upon entry of the Final Order, prohibiting the assertion of
         claims arising under section 506(c) of the Bankruptcy Code against the DIP Lenders or, except as
         expressly permitted therein, the commencement of other actions adverse to the DIP Agent or any
         DIP Lender or their respective rights and remedies under the DIP Loan Documents, the Interim
         Order, the Final Order, or any other order, (d) prohibiting the incurrence of Indebtedness by
         Debtor, other than Permitted Indebtedness, with priority equal to or greater than the DIP Loans,
         (e) prohibiting any granting or imposition of Liens other than DIP Liens and Permitted Liens, and
         (f) authorizing and approving the Debtor to execute and deliver the DIP Loan Documents to
         which each shall be a party and the transactions contemplated therein, including, without
         limitation, the granting of the super priority status, the first-priority and priming security interests
                                                       22
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 113 of 150
                                                                         DRAFT 3/11/19

         and DIP Liens upon the DIP Collateral in accordance with Article IX hereof and the payment of
         all fees and expenses due to the DIP Lenders and the DIP Agent. As of the Final Order Entry
         Date, the Final Order shall further state, among other things, that, upon entry of the Final Order,
         (a) the DIP Agent, the DIP Lenders, the Prepetition Receivership Secured Lenders, and all of
         their respective counsel, advisors and consultants, shall each be entitled to the benefit of a “good
         faith” finding pursuant to section 364(e) of the Bankruptcy Code, and (b) permit the DIP Lenders,
         individually or together, the right to Credit Bid (pursuant to section 363(k) of the Bankruptcy
         Code and/or applicable law) the DIP Loans, in whole or in part, in connection with any sale or
         disposition of assets in the Case.

                 (d)     Compliance with Financing Orders. No Financing Order shall have been
         reversed, modified, amended, stayed or vacated, in the case of any modification or amendment, in
         a manner, or relating to a matter, without the consent of the DIP Lenders. The Debtor shall be in
         compliance in all respects with the Financing Orders and all other orders of the Bankruptcy Court
         binding on it.

                  (e)     Debtor-in-possession. No trustee or examiner shall have been appointed with
         respect to the Debtor or its properties.

                  (f)      First Day Motions. All “first day” motions and related orders (including, without
         limitation, in respect of cash management) entered by the Bankruptcy Court in the Case shall be
         in form and substance satisfactory to the DIP Lenders and their counsel.

                (g)      Approved Budget and Projections. The DIP Lenders shall have received (i) a
         Budget in form and substance acceptable to the DIP Lenders, and thereupon proceeds of the DIP
         Loans shall be used by the Debtor solely in accordance with the Budget and (ii) such other
         information (financial or otherwise) as may be reasonably requested by them.

                   (h)     Performance of Obligations. All costs, fees, expenses (including, without
         limitation, legal fees and expenses) and other compensation payable to the DIP Agent and the
         DIP Lenders shall have been paid to the extent due and payable in accordance with the terms of
         the Interim Order, the Final Order, and this Agreement, and the Debtor shall have complied with
         all of its other obligations to the DIP Lenders.

                  (i)     Litigation, etc. There shall not exist any action, suit, investigation, litigation or
         proceeding pending (other than the Case) or threatened in any court or before any Governmental
         Body that, in the opinion of any DIP Lender, affects any of the transactions contemplated hereby,
         or that has or could be reasonably likely to have a Material Adverse Effect.

                 (j)     Cash Management. Cash management arrangements satisfactory to the DIP
         Lenders in form and substance shall be in place. The DIP Lenders or their advisors shall have
         completed a review of the Debtor’s cash management systems and determined that all cash and
         cash equivalents of the Debtor is subject to a DIP Lien in favor of the DIP Agent, for the benefit
         of the DIP Lenders, pursuant to Control Agreements.

                  (k)     Insurance/Assets. The Interim Order shall provide that the DIP Agent for the
         benefit of the DIP Lenders shall be named as loss payee (in respect of property/casualty insurance
         policies maintained by the Debtor) and that the DIP Agent and the DIP Lenders are additional
         insureds (in respect of liability insurance policies maintained by the Debtor), and that the DIP
         Lenders shall be provided with 30 days’ advance notice of non-renewal, cancellation, or
         amendment riders in respect of such policies.

                                                      23
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 114 of 150
                                                                         DRAFT 3/11/19

                 (l)      Waivers/Consents. As may be required, the DIP Lenders shall have received all
         necessary third party and Governmental Body waivers and consents, and the Debtor shall, and
         shall have complied with all applicable laws, decrees and material agreements of any
         Governmental Body.

                 (m)       No Default. No Default or Event of Default shall exist at the time of, or after
         giving effect to, the transactions contemplated on the Closing Date, including the advancing of
         any DIP Loans.

                  (n)      Prepetition Receivership Obligations. The DIP Lenders shall be satisfied, in their
         sole discretion, that, among other things, the Interim Order requires the agent and lenders party to
         the Prepetition Receivership Obligations to accept the repayment in full of all Prepetition
         Receivership Obligations, terminates the Prepetition Receivership Loan Documents, and releases
         and discharges all Liens granted by Debtor to secure the Prepetition Receivership Obligations, all
         in form and substance satisfactory to the DIP Lenders; provided, however that the Interim Order
         may provide for Liens in favor of the Prepetition Receivership Secured Lenders to exist to secure
         certain limited Prepetition Receivership Obligations owed by Debtor with respect to expense
         reimbursements in an amount acceptable to the DIP Lenders in their sole and absolute discretion.
         The Bankruptcy Court shall have found and so ordered that the DIP Loans are a refinancing or
         replacement of the Prepetition Receivership Obligations and the DIP Lenders are entitled to all of
         the rights, interests and benefits held by the lenders party to the Prepetition Receivership Loan
         Documents.

               (o)    Representations and Warranties. All representations and warranties in the DIP
         Loan Documents shall be true and correct as of the Closing Date.

                 (p)     Closing Date Certificate. The DIP Lenders shall have received an executed
         Closing Date Certificate (the “Closing Date Certificate”), from the Debtor, together with any
         attachments thereto.

                 (q)     UCC Financing Statements. The DIP Agent shall have received UCC financing
         statements duly authorized by Debtor with respect to all personal, real and mixed property DIP
         Collateral of Debtor, for filing in all jurisdictions as may be necessary or, in the opinion of the
         DIP Lenders, desirable, to perfect the security interests created in such DIP Collateral pursuant to
         the DIP Collateral Documents.

                  (r)     DIP Credit Documents. The DIP Lenders shall have received duly executed
         original copies of each DIP Credit Document (other than any DIP Credit Document which the
         DIP Lenders have allowed to be executed at a later date). The deed of trust, financing statements
         and other DIP Credit Documents related to perfection of the security interest and Liens of the DIP
         Agent for the benefit of the DIP Lenders in the DIP Collateral shall, at the DIP Lenders’ option,
         have been filed in all appropriate jurisdictions (or arrangements for such filings acceptable to the
         DIP Lenders shall have been made).

                 (s)      Real Property DIP Collateral. The DIP Lenders shall have received, with respect
         to any real property owned by Debtor, all conveyances, agreements, surveys, appraisals, title
         insurance policies, environmental assessments and other documents, as the DIP Lenders shall
         deem necessary or appropriate in connection with same.

                (t)      Other Actions to Perfect Security Interests. The DIP Lenders shall have received
         evidence that Debtor shall have taken or caused to be taken any other action, executed and

                                                     24
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 115 of 150
                                                                        DRAFT 3/11/19

         delivered or caused to be executed and delivered any other agreement, document and instrument,
         and made or caused to be made any other filing and recording (other than as set forth herein),
         reasonably required by the DIP Lenders to perfect, and to ensure the perfection of, their security
         interests in the DIP Collateral with the priority required by the DIP Credit Documents.

                 (u)      Other Information. The DIP Lenders shall have received any other financial or
         non-financial information regarding the Debtor as any DIP Lender may reasonably request.

                  (v)    Proceedings. All proceedings taken or to be taken in connection with the
         transactions contemplated by this Agreement shall be satisfactory to the DIP Lenders and their
         counsel.

                 (w)      Fees and Costs. The Interim Order and Budget shall provide, in form and
         substance satisfactory to the DIP Lenders in their sole discretion, for the Debtor to pay, on the
         terms and schedule provided therein, all fees and reasonable out-of-pocket expenses of the DIP
         Lenders and the DIP Agent incurred in connection with this Agreement and the other DIP Credit
         Documents, including the reasonable fees, costs and expenses of Baker & Hostetler LLP, as
         counsel to Lapis and the DIP Agent, Ballard Spahr LLP, counsel to KBC, and any other
         reasonable attorneys’ fees, costs and expenses of local counsel to the DIP Agent and the DIP
         Lenders. The DIP Lenders shall be satisfied, in their sole discretion, that all such fees and
         expenses constitute DIP Obligations under the Financing Orders and are secured in full by the
         DIP Liens on the DIP Collateral.

                 (x)      Lien Search Results. The DIP Lenders shall have received UCC, Lien, judgment,
         and petitions, and intellectual property lien searches from all jurisdictions requested by the DIP
         Lenders, the results of which shall be satisfactory to the DIP Lenders.

                  (y)     No Material Adverse Change. The Debtor, as debtor-in-possession, shall have
         continued to operate its business in the ordinary course through the Closing Date, and since the
         Petition Date there shall have been no Material Adverse Effect.

       Section 3.2     Conditions to Each Borrowing. The obligations of each DIP Lender to make any
DIP Loan on any Borrowing Date, including the Closing Date, is subject to the satisfaction, or waiver in
accordance with Section 10.1, of the following conditions precedent:

                  (a)     Borrowing Certificate. The DIP Agent and the DIP Lenders shall have received
         a fully executed and delivered Borrowing Certificate, in accordance with Section 2.2. Each
         Borrowing Certificate shall be executed by an Authorized Officer of the Debtor and delivered to
         the DIP Agent on a Business Day.

                  (b)     Representations and Warranties. As of such Borrowing Date (both before and
         after giving effect to the advance of the DIP Loans and application of its proceeds), the
         representations and warranties of the Debtor contained in the DIP Credit Documents shall be true
         and correct in all material respects on and as of that Borrowing Date, as if made on and as of that
         Borrowing Date (except to the extent such representations and warranties specifically relate to an
         earlier date, such representations and warranties were true and correct on and as of such earlier
         date).

                  (c)     No Default or Event of Default. As of such Borrowing Date, no event shall have
         occurred and be continuing or would result from the consummation of the applicable Borrowing
         (or the application of its proceeds) that would constitute an Event of Default or a Default.

                                                     25
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 116 of 150
                                                                         DRAFT 3/11/19

                 (d)     Consents. The DIP Lenders shall have received such Consents and other
         information, approvals, opinions or documents reasonably requested by the DIP Lenders in
         connection with such Borrowing.

                 (e)   Available Commitments. After making the DIP Loans requested on such
         Borrowing Date, the aggregate outstanding principal amount of (i) the NM Loans shall not
         exceed the NM Commitment, and (ii) DIP Loans shall not exceed the aggregate amount of DIP
         Commitments.

                 (f)     No Material Adverse Effect. Since the Petition Date, no Material Adverse Effect
         shall have occurred after giving effect to the making of the DIP Loans.

        Section 3.3      Conditions Subsequent. The Debtor shall satisfy each of the following
conditions in the time period provided below therefor; provided, however that the DIP Lenders may
extend any such time period in their sole discretion upon written request therefor from the Debtor:

                 (a)      Insurance Endorsements. The Debtor shall, within 10 Business Days after the
         Closing Date, take all actions reasonably required by the DIP Lenders to (i)(x) make each
         casualty insurance policy of the Debtor payable to the DIP Agent for the benefit of the DIP
         Lenders, as their interests may appear, in case of loss, or (y) name the DIP Agent and the DIP
         Lenders as a named insured under each liability policy, and (ii) deliver to the DIP Lenders
         endorsements, reasonably satisfactory to the DIP Lenders in their sole discretion, with respect to
         such policies.

                 (b)      Post-Closing Agreement. The Debtor shall perform timely perform all
         obligations and commitments in any post-closing agreement between the DIP Lenders and the
         Debtor with respect to any requirement of Sections 3.1 or 3.2 hereof that the DIP Lenders have, in
         the exercise of their sole and absolute discretion, agreed to be satisfied at a later date.

                                              ARTICLE IV
                                      Representations and Warranties

        Section 4.1    Representations and Warranties. In order to induce the DIP Lenders to enter into
this Agreement and to make each DIP Loan to be made hereby, Debtor hereby represents and warrants to
each DIP Lender, on the Closing Date and on each Borrowing Date as follows:

                  (a)      Status; Authorization. Debtor is duly organized, validly existing, and in good
         standing under the laws of its jurisdiction of incorporation and is duly qualified and in good
         standing in every other jurisdiction where it is doing business except where the failure to so
         qualify could not reasonably be expected to have a Material Adverse Effect, and, subject to the
         entry by the Bankruptcy Court of the Interim Order and the Final Order, the execution, delivery
         and performance by Debtor of the DIP Credit Documents (i) are within its respective authority,
         (ii) have been duly authorized, and (iii) do not conflict with or contravene its constitutive
         documents. The execution, delivery, performance of its obligations, and exercise of its rights
         under the DIP Credit Documents by Debtor, including, without limitation, the making of the DIP
         Loans under this Agreement, (y) do not require any Consents that have not been obtained or
         notices to third parties that have not been provided and (z) are not and will not be in conflict with
         or be prohibited or prevented by (A) any Regulation, (B) any corporate governance document,
         corporate minute or resolution of Debtor or (C) any instrument, agreement or provision thereof, in
         each case binding on it or affecting any of its property.


                                                     26
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 117 of 150
                                                                          DRAFT 3/11/19

                  (b)    Execution and Binding Effect. Subject to the entry by the Bankruptcy Court of
         the Interim Order and the Final Order upon execution and delivery thereof, each DIP Credit
         Document shall constitute the legal, valid and binding obligation of Debtor, enforceable in
         accordance with its terms.

                   (c)     Properties.

                           (i)     Debtor has good and marketable title to all real property owned or
                   purported to be owned by it, in each case free of all Liens other than the Permitted Liens.

                            (ii)   Except as set forth on Schedule 4.1(c), Debtor enjoys, and will enjoy,
                   peaceful and undisturbed possession of, or a lease or license to use, all property (subject
                   only to the Permitted Liens) that is necessary for the conduct of its business.

                 (d)     Litigation. Except for the Case and the Receivership Case, there are no legal or
         other proceedings or investigations pending or, to the Knowledge of Debtor, threatened against
         the Debtor before any court, tribunal or regulatory authority which could, if adversely
         determined, alone or together, reasonably be expected to have a Material Adverse Effect.

                  (e)     Governmental Approvals and Filings. Other than the Bankruptcy Court’s entry
         of the Interim Order and Final Order and the filings and recordations contemplated by the DIP
         Collateral Documents, no approval, order, consent, authorization, certificate, license, permit or
         validation of, or exemption or other action by, or filing, recording or registration with, or notice
         to, any Governmental Body is or will be necessary in connection with the execution and delivery
         of this Agreement or any other DIP Credit Document, consummation by Debtor of the
         transactions herein or therein contemplated, or performance of or compliance with the terms and
         conditions hereof or thereof. Debtor is not an “investment company” or a company “controlled”
         by an “investment company”, with the meaning of the Investment Company Act of 1940, as
         amended.

                  (f)      Absence of Conflicts. Subject to the Bankruptcy Court’s entry of the Interim
         Order and Final Order, the execution and delivery by Debtor of this Agreement and each other
         DIP Credit Document to which it is a party and performance by it hereunder and thereunder will
         not violate any law (including, without limitation, Regulations T, U and X of the Federal Reserve
         Board) and will not conflict with or result in a breach of any order, writ, injunction, resolution,
         decree or other similar document or instrument of any court or Governmental Body or its
         certificate of incorporation or by-laws or similar constituent documents or create (with or without
         the giving of notice or lapse of time, or both) a default under or breach of any material agreement,
         bond, note or indenture, in each case to which it is a party (by successor in interest or otherwise),
         or by which it is bound or any material portion of its properties or assets is affected, or, except
         under the DIP Collateral Documents, result in the imposition of any Lien (other than Permitted
         Liens) of any nature whatsoever upon any of the properties or assets owned by or used in
         connection with the business of the Debtor.

                   (g)     DIP Collateral.

                           (i)      From and after the issuance of the Interim Order and the Final Order, the
                   DIP Agent, for the benefit of the DIP Lenders, shall have a first-priority perfected
                   security interests and DIP Liens in and to all of the DIP Collateral, free and clear of any
                   Liens other than the Permitted Liens, and entitled to priority under applicable law, with
                   no financing statements, hypothecations, chattel mortgages, real estate mortgages or

                                                       27
4831-8871-0793.9
Case 6:19-bk-11920-SC              Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                   Main Document   Page 118 of 150
                                                                           DRAFT 3/11/19

                   similar filings on record with respect to Debtor or DIP Collateral anywhere other than
                   such filings in connection with this Agreement, the DIP Collateral Documents or the
                   Permitted Liens. Each of the representations and warranties made by Debtor in each DIP
                   Collateral Document to which it is a party is true and correct in all material respects as of
                   each date made or deemed made.

                             (ii)      The Interim Order is (and the Final Order when entered will be) effective
                   to create in favor of the DIP, for the benefit of the DIP Lenders, legal, valid, enforceable
                   and fully perfected security interests in and Liens on the DIP Collateral of the Debtor.
                   Subject to the Interim Order and the entry by the Bankruptcy Court of the Final Order,
                   the provisions of each DIP Collateral Document are effective to create in favor of the DIP
                   Agent, for the benefit of the DIP Lenders, a legal, valid and enforceable security interest
                   in all right, title and interest of the Debtor in the DIP Collateral described therein, and the
                   DIP Agent, for the benefit of the DIP Lenders, will have a fully perfected security interest
                   in all right, title and interest in all of the DIP Collateral described therein, in each case,
                   subject to the exceptions contained in the Financing Orders and this Agreement, superior
                   to and prior to the rights of all third Persons, and subject to no other Liens other than
                   Permitted Liens.

                             (iii)  The provisions of each DIP Collateral Document are effective to create
                   in favor of the DIP Agent, , for the benefit of the DIP Lenders, a legal, valid and
                   enforceable security interest in all right, title and interest of the Debtor in the DIP
                   Collateral described therein, and, upon the registrations, recordings and other actions
                   necessary or appropriate to create, preserve and perfect the security interest granted to the
                   extent contemplated by the DIP Collateral Documents, the DIP Agent, for the benefit of
                   the DIP Lenders, will have a fully perfected security interest in all right, title and interest
                   in all of the DIP Collateral described therein.

                 (h)    Subsidiaries. The Debtor does not own any Subsidiaries, other than a charitable
         foundation which is not, and shall not be, a party to the Case.

                 (i)      Material Misstatements and Omissions. Any projections and pro forma financial
         information contained in or delivered pursuant to any DIP Credit Document (including the
         Budget and each Weekly Variance Report) or any other document, certificate or written statement
         furnished to the DIP Agent or any DIP Lender pursuant to any DIP Credit Document are based
         upon good faith estimates and assumptions believed by the Debtor to be reasonable at the time
         made, it being recognized by the DIP Agent and the DIP Lenders that any projections as to future
         events contained therein are not to be viewed as facts and that actual results during the period or
         periods covered by any such projections may differ from the projected results (provided that
         nothing in this clause (n) shall operate to eliminate or derogate any of the Debtor’s obligations
         under the DIP Credit Documents, including, without limitation, Sections 5.1(a)(iv) and 6.2).

                  (j)      Budgets. All facts in the Budget and each Weekly Variance Report (when
         delivered) are accurate and the Debtor has disclosed to the DIP Lenders all material assumptions
         in the Budget and each Weekly Variance Report. After giving effect to the DIP Loans projected
         to be made under the Budget, the Debtor believes, in good faith and in the exercise of its
         commercially reasonable judgment, that it has or will have sufficient capital and funds to pay and
         satisfy the expenses, obligations and liabilities of the Debtor as set forth, as and when provided to
         be paid or satisfied, in the Budget.



                                                        28
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 119 of 150
                                                                          DRAFT 3/11/19

                (k)      Labor Practices. Except as described in Schedule 4.1(n), the Debtor is not
         engaged in any unfair labor practice that could reasonably be expected to have a Material
         Adverse Effect.

                 (l)      Employee Benefits. The Debtor is not subject to regulation under ERISA and has
         not established, and does not bear, any liability for any Employee Benefit Plan or Multiemployer
         Plan.

                   (m)     Environmental Matters.

                            (i)      Except as set forth on Schedule 4.1(p), there are no Environmental
                   Liabilities at any Relevant Property, which individually or in the aggregate, could
                   reasonably be expected to have a Material Adverse Effect.

                            (ii)    The Debtor: (A) has operated its business in compliance with all
                   applicable Environmental Laws; (B) has obtained all Environmental Permits required by
                   applicable Environmental Laws for the ownership and operation of its properties, and all
                   such Environmental Permits are in full force and effect or such Person has made all
                   appropriate filings for issuance or renewal of such Environmental Permits; (C) is not
                   aware of any acts, omissions, events or circumstances that may interfere with or prevent
                   continued compliance with the Environmental Laws and Environmental Permits referred
                   to in the preceding clauses (A) and (B); (D) has not received notice of any asserted or
                   threatened claim, action, suit, proceeding, hearing, investigation or request for
                   information relating to any environmental matter; and (E) has not received notice from
                   any Governmental Body that the Debtor is a potentially responsible party under any
                   Environmental Law at any disposal site containing Hazardous Materials, nor has the
                   Debtor received any notice that any lien under any Environmental Law against any
                   property of the Debtor exists, in each case, except for matters set forth on Schedule 4.1(p)
                   and matters, which individually or in the aggregate, could not reasonably be expected to
                   have a Material Adverse Effect.

                  (n)      Insurance. The policies, binders or self-insurance programs for fire, liability,
         product liability, workmen’s compensation, vehicular and other insurance currently held by or on
         behalf of the Debtor insure its material properties and business activities against such losses and
         risks as are adequate to protect its properties in accordance with customary industry practice. As
         of the date hereof, all such policies, binders and self-insurance programs are in full force and
         effect. As of the date hereof, except as set forth on Schedule 4.1(q), the Debtor has not received
         notice from any insurer or agent of such insurer that substantial capital improvements or other
         expenditures are required. As of the date hereof, the Debtor has not received notice of
         cancellation of any material insurance policy or binder.

                 (o)     Absence of Events of Default and Material Adverse Effect. Since the Petition
         Date, no event has occurred and is continuing and no condition exists which constitutes a Default
         or Event of Default. Since the Petition Date, no Material Adverse Effect has occurred.

                  (p)      Absence of Other Defaults. Except as disclosed on Schedule 4.1(q), the Debtor
         is not in default under any agreement, ordinance, resolution, judicial decree, bond, note,
         indenture, order or judgment to which it is a party (by successor in interest or otherwise) or by
         which it is bound, or any other agreement or other instrument by which any of the properties or
         assets owned by it or used in the conduct of its business is affected, which individually or in the
         aggregate could reasonably be expected to have a Material Adverse Effect. The Debtor has

                                                       29
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 120 of 150
                                                                          DRAFT 3/11/19

         complied and is in compliance in all respect with all laws, except for such instances of non-
         compliance that, individually or in the aggregate, could not reasonably be expected to have a
         Material Adverse Effect.

                   (q)    Material Contracts. The Debtor is not in default in the performance, observance
         or fulfillment of any of the obligations, covenants or conditions contained in any of the Material
         Contracts, and no condition exists which, with the giving of notice or the lapse of time or both,
         could constitute such a default thereunder. The Debtor will provide a schedule of all Material
         Contracts to the DIP Agent upon request.

                  (r)     Brokerage Fees. Except for fees payable to Cushman & Wakefield in connection
         with the potential sale of the Debtor’s real property, no broker’s or finder’s fee or commission
         will be payable with respect to the execution and delivery of this Agreement and the other DIP
         Credit Documents, and no other similar fees or commissions will be payable by the Debtor for
         any other services rendered to the Debtor ancillary to the credit transactions contemplated herein.

                  (s)     Margin Regulations. No part of the proceeds of the DIP Loans issued hereunder
         will be used for the purpose of buying or carrying any Margin Stock or to extend credit to others
         for the purpose of buying or carrying any Margin Stock, in either case in a manner which would
         violate or conflict with Regulations T, U or X of the Board Governors of the Federal Reserve
         System. The Debtor is not engaged in the business of extending credit to others for the purpose
         of buying or carrying Margin Stock. Neither the making of the DIP Loans nor any use of
         proceeds of any such Loans will violate or conflict with the provisions of Regulations T, U or X
         of the Board of Governors of the Federal Reserve System, as amended from time to time.

                  (t)      Taxes. The Debtor has filed all federal and other material Tax returns required to
         be filed by it and has not failed to pay any material Taxes, or interest and penalties relating
         thereto, on or before the due dates thereof except for Taxes not yet due and except for those the
         amount or validity of which is currently being contested in good faith by appropriate proceedings
         diligently pursued and available to the Debtor and with respect to which adequate reserves have
         been set aside on its books in accordance with GAAP.

                                                 ARTICLE V
                                            Affirmative Covenants

         Section 5.1     Affirmative Covenants. The Debtor covenants and agrees that until payment in
full of all DIP Obligations (other than indemnification obligations for which a claim does not exist as of
the applicable date of determination), the Debtor shall perform all the covenants in this Article V
applicable to it:

                   (a)     Basic Reporting Requirements. The Debtor shall furnish to the DIP Lenders:

                           (i)      on every Friday following the date hereof until the Maturity Date (or, in
                   the case of any Friday that is not a Business Day, the immediately preceding Business
                   Day), the Debtor agrees to deliver a Budget to the DIP Lenders, which Budget shall be
                   reasonably satisfactory to the DIP Lenders and accompanied by a projection of sources
                   and uses of cash by the Debtor on a weekly basis for the 13 week period covered by such
                   Budget;

                          (ii)    on each Friday (or, in the case of any Friday that is not a Business Day,
                   the immediately succeeding Business Day) following the date hereof until all DIP

                                                      30
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 121 of 150
                                                                          DRAFT 3/11/19

                   Obligations (other than indemnification obligations for which a claim does not exist as of
                   the applicable date of determination) have been paid in full, a Weekly Variance Report
                   (or, if such Friday is not a Business Day, the immediately preceding Business Day);

                           (iii)    As soon as practicable in advance of filing with the Bankruptcy Court or
                   delivering to the Committee appointed in the Case or to the United States Trustee for the
                   Central District of California, as the case may be, the Final Order (which must be in form
                   and substance reasonably satisfactory to the DIP Lenders), all other proposed orders and
                   pleadings related to the approval of this Agreement and the transactions contemplated
                   herein (which must be in form and substance reasonably satisfactory to the DIP Lenders)
                   and any plan of reorganization and/or any disclosure statement related thereto or any
                   proposed asset purchase agreements, merger agreements, or acquisition agreements;

                            (iv)    at any time and from time to time that the Debtor receives any written
                   notice from CDSS or other Governmental Body, the Debtor shall immediately provide a
                   copy of such notice to the DIP Lenders, and the Debtor shall provide to the DIP Lenders
                   copies of all reports, certificates and notices that the Debtor may provide to CDSS or
                   other Governmental Body;

                           (v)      as promptly as reasonably practicable from time to time following any
                   DIP Lender’s request therefor, such other information (including historical information)
                   regarding the operations, business affairs and financial condition of Debtor, the progress
                   of the Case (including Case exit strategies) or compliance with the terms of any DIP
                   Loan Document, as any DIP Lender may reasonably request.

                  (b)     Visitation; Verification. The Debtor shall keep true and accurate books of
         account in accordance with GAAP and shall permit the DIP Lenders, or any of their designated
         representatives, upon reasonable notice and at the expense of the Debtor, during normal business
         hours to visit and inspect the premises of the Debtor to examine the books of account of the
         Debtor (and to make copies and/or extracts therefrom) and to discuss the affairs, finances and
         accounts of the Debtor with, and to be advised as to the same by, the managers, executives and
         officers of the Debtor and to be advised as to such or other business records upon the request of
         the DIP Lenders. Management, advisors, consultants and senior personnel of the Debtor shall be
         available upon reasonable advance notice from the DIP Lenders (or their agents or
         representatives) for meetings with the DIP Lenders and their agents or representatives at
         reasonable times and locations.

                  (c)     Existence; Maintenance of Properties; Compliance with Regulations. The Debtor
         shall maintain its corporate/legal existence and business, maintain its assets in good operating
         conditions and repair (subject to ordinary wear and tear and casualty damage and to all provisions
         of this Agreement permitting sales of certain of the Debtor’s assets), keep its business and assets
         adequately insured, maintain its chief executive office in the United States, continue to engage in
         the same or substantially similar lines of business as of the Petition Date, and comply in all
         respects with all Regulations, including without limitation, ERISA and Environmental Laws,
         except where a failure to do so could not individually or in the aggregate reasonably be expected
         to have a Material Adverse Effect.

                 (d)     Notice of Material Events. The Debtor shall notify the DIP Lenders promptly in
         writing upon an Authorized Officer becoming aware of any of the following: (i) the occurrence
         of any Default or Event of Default, (ii) any noncompliance with any Environmental Law or
         proceeding in respect thereof which could reasonably be expected to have a Material Adverse
                                                       31
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 122 of 150
                                                                          DRAFT 3/11/19

         Effect, (iii) any change of chief executive office address of the Debtor, (iv) any pending or, to the
         Knowledge of Debtor, threatened litigation or similar proceeding affecting the Debtor involving
         claims in excess of $100,000 in the aggregate or any material change in any such litigation or
         proceeding previously reported, (v) claims in excess of $100,000 in the aggregate against any
         assets or properties of the Debtor encumbered in favor of the DIP Agent and/or the DIP Lenders,
         and (vi) any other development that results in, or could reasonably be expected to result in, a
         Material Adverse Effect.

                   (e)     Further Assurances.

                           (i)     The Debtor shall cooperate with the the DIP Agent and the DIP Lenders,
                   take such action, execute such documents, and provide such information as the DIP
                   Lenders may from time to time reasonably request in order to effect the transactions
                   contemplated by and the purposes and intent of the DIP Credit Documents.

                            (ii)     The Debtor shall promptly, upon request by any DIP Lender, correct, and
                   cause each of the other parties to the DIP Credit Documents to promptly correct, any
                   defect or error that may be discovered in any DIP Credit Document or in the execution,
                   acknowledgment or recordation of the DIP Credit Document. Promptly upon request by
                   the DIP Lenders, the Debtor shall execute, authorize, acknowledge, deliver, record, file
                   and register, any and all such further acts, deeds, conveyances, documents, security
                   agreements, pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
                   financing statements and continuations, notices of assignment, transfers, certificates,
                   assurances and other instruments as the DIP Lenders may require from time to time in
                   order to carry out more effectively the purposes and intent of each DIP Credit Document.
                   Without limiting the foregoing, the Debtor shall (A) authorize the filing by the DIP Agent
                   of UCC-1 financing statements for all jurisdictions deemed necessary or desirable by the
                   DIP Lenders, and (B) take such action from time to time (including, without limitation,
                   authorizing, filing, executing and/or delivering such assignments, security agreements
                   and other instruments) as shall be reasonably requested by the DIP Lenders to create, in
                   favor of the DIP Agent for the benefit of the DIP Lenders, to the extent required under
                   the respective DIP Collateral Documents and to the maximum extent permitted under
                   applicable law, a first-priority perfected Lien in all of the DIP Collateral, subject only to
                   Permitted Liens.

                   (f)     Controlled Account Agreements.

                            (i)     The Debtor shall use its commercially reasonable efforts, upon the DIP
                   Lenders’ request, to enter into an account control agreement in form and substance
                   acceptable to the DIP Lenders (each, a “Controlled Account Agreement”) as necessary to
                   provide the DIP Agent, for the benefit of the DIP Lenders, to the extent not prohibited by
                   applicable law, with “control” over, except as set forth below, each Deposit Account of
                   the Debtor (each, a “Controlled Account”) as provided for under Section 9-104 of Article
                   9 of the UCC (or other applicable law) for the purpose of perfecting the security interest
                   which the DIP Agent for the benefit of the DIP Lenders has in such Deposit Account
                   pursuant to the DIP Collateral Documents. No arrangement contemplated hereby or by
                   any Controlled Account Agreement in respect of any such Deposit Account of the
                   Debtor, shall be modified by the Debtor without the prior written consent of the DIP
                   Lenders.



                                                       32
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 123 of 150
                                                                          DRAFT 3/11/19

                            (ii)     Upon the occurrence and during the continuance of an Event of Default,
                   any disbursements of proceeds in any Controlled Account will only be made at the
                   direction of the DIP Lenders; prior to the occurrence of an Event of Default, the Debtor
                   will have access to any funds on deposit in the Controlled Accounts for use solely in
                   accordance with this Agreement and the other DIP Credit Documents. The DIP Agent
                   and the DIP Lenders assume no responsibility for the Controlled Accounts, including,
                   without limitation, any claim of accord and satisfaction or release with respect to deposits
                   which any banks accept thereunder. Upon the occurrence and during the continuance of
                   an Event of Default, all remittances which the Debtor receives in payment of any
                   Accounts, and the proceeds of any other DIP Collateral, shall be (A) kept separate and
                   apart from the Debtor’s own funds so that they are capable of identification as the DIP
                   Agent’s property; (B) held by the Debtor as trustee of an express trust for the DIP
                   Lenders’ benefit; and (C) immediately deposited in such accounts designated by the DIP
                   Lenders. Upon the occurrence and during the continuance of an Event of Default, all
                   proceeds received or collected by the DIP Lenders with respect to the Accounts, and
                   reserves and other property of the Debtor in possession of the DIP Agent or the DIP
                   Lenders at any time or times hereafter, may be held by the DIP Agent or the DIP
                   Lenders, as the case may be, without interest to the Debtor until all DIP Obligations are
                   paid in full or applied by the DIP Lenders on account of the DIP Obligations. The DIP
                   Lenders may release to the Debtor such portions of such reserves and proceeds as the DIP
                   Lenders may determine. Neither the DIP Agent nor the DIP Lenders have any duty to
                   protect, insure, collect or realize upon the Accounts or to preserve rights in them.

                  (g)      Insurance. The Debtor shall maintain, at its expense, and keep in effect with
         responsible insurance companies, such liability insurance for bodily injury and third-party
         property damage as is customary in the case of companies engaged in the same or similar
         business or having similar properties, similarly situated. The Debtor shall keep and maintain, at
         its expense, its material real and personal property insured against loss or damage by fire, theft,
         explosion, spoilage and all other risks ordinarily insured against by other owners or users of such
         properties in similar businesses in an amount equal to the full replacement or cash value thereof,
         subject to deductible amounts which the Debtor, in its reasonable judgment, deems prudent. At
         any time that a Default or an Event of Default has occurred and is continuing, the DIP Lenders
         shall make, settle, and adjust all claims under the Debtor’s policies of insurance and make all
         determinations and decisions with respect to such policies of insurance.

                  (h)      Information Regarding DIP Collateral. The Debtor will furnish to the DIP
         Lenders prompt written notice of any change in (i) any the Debtor’s corporate name or any trade
         name used to identify it in the conduct of its business or the Debtor’s chief executive office, its
         principal place of business or its jurisdiction of organization, (ii) the Debtor’s identity or
         corporate structure or (iii) the Debtor’s federal Taxpayer Identification Number. The Debtor will
         not effect or permit any change referred to in the preceding sentence unless all filings have been
         made under the UCC and all other actions have been taken that are required so that such change
         will not at any time adversely affect the validity, perfection or priority of any Lien established
         under any DIP Credit Document on the DIP Collateral.

                   (i)     Existence; Conduct of Business. The Debtor will do or cause to be done all
         things necessary to preserve, renew and keep in full force and effect its legal existence and the
         rights, licenses, permits (including, without limitation, Environmental Permits) privileges,
         franchises, patents, copyrights, trademarks and trade names material to the conduct of its
         business, except to the extent that failure to so act, which either individually or in the aggregate,

                                                       33
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 124 of 150
                                                                         DRAFT 3/11/19

         could not reasonably be expected to have a Material Adverse Effect. The Debtor shall maintain
         its credit and risk policies substantially as in effect on the Petition Date.

                   (j)     Payment of Obligations. In accordance with the Bankruptcy Code and the
         Budget, and subject to Bankruptcy Court approval, and except for Indebtedness or other
         obligations (in each case, other than (x) Tax liabilities, (y) obligations in respect of workers’
         compensation, unemployment insurance and other social security legislation and (z) other
         Indebtedness and obligations that have resulted in, or could result in, by statute or otherwise,
         Liens in any of the DIP Collateral that are prior in ranking to, or otherwise pari passu with, any of
         the Liens in favor of the DIP Agent for the benefit of the DIP Lenders securing the DIP
         Obligations) that the Debtor is not permitted to pay at such time in accordance with Section 6.2
         and the Budget, the Debtor will pay its Indebtedness and other obligations, including Tax
         liabilities, before the same shall become delinquent or in default, except where (i) the validity or
         amount thereof is being contested in good faith by appropriate proceedings diligently pursued by
         the Debtor, (ii) the Debtor has set aside on its books adequate reserves with respect thereto in
         accordance with GAAP, (iii) such contest effectively suspends collection of the contested
         obligation and the enforcement of any Lien securing such obligation and (iv) the failure to make
         payment pending such contest could not reasonably be expected to result in a Material Adverse
         Effect.

                   (k)     Compliance with Laws. Except as otherwise excused by the Bankruptcy Code,
         the Debtor will comply with all laws (including, without limitation, all Environmental Laws),
         rules, licenses, permits, Regulations and orders of any Governmental Body applicable to it or its
         property, except where failures to do so, in the aggregate, could not reasonably be expected to
         result in a Material Adverse Effect.

                 (l)      Subsidiaries. Without limitation of the prohibition against forming Subsidiaries
         under Section 6.1(g) or waiving any Event of Default arising therefrom, if any Subsidiary is
         nonetheless formed or acquired by the Debtor after the Closing Date, the Debtor will, prior to the
         date upon which such Subsidiary is formed or acquired, notify the the DIP Lenders thereof and
         immediately following such formation or acquisition, cause any equity interest in, assets owned
         or leased by, or Indebtedness owned by or on behalf, of such Subsidiary to be added to the DIP
         Collateral. DIP Lenders may require that any such Subsidiary be joined to this Agreement or the
         DIP Collateral Documents as a borrower or debtor hereunder or thereunder pursuant to joinder
         agreements in form and substance reasonably satisfactory to DIP Lenders.

                  (m)     Compliance with ERISA. The Debtor shall and shall cause its ERISA Affiliates
         to: (i) maintain each Employee Benefit Plan in compliance in all material respects with the
         applicable provisions of ERISA, the Internal Revenue Code and other Federal and State law; (ii)
         cause each Employee Benefit Plan that is intended to be qualified under Section 401(a) of the
         Internal Revenue Code to maintain such qualification; (iii) not terminate any Pension Plan so as
         to incur any material liability to the PBGC; (iv) not allow or suffer to exist any prohibited
         transaction involving any Employee Benefit Plan or any trust created thereunder which would
         subject the Debtor or such ERISA Affiliate to a material tax or other material liability on
         prohibited transactions imposed under Section 4975 of the Internal Revenue Code or ERISA;
         (v) make all required contributions to any Employee Benefit Plan which it is obligated to pay
         under Section 302 of ERISA, Section 412 of the Internal Revenue Code or the terms of such
         Employee Benefit Plan; or (vi) not allow or suffer to exist any occurrence of, with respect to any
         such Pension Plan, an ERISA Event which could reasonably be likely to have a Material Adverse
         Effect or any other event or condition which presents a material risk of termination by the PBGC

                                                      34
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 125 of 150
                                                                         DRAFT 3/11/19

         of any Employee Benefit Plan that is a single employer plan, which termination could result in
         any material liability to the PBGC.

                  (n)      Transaction. Notwithstanding anything herein to the contrary, and except as
         otherwise agreed by the DIP Lenders, the Debtor shall immediately upon the Closing Date sell all
         or substantially all of its assets and business operations as promptly as possible, either as a going-
         concern or through asset purchase sales, pursuant to a transaction or series of transactions for a
         purchase price no lower than the purchase price set forth in the letter of intent from Westmont to
         the Debtor dated March 8, 2019, pursuant to the Financing Orders, and on terms and conditions
         satisfactory to the DIP Lenders (one or more such transactions, collectively, the “Transaction”).
         Any acquisition agreements, asset purchase agreement(s), arrangements, pleadings or other
         documents relating to such Transaction which Debtor shall enter into must be acceptable to the
         DIP Lenders in their sole and absolute discretion.

                  (o)      Milestones. In connection with the Transaction and the conduct of the Case,
         Debtor shall (i) provide to the DIP Lenders a draft asset purchase agreement to be entered into
         with Westmont (or any other stalking-horse bidder for the purchase of the DIP Collateral),
         satisfactory to the DIP Lenders and pursuant to which any due diligence must be complete by
         April 22, 2019, on or before March 18, 2019; (ii) file a motion to approve bid procedures for such
         sale with the Bankruptcy Court, in form and substance satisfactory to the DIP Lenders, on or
         before March 19, 2019; (iii) reach an agreement by and among Westmont, the Debtor, and the
         DIP Lenders to a final form of asset purchase agreement for purchase by Westmont (or any other
         successful bidder) of the DIP Collateral on or before April 15, 2019; (iv) arrange a hearing with
         the Bankruptcy Court on or around April 18, 2019 (or the first available date for the Bankruptcy
         Court in proximity to such date) to approve bid procedures (which shall be in form and substance
         satisfactory to the DIP Lenders); (v) obtain the Final Order on or before April 24, 2019, (vi)
         obtain a bid procedures order from the Bankruptcy Court setting the deadline for bids from all
         other potential buyers of the DIP Collateral to occur by May 17, 2019; (vii) conduct the court-
         approved bankruptcy auction for the sale of the DIP Collateral (in accordance with procedures
         approved by the Bankruptcy Court and acceptable to the DIP Lenders) on or before May 22,
         2019; (viii) arrange a hearing with the Bankruptcy Court to approve the sale of the DIP Collateral
         to the successful bidder at such auction on or before May 29, 2019 (or the first available date for
         the Bankruptcy Court in proximity to such date); and (ix) have the effective date of the closing on
         the sale of all or substantially all of the Debtor’s assets to occur on or before August 1, 2019.

                  (p)      Prepetition Reimbursement Agreement. Sections 6.01, 6.02, 6.03, 6.07, and 6.31
         of the Prepetition Reimbursement Agreement are incorporated herein by reference as though
         stated herein in full. Each reference to “Corporation” therein shall be a reference to the Debtor
         herein. Other defined terms used in those sections shall have the meaning given such terms in the
         Prepetition Reimbursement Agreement unless otherwise defined herein.

                                              ARTICLE VI
                                  Negative Covenants/Budget Compliance

         Section 6.1     Negative Covenants. The Debtor covenants and agrees that until all of the DIP
Obligations (other than indemnification obligations for which a claim does not exist as of the applicable
date of determination) have been paid in full, the Debtor shall perform all covenants in this Section 6.1
applicable to it:

                (a)     Indebtedness. The Debtor shall not incur, create, assume, become or be liable in
         any manner with respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
                                                      35
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 126 of 150
                                                                          DRAFT 3/11/19

         or otherwise become responsible for (directly or indirectly), any Indebtedness, performance,
         obligations or dividends of any other Person, except:

                           (i)     the DIP Obligations;

                           (ii)     purchase money Indebtedness (including Capital Leases) arising after the
                   date hereof to the extent secured by purchase money security interests in Equipment
                   (including Capital Leases) not to exceed $25,000 in the aggregate at any time outstanding
                   so long as such security interests do not apply to any property of Debtor other than the
                   Equipment so acquired, and the Indebtedness secured thereby does not exceed the cost of
                   the Equipment so acquired, as the case may be;

                            (iii)  Indebtedness constituting Prepetition Obligations; provided that such
                   Indebtedness remains at all times junior and subordinate to the DIP Obligations pursuant
                   to the Financing Orders and in accordance with Article IX (“Permitted Subordinated
                   Indebtedness”); and

                           (iv)     Unsecured trade debt of Debtor incurred in the ordinary course of
                   business after the Petition Date in an aggregate amount outstanding at any time not to
                   exceed $25,000.

                  (b)    Liens. The Debtor shall not create or incur any Liens on any of the property or
         assets of the Debtor, except (the Liens described in the following clauses (i) through (xiii), the
         “Permitted Liens”):

                           (i)     the Liens of the DIP Agent for the benefit of the DIP Lenders securing
                   the DIP Obligations;

                           (ii)    Liens against Prepetition Collateral securing Prepetition Obligations;

                           (iii)    Liens securing the payment of taxes, assessments or other governmental
                   charges or levies either not yet overdue or the validity of which are being contested in
                   good faith by appropriate proceedings diligently pursued and available to the Debtor and
                   with respect to which adequate reserves have been set aside on its books;

                            (iv)     non-consensual statutory Liens (other than Liens securing the payment of
                   taxes) arising in the ordinary course of the Debtor’s business to the extent: (A) such
                   Liens secure Indebtedness which is not overdue or (B) such Liens secure Indebtedness
                   relating to claims or liabilities which are fully insured and being defended at the sole cost
                   and expense and at the sole risk of the insurer or being contested in good faith by
                   appropriate proceedings diligently pursued by the Debtor, in each case prior to the
                   commencement of foreclosure or other similar proceedings and with respect to which
                   adequate reserves have been set aside on its books;

                            (v)     zoning and land use restrictions, easements, encumbrances, licenses,
                   covenants and other restrictions affecting the use of real property which do not interfere
                   in any material respect with the use of such real property or ordinary conduct of the
                   business of the Debtor as presently conducted thereon or materially impair the value of
                   the real property which may be subject thereto;



                                                       36
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 127 of 150
                                                                          DRAFT 3/11/19

                           (vi)    purchase money security interests in Equipment (including Capital
                   Leases) to secure Indebtedness permitted under Section 6.1(a)(ii) hereof;

                           (vii)    pledges and deposits of cash by the Debtor after the date hereof in the
                   ordinary course of business in connection with workers’ compensation, unemployment
                   insurance and other types of social security benefits consistent with the current practices
                   of the Debtor as of the date hereof;

                            (viii) pledges and deposits of cash by the Debtor after the date hereof to secure
                   the performance of tenders, bids, leases, trade contracts (other than for the repayment of
                   Indebtedness), statutory obligations and other similar obligations in each case in the
                   ordinary course of business consistent with the current practices of the Debtor as of the
                   date hereof; provided, that, in connection with any performance bonds issued by a surety
                   or other person, the issuer of such bond shall have waived in writing any rights in or to,
                   or other interest in, any of the DIP Collateral in an agreement, in form and substance
                   satisfactory to the DIP Agent;

                            (ix)     Liens arising from (A) operating leases and the precautionary UCC
                   financing statement filings in respect thereof and (B) Equipment or other materials which
                   are not owned by the Debtor located on the premises of the Debtor (but not in connection
                   with, or as part of, the financing thereof) from time to time in the ordinary course of
                   business and consistent with current practices of the Debtor and the precautionary UCC
                   financing statement filings in respect thereof;

                           (x)      judgments and other similar Liens arising in connection with court
                   proceedings that do not constitute an Event of Default; provided, that, (A) the
                   enforcement of such judgments and Liens remain at all times subject to the automatic
                   stay provisions of the Bankruptcy Code, (B) except as otherwise consented to in writing
                   by the DIP Lenders, such Liens are being contested in good faith and by appropriate
                   proceedings diligently pursued by the Debtor, as the case may be, and (C) adequate
                   reserves or other appropriate provision, if any, as are required by GAAP have been made
                   therefor; and

                           (xi)    Liens in favor of CDSS, subject to the CDSS Letter Agreement.

                  (c)     Investments. The Debtor shall not make any Investments other than Investments
         in: (i) marketable obligations of the United States maturing within one (1) year; (ii) certificates of
         deposit, bankers’ acceptances and time and demand deposits of United States banks having total
         assets in excess of $1,000,000,000 or other similar cash equivalents; and (iii) existing Investments
         on the Closing Date shown on the Budget or financial statements (each of (i) through (iii) above,
         a “Permitted Investment”).

                 (d)       Mergers; Asset Sales. Except pursuant to a Transaction in accordance with
         Section 5.1(q) and other than other than any disposals of obsolete, worn out or surplus property,
         the Debtor shall not, without the written consent of the DIP Lenders, (i) consummate a merger,
         amalgamation or consolidation, (ii) enter into any Asset Sales or otherwise effect the disposition
         of any assets, (iii) purchase, sell, lease or otherwise dispose of assets other than inventory in the
         ordinary course, (iv) make any changes in the corporate structure or identity of the Debtor which
         could reasonably be expected to have a Material Adverse Effect or (v) enter into any binding
         agreement to do any of the foregoing.


                                                       37
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 128 of 150
                                                                        DRAFT 3/11/19

                (e)      Restricted Payments. The Debtor shall not directly or indirectly, declare, order,
         pay, make or set apart any sum for any Indebtedness other than the DIP Loans.

                  (f)     Subsidiaries. The Debtor shall not form, or cause to be formed, any Subsidiary
         or joint venture without the written consent of the DIP Lenders.

                 (g)      Material Contracts. From and after the Closing Date, the Debtor shall not enter
         into a material contractual obligation without the consent of the DIP Lenders.

                  (h)      Chapter 11 Claims. Except as provided in the Financing Orders, Debtor will not
         incur, create, assume, suffer to exist or permit any other superpriority expense claim under
         Section 364 of the Bankruptcy Code or any or Lien which is senior to or pari passu with, the
         Liens securing the DIP Obligations.

        Section 6.2       Budget Compliance. The Borrower shall comply with the Budget (subject to the
permitted variances provided in the next immediate sentence), and shall not make any payments, or incur
any obligations or liabilities, that are projected and provided for in the Budget. As of the last Business
Day of each week: (i) actual cash receipts received by the Debtor during such week shall not be less than
90% the projected amounts set forth in the Budget for such week; and (y) actual expenses and cash
disbursements of the Debtor during such week shall not be greater than 15% (so long as Tom Plumb of
Cordes & Company, LLC, or another employee or representative thereof satisfactory to the DIP Lenders,
remains responsible for the Budget and reporting thereon) or 10% (if Tom Plumb or another employee or
representative of Cordes & Company, LLC, is not so engaged) of the respective amounts, measured as to
each line item in the Budget, set forth for such cumulative period to date in the Budget.

                                             ARTICLE VII
                          Increased Costs; Taxes; Indemnifications, Set Off; Etc.

         Section 7.1      Increased Costs; Capital Adequacy. In the event that any DIP Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the Closing Date of any law,
rule or regulation (or any provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Body, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any DIP Lender with any
guideline, request or directive regarding capital adequacy (whether or not having the force of law) of any
such Governmental Body, central bank or comparable agency, has or would have the effect of reducing
the rate of return on the capital of such DIP Lender as a consequence of, or with reference to, such DIP
Lender’s Loans or DIP Commitments or other obligations hereunder with respect to the Loans to a level
below that which such DIP Lender could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of such DIP Lender with
regard to capital adequacy), then from time to time after the adoption, effectiveness or applicability of
such Regulation, within five (5) Business Days after receipt by the Debtor from such DIP Lender of the
statement referred to in the next sentence, the Debtor shall pay to such DIP Lender such additional
amount or amounts as will compensate such DIP Lender on an after tax basis for such reduction. Such
DIP Lender shall deliver to the Debtor (with a copy to the DIP Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to DIP Lender under this
Section 7.1, which statement shall be conclusive and binding, upon all parties hereto absent manifest
error.

         Section 7.2     Taxes; Withholding, Etc.



                                                     38
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 129 of 150
                                                                         DRAFT 3/11/19

                  (a)      Payments to Be Free and Clear. Except as otherwise required under this
         Section 7.2, all sums payable by the Debtor hereunder and under the other DIP Credit Documents
         shall (except to the extent required by law) be paid free and clear of, and without any deduction
         or withholding on account of, any Tax (other than a Tax on the overall net income of any DIP
         Lender) imposed, levied, collected, withheld or assessed by or within the United States of
         America or any political subdivision in or of the United States of America or any other
         jurisdiction from or to which a payment is made by or on behalf of the Debtor or by any
         federation or organization of which the United States of America or any such jurisdiction is a
         member at the time of payment; provided, however, that the Debtor shall be under no obligation
         to increase the sum payable to any DIP Lender or otherwise indemnify any DIP Lender (x) not
         organized under the laws of the United States or a state thereof (a “Foreign Lender”) by an
         amount equal to the amount of the United States Tax required to be withheld under United States
         law from the sums paid to such Foreign Lender, if such withholding is caused by the failure of
         such Foreign Lender (A) to be engaged in the active conduct of a trade or business in the United
         States, or all amounts of interest and fees to be paid to such Foreign Lender hereunder are not
         effectively connected with such trade or business within the meaning of U.S. Treasury Regulation
         1.1441-1(a) or (B) to comply with Section 7.2(c) or (y) that is not a Foreign Lender if such
         withholding is caused by a failure of such DIP Lender to comply with Section 7.2(d).

                  (b)     Withholding of Taxes. If the Debtor is required by law to make any deduction or
         withholding on account of any such Tax from any sum paid or payable by the Debtor to the DIP
         Agent or any DIP Lender in the ordinary or general conduct of business: (i) the Debtor shall
         notify the DIP Lenders of any such requirement or any change in any such requirement as soon as
         the Debtor becomes aware of it, (ii) the Debtor shall pay any such Tax before the date on which
         penalties attach thereto, such payment to be made (if the liability to pay is imposed on Debtor) for
         its own account or (if that liability is imposed on the DIP Agent or such DIP Lender, as the case
         may be) on behalf of and in the name of the DIP Agent or such DIP Lender, (iii) in the case of
         Taxes other than Taxes on the overall net income of any DIP Lender or Taxes otherwise excluded
         from payment or indemnity under Section 7.2(a), the sum payable by Debtor in respect of which
         the relevant deduction, withholding or payment is required shall be increased to the extent
         necessary to ensure that, after the making of that deduction, withholding or payment, the DIP
         Agent or such DIP Lender, as the case may be, receives on the an amount equal to what it would
         have received had no such deduction, withholding or payment been required or made, and (iv)
         within 30 days after paying any sum from which it is required by law to make any deduction or
         withholding, and within 30 days after the due date of payment of any Tax which it is required by
         clause (ii) above to pay, the Debtor shall deliver to the DIP Lenders evidence satisfactory to the
         other affected parties of such deduction, withholding or payment and of the remittance thereof to
         the relevant taxing or other authority.

                 (c)      Foreign Lenders. Upon the reasonable request of the Debtor, each Foreign
         Lender agrees that it will deliver to the Debtor (i) two (2) properly completed and duly executed
         copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or other applicable
         United States Internal Revenue Service forms, or successor applicable form(s), as the case may
         be, together with any other certificate or statement of exemption required under the Internal
         Revenue Code or regulations issued thereunder on or before the date a Foreign Lender becomes a
         party hereunder. Upon the reasonable request of the Debtor, each such Foreign Lender also
         agrees to deliver to the Debtor and the DIP Agent two (2) further copies of said Form W-8BEN or
         W-8ECI or other applicable United States Internal Revenue Service forms, or successor
         applicable form(s) or other manner of certification, as the case may be, properly completed and
         duly executed, on or before the date that any such form expires or becomes obsolete or after the
         occurrence of any event requiring a change in the most recent form previously delivered by it to
                                                     39
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 130 of 150
                                                                        DRAFT 3/11/19

         the Debtor, and such extensions or renewals thereof as may reasonably be requested by the
         Debtor, unless in any such case an event (including, without limitation, any change in treaty, law
         or regulation) has occurred prior to the date on which any such delivery would otherwise be
         required which renders all such forms inapplicable or which would prevent such Foreign Lender
         from duly completing and delivering any such form with respect to it and such DIP Lender so
         advises the Debtor. Such Foreign Lender shall certify in the case of a Form W-8BEN or W-8ECI
         or other applicable United States Internal Revenue Service forms that it is entitled to receive
         payments under this Agreement without (or at a reduced rate of) deduction or withholding of any
         United States federal income taxes and that it is entitled to an exemption from United State
         backup withholding tax.

                  (d)     U.S. Lenders. Upon the reasonable request of the Debtor, each DIP Lender other
         than a Foreign Lender shall deliver to the Debtor two (2) properly completed and duly executed
         copies of United States Internal Revenue Service Form W-9 (certifying that such DIP Lender is
         entitled to an exemption from U.S. backup withholding tax) or any successor form on or before
         the date such DIP Lender becomes a party hereto. Upon the reasonable request of the Debtor,
         each such DIP Lender also agrees to deliver to the Debtor two (2) further copies of said Form W-
         9, properly completed and duly executed, on or before the date that any such form expires or
         becomes obsolete or after the occurrence of any event requiring a change in the most recent form
         previously delivered by it to the Debtor, and such extensions or renewals thereof as may
         reasonably be requested by the Debtor, unless in any such case an event (including, without
         limitation, any change in treaty, law or regulation) has occurred prior to the date on which any
         such delivery would otherwise be required that renders all such forms inapplicable or that would
         prevent such DIP Lender from duly completing and delivering any such form with respect to it
         and such DIP Lender so advises the Debtor.

          Section 7.3     Indemnification. The Debtor will indemnify and defend the DIP Agent, the DIP
Lenders and each of their respective shareholders, partners, members, managers, directors, officers,
employees, agents, attorneys and Affiliates (collectively, the “Indemnified Persons”) against and hold
each Indemnified Person harmless from any and all liabilities, obligations, losses, damages, costs,
expenses, claims, penalties, Actions, judgments, disbursements of any kind or nature whatsoever, interest,
fines, cleanup costs, settlements, costs of preparation and investigation, costs incurred in enforcing this
indemnity and reasonable attorneys’ fees and expenses (collectively, “Losses”), that any of the
Indemnified Persons may incur, suffer, sustain or become subject to arising out of, relating to, or due to
(i) any inaccuracy or breach of any of the representations and warranties of the Debtor contained in any
DIP Credit Document or in any certificate delivered thereunder, (ii) the nonfulfillment or breach of any
covenant, undertaking, agreement or other obligation of the Debtor contained in any DIP Credit
Document or in any certificate delivered thereunder, (iii) any Environmental Liability, (iv) any claim,
suit, action or cause of action now or hereafter asserted by a broker or any Person acting in a similar
capacity arising from or in connection with the execution and delivery of this Agreement or any other DIP
Credit Document or the consummation of the transactions contemplated herein or therein; and/or (iv) any
use of proceeds of any Loans; provided that such indemnity shall not, as to any Indemnified Person, be
available to the extent such Losses arise out of the gross negligence or willful misconduct of such
Indemnified Person. This Section 7.3 shall survive termination of this Agreement.

        Section 7.4       Right of Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each DIP Lender and the DIP Agent are hereby authorized by the
Debtor at any time or from time to time, without notice to the Debtor or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply any and all deposits
(general or special, including Indebtedness evidenced by certificates of deposit, whether matured or
                                                    40
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 131 of 150
                                                                         DRAFT 3/11/19

unmatured, but not including trust accounts) and any other Indebtedness at any time held or owing by
such DIP Lender or the DIP Agent to or for the credit or the account of the Debtor against and on account
of the DIP Obligations of the Debtor to such DIP Lender or the DIP Agent hereunder, irrespective of
whether or not (a) such DIP Lender or the DIP Agent shall have made any demand hereunder or (b) the
principal of or the interest on the DIP Loans or any other amounts due hereunder or the other DIP Credit
Documents shall have become due and payable and although such obligations and liabilities, or any of
them, may be contingent or unmatured.

         Section 7.5      Funding Breakage. In addition to the compensation required under Section 7.1,
the Debtor shall pay all administrative fees charged by any DIP Lender and indemnify each DIP Lender
against any loss or expense (including loss of margin) which such DIP Lender has incurred as a
consequence of any prepayment of any DIP Loan (whether or not such payment is mandatory or
automatic and whether or not such payment or prepayment is then due). If any DIP Lender sustains or
incurs any such loss or expense or if any DIP Lender has charged the Debtor for an administrative
expense it shall from time to time promptly notify the Debtor, and the other DIP Lender, in writing setting
forth in reasonable detail the amount determined in good faith by such DIP Lender (such determination
shall be conclusive absent manifest error) to be necessary to indemnify such DIP Lender for such loss or
expense and the amount of such administrative expense. Such amount shall be due and payable by the
Debtor to such DIP Lender, five Business Days after such notice is given.

                                               ARTICLE VIII
                                              Events of Default

        Section 8.1      Events of Default. Any one or more of the following events which shall occur
and be continuing shall constitute an “Event of Default”:

                  (a)      Failure to Make Payments When Due. Failure by the Debtor to pay any of the
         DIP Obligations, including failure by the Debtor to pay when due any installment of principal of,
         or interest on, the DIP Loans, whether at stated maturity, by acceleration, by notice of voluntary
         prepayment, by mandatory prepayment or otherwise, or any fee or any other amount due
         hereunder, and such failure, except in respect of principal or other DIP Obligations due on the
         Maturity Date, is continuing for five (5) Business Days after the date due therefor;

                 (b)    Breach of Certain Covenants. Failure of the Debtor to perform or comply with
         any term or condition contained in Section 2.4, Section 3.3, Article V or Article VI;

                  (c)     Breach of Representations, Etc. Any representation, warranty, certification or
         other statement made or deemed made by the Debtor in any DIP Credit Document or in any
         statement or certificate at any time given by the Debtor in writing, pursuant hereto or thereto or in
         connection herewith or therewith shall be false in any material respect as of the date made or
         deemed made;

                  (d)     Other Defaults Under DIP Credit Documents. The Debtor shall default in the
         performance of or compliance with any term contained in any of the DIP Credit Documents, other
         than any such term referred to in any other section of this Section 8.1, and such default shall not
         have been remedied or waived within five (5) days after the earlier of (i) the date upon which an
         Authorized Officer of the Debtor had Knowledge of such default and (ii) the date upon which
         notice thereof is given to the Debtor by the DIP Lenders;

                (e)      Other Indebtedness. (i) Failure of the Debtor to pay when due and required
         pursuant to any Financing Order, any principal of or interest on or any other amount payable in

                                                      41
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 132 of 150
                                                                         DRAFT 3/11/19

         respect of one or more items of Indebtedness in an individual principal amount of $25,000 or
         more or with an aggregate principal amount of $50,000 or more, in each case beyond the grace
         period, if any, provided therefor, (ii) breach or default by the Debtor with respect to any other
         material term of (A) one or more items of Indebtedness in the individual or aggregate principal
         amounts referred to in clause (i) above or (B) any loan agreement, mortgage, indenture or other
         agreement relating to such item of Indebtedness, in each case without cure or waiver within the
         grace period, if any, provided therefor, if the effect of such breach or default is to cause, or to
         permit the holder or holders of such Indebtedness (or a trustee on behalf of such holder or
         holders), to cause, such Indebtedness to become or be declared due and payable (or redeemable)
         prior to its stated maturity or the stated maturity of any underlying obligation, as the case may be,
         or (iii) the occurrence of an event of default under Section 8.01(n) of the Prepetition
         Reimbursement Agreement (other than as a result of the Case or the Receivership Case);

                  (f)     Conversion or Dismissal of Case. (i) The entry of an order dismissing the Case
         or converting the Case to a case under chapter 7 of the Bankruptcy Code, or the Debtor files,
         without the prior written consent of the DIP Lenders, a motion or other pleading seeking entry of
         such an order or supports or fails to timely oppose such dismissal or conversion; or (ii) a trustee,
         responsible officer or an examiner having expanded powers under Bankruptcy Code Section 1104
         (other than (x) a fee examiner or (y) for purposes of an investigation pursuant to Sections
         1106(a)(3) and (4) of the Bankruptcy Code) is appointed or elected in the Case, or the Borrower
         applies for, consents to, supports, acquiesces in or fails to promptly oppose, any such
         appointment, or the Bankruptcy Court shall have entered an order providing for such
         appointment, in each case without the prior written consent of the DIP Lenders in their sole
         discretion.

                  (g)      Challenges. Debtor takes any action to, or fails to take all reasonable actions
         necessary to oppose any action by any other Person (including, but not limited to, (a) challenging
         the standing of such party to bring any such action, (b) filing pleadings, providing evidentiary
         support, and appearing in court to support and present the same in opposition of such party’s
         action, and (c) timely prosecuting all available appeals of any order or decision authorizing such
         party’s actions or approving relief granted to such party or timely opposing all appeals (or
         attempts to appeal) decisions denying standing or relief to such party), in each case, except as
         expressly permitted hereunder and in the Financing Orders, (i) impair any of the material rights
         and remedies of the DIP Agent and the DIP Lenders under the DIP Credit Documents, or (ii)
         avoid, subordinate, disallow, or require disgorgement by the DIP Lenders of any amount received
         in respect of the DIP Obligations;

                  (h)      DIP Credit Documents Impaired. At any time after the execution and delivery
         thereof, (i) this Agreement or any DIP Credit Document ceases to be in full force and effect
         (other than by reason of a release of DIP Collateral in accordance with the terms hereof or thereof
         or the satisfaction in full of the DIP Obligations in accordance with the terms hereof) or shall be
         declared null and void, or the DIP Agent for the benefit of the DIP Lenders shall not have or shall
         cease to have a valid and perfected first priority Lien, subject only to Permitted Liens, in any
         material portion of DIP Collateral purported to be covered by the DIP Collateral Documents or
         (ii) the Debtor shall contest the validity or enforceability of any DIP Credit Document in writing
         or deny in writing that it has any further liability under any DIP Credit Document to which it is a
         party;

                 (i)     Liens. At any time after the execution and delivery thereof, the Liens created by
         the DIP Collateral Documents shall not constitute a valid and perfected first priority Lien on the
         DIP Collateral intended to be covered thereby (to the extent perfection by filing, registration,
                                                      42
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 133 of 150
                                                                         DRAFT 3/11/19

         recordation or possession is required herein or therein) in favor of the DIP Agent for the benefit
         of the DIP Lenders, free and clear of all other Liens (other than Permitted Liens), or, except for
         expiration in accordance with its terms, any of the DIP Collateral Documents shall for whatever
         reason be terminated or cease to be in full force and effect, or the enforceability thereof shall be
         contested by the Debtor;

                  (j)     Condemnation or Forfeiture of DIP Collateral. Any judicial process,
         condemnation or forfeiture proceedings is brought against any material item or portion of the DIP
         Collateral or any rights therein shall be subject to such judicial process, condemnation or
         forfeiture proceedings;

                 (k)      Defaults Under Material Contracts. Any default by the Debtor under any
         contract or license agreement, which default continues for more than the applicable cure period, if
         any, with respect thereto and/or is not waived in writing by the other parties thereto, or any
         amendment, modification, waiver, termination or failure to renew and which default, amendment,
         modification, waiver, termination or failure to renew could reasonably be expected to have a
         Material Adverse Effect;

                  (l)    Plan or Sale. Without the DIP Lenders’ prior written consent, the Debtor files a
         plan of reorganization or liquidation, or enters into any Transaction or a Change of Control
         occurs;

                 (m)     Trustee. A trustee, receiver, examiner, or responsible officer with enlarged
         powers relating to the operation of the business of Debtor (powers beyond those set forth in
         sections 1106(a)(3) and (a)(4) of the Bankruptcy Code), shall be appointed in the Case;

                  (n)     Government Restraint. Any Governmental Body, by a final, non-appealable
         order, ruling or other action, shall prevent the Debtor from conducting any material part of the
         Debtor’s business, to the extent such prevention could reasonably be expected to result in a
         Material Adverse Effect;

                  (o)    Operating Licenses. The loss, revocation, or termination of any license, permit,
         lease or agreement necessary or material to the Debtor’s business, or the cessation of any material
         part of the Debtor’s business, to the extent such loss, revocation, or termination could reasonably
         be expected to result in a Material Adverse Effect;

                  (p)      Prepetition Payments. Other than payments authorized by the Bankruptcy Court
         in respect of (i) accrued payroll and related expenses as of the commencement of the Case, (ii)
         certain creditors, in each case to the extent authorized by one or more “first day” or other orders
         satisfactory to the DIP Lenders and (iii) payments of franchise (and similar) taxes incurred prior
         to the Petition Date necessary to maintain the Debtor’s existence and qualification or good
         standing in its jurisdiction of formation and any other jurisdictions in which it conducts business
         or as otherwise permitted under the DIP Loan Documents, the Debtor shall make any Prepetition
         Payment;

                  (q)     Relief from Automatic Stay. The Bankruptcy Court shall enter an order granting
         relief from the automatic stay to any creditor or party in interest (i) to permit foreclosure (or the
         granting of a deed in lieu of foreclosure or the like) on any assets of the Debtor, or (ii) to permit
         other actions that the DIP Lenders may, in their sole discretion, deem to have a Material Adverse
         Effect;


                                                      43
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 134 of 150
                                                                        DRAFT 3/11/19

                  (r)     Financing Orders. The Debtor shall fail to comply with, or there is otherwise any
         breach or default of, any Financing Order or any other order of the Bankruptcy Court or any order
         shall be entered reversing, amending, supplementing, staying for a period in excess of five (5)
         Business Days, vacating or otherwise modifying in any material respect the Interim Order or the
         Final Order without the prior written consent of the DIP Lenders;

                 (s)      Judgments. Any judgments which are in the aggregate in excess of $25,000 as to
         any Post-Petition obligation shall be rendered against the Debtor and the enforcement thereof
         shall not be stayed (by operation of law, the rules or orders of a court with jurisdiction over the
         matter or by consent of the party litigants); or there shall be rendered against the Debtor a
         nonmonetary judgment with respect to a Post-Petition event which causes or would reasonably be
         expected to cause a Material Adverse Effect;

                  (t)      Material Impairment. The filing of a motion, pleading or proceeding by the
         Debtor which could reasonably be expected to result in a material impairment of the rights or
         interests of the DIP Agent or the DIP Lenders under the DIP Loan Documents or any Financing
         Order or a determination by a court with respect to a motion, pleading or proceeding brought by
         another party which results in such a material impairment.

         Section 8.2      Remedies. Upon the occurrence of an Event of Default then: (i), the DIP Lenders
may, or may cause the DIP Agent to,, by written notice to Debtor (with a copy to counsel for the
Committee and to the United States Trustee), take any or all of the following actions, at the same or
different times, in each case without further order of or application to the Bankruptcy Court (provided,
that with respect to the enforcement of DIP Liens or other remedies with respect to the DIP Collateral
under clause (iii) below, the DIP Lenders shall provide the Debtor (with a copy to counsel for the
Committee and to the United States Trustee) with five (5) Business Days’ written notice prior to taking
the action contemplated thereby; in any hearing after the giving of the aforementioned notice, the only
issue that may be raised by any party in opposition thereto being whether, in fact, an Event of Default has
occurred and is continuing): (a) declare the DIP Commitments terminated, whereupon all DIP
Commitments of each DIP Lender shall forthwith terminate immediately; (b) declare the principal of and
any accrued interest in respect of all DIP Loans and any promissory notes evidencing such DIP Loans and
all other DIP Obligations owing with respect thereto hereunder and thereunder to be, whereupon the same
shall become, forthwith immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Debtor; and (c) enforce all of the DIP Liens and
security interests created pursuant to the DIP Collateral Documents securing DIP Obligations owing to
the DIP Lenders in accordance with applicable Regulations and (ii) in addition to the foregoing, upon the
occurrence of an Event of Default, the DIP Lenders may, (i) exercise any right of counterclaim, setoff,
banker’s lien or otherwise which it may have with respect to money or property of the Debtor, (ii) bring
any lawsuit, action or other proceeding permitted by law for the specific performance of, or injunction
against any violation of, any DIP Credit Document and may exercise any power granted under or to
recover judgment under any DIP Credit Document, and (iii) exercise any other right or remedy permitted
by application Regulations or otherwise available to the DIP Lenders, or to the DIP Agent for the benefit
of the DIP Lenders, at law, in equity or otherwise;

        Section 8.3       Remedies Cumulative. No remedy herein conferred upon any DIP Lender or the
DIP Agent is intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.




                                                     44
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 135 of 150
                                                                         DRAFT 3/11/19

                                               ARTICLE IX

                                               The DIP Agent

         Section 9.1      Appointment of DIP Agent. Lapis is hereby appointed the DIP Agent hereunder,
and each DIP Lender hereby authorizes the DIP Agent to act as its agent in accordance with the terms
hereof and the other DIP Credit Documents. The DIP Agent hereby agrees to act upon the express
conditions contained herein and the other DIP Credit Documents, as applicable. The provisions of this
Article X are solely for the benefit of the DIP Agent and the DIP Lenders and neither Debtor nor any
other Person shall have any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the DIP Agent shall act solely as an agent of the DIP
Lenders and does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Debtor or any other third party.

         Section 9.2       Acting on Lender Instruction. Notwithstanding anything herein or elsewhere to
the contrary, the DIP Agent shall not take any action, including, without limitation, with respect to the
exercise of any rights or remedies under this Agreement or the DIP Collateral Documents, grant any
consent, approve the form or substance of any document, or otherwise exercise any of its rights or duties
under this Agreement or the DIP Collateral Documents, except, in each instance, at the direction, or with
the consent, of the DIP Lenders. The DIP Agent shall have only those duties and responsibilities that are
expressly specified herein and the other DIP Credit Documents. The DIP Agent may execute any of its
duties under this Agreement and the other DIP Credit Documents by or through agents or attorneys in
fact, or may assign such duties to its wholly owned nominee without the consent of the DIP Lenders, and
shall be entitled to rely on advice of counsel concerning all matters pertaining to such duties. The DIP
Agent shall not have, by reason hereof or any of the other DIP Credit Documents, a fiduciary relationship
in respect of any DIP Lender and nothing herein or any of the other DIP Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the DIP Agent any obligations in
respect hereof or any of the other DIP Credit Documents except as expressly set forth herein or therein.

         Section 9.3     General Immunity.

                   (a)      No Responsibility for Certain Matters. The DIP Agent shall not be responsible to
         any DIP Lender for the execution, effectiveness, genuineness, validity, enforceability,
         collectibility or sufficiency hereof or any other DIP Credit Document or for any representations,
         warranties, recitals or statements made herein or therein or made in any written or oral statements
         or in any financial or other statements, instruments, reports or certificates or any other documents
         furnished by the DIP Agent to any DIP Lender or by or on behalf of Debtor to the DIP Agent or
         any DIP Lender in connection with the DIP Credit Documents and the transactions contemplated
         thereby or for the financial condition or business affairs of Debtor or any other Person liable for
         the payment of any DIP Obligations, nor shall the DIP Agent be required to ascertain or inquire
         as to the performance or observance of any of the terms, conditions, provisions, covenants or
         agreements contained in any of the DIP Credit Documents or as to the use of the proceeds of the
         DIP Loans or as to the existence or possible existence of any Event of Default or Default.
         Anything contained herein to the contrary notwithstanding, the DIP Agent shall not have any
         liability arising from confirmations of the amount of outstanding Loans.

                 (b)     Exculpatory Provisions. None of the DIP Agent or any of its officers, trustees,
         partners, members, directors, employees, attorneys or agents shall be liable to the DIP Lenders for
         any action taken or omitted by the DIP Agent under or in connection with any of the DIP Credit
         Documents at the direction of the DIP Lenders, except to the extent caused by the DIP Agent’s
         gross negligence or willful misconduct. The DIP Agent shall be entitled to refrain from any act
                                                     45
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 136 of 150
                                                                         DRAFT 3/11/19

         or the taking of any action (including the failure to take an action) in connection herewith or
         under any of the other DIP Credit Documents or from the exercise of any power, discretion or
         authority vested in it hereunder or thereunder unless and until the DIP Agent shall have received
         instructions in respect thereof from the DIP Lenders and, upon receipt of such instructions from
         the DIP Lenders, the DIP Agent shall be entitled to act or (where so instructed) refrain from
         acting, or to exercise such power, discretion or authority, in accordance with such instructions.
         Without prejudice to the generality of the foregoing, (i) the DIP Agent shall be entitled to rely,
         and shall be fully protected in relying, upon any communication, instrument or document
         believed by it to be genuine and correct and to have been signed or sent by the proper Person or
         Persons, and shall be entitled to rely and shall be protected in relying on opinions and judgments
         of attorneys (who may be attorneys for the Debtor), accountants, experts and other professional
         advisors selected by it, and (ii) no DIP Lender shall have any right of action whatsoever against
         the DIP Agent as a result of the DIP Agent acting or refraining from acting hereunder or any of
         the other DIP Credit Documents in accordance with the instructions of the DIP Lenders. The DIP
         Agent shall be fully justified in failing or refusing to take any action under this Agreement or any
         other DIP Credit Document which involves discretionary decision making absent express written
         instructions from the DIP Lenders with respect thereto.

         Section 9.4     DIP Agent Entitled to Act with the Debtor. The DIP Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of banking, trust, financial advisory
or other business with the Debtor or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Debtor for services in connection herewith
and otherwise without having to account for the same to the DIP Lenders.

         Section 9.5     Lenders’ Representations, Warranties and Acknowledgment.

                   (a)     Each DIP Lender represents and warrants that it has made its own independent
         investigation of the financial condition and affairs of the Debtor in connection with Borrowings
         hereunder and that it has made and shall continue to make its own appraisal of the
         creditworthiness of the Debtor. The DIP Agent shall not have any duty or responsibility, either
         initially or on a continuing basis, to make any such investigation or any such appraisal on behalf
         of the DIP Lenders or to provide any DIP Lender with any credit or other information with
         respect thereto, whether coming into its possession before the making of the DIP Loans or at any
         time or times thereafter, and the DIP Agent shall not have any responsibility with respect to the
         accuracy of or the completeness of any information provided to the DIP Lenders.

                 (b)     Each DIP Lender, by delivering its signature page to this Agreement and funding
         or holding any of its DIP Loans and accepting its DIP Commitments on the Closing Date, shall be
         deemed to have acknowledged receipt of, and consented to and approved, each DIP Credit
         Document and each other document required to be approved by the DIP Agent or the DIP
         Lenders, as applicable on the Closing Date.

         Section 9.6      Right to Indemnity. [Each DIP Lender, in proportion to its Pro Rata Share,
severally (and not jointly) agrees to indemnify the DIP Agent and its stockholders, directors, officers,
employees, agents, attorneys and Affiliates (each an “Indemnified Agent Person”), to the extent that the
DIP Agent shall not have been reimbursed by Debtor, for and against any, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees and
disbursements) or disbursements of any kind or nature whatsoever which may be imposed on, incurred by
or asserted against such Indemnified Agent Person in exercising its powers, rights and remedies or
performing its duties hereunder or under the other DIP Credit Documents or otherwise in its capacity as
the DIP Agent in any way relating to or arising out hereof or in connection with the DIP Credit
                                                     46
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 137 of 150
                                                                        DRAFT 3/11/19

Documents; provided, no DIP Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements resulting from the DIP
Agent’s gross negligence or willful misconduct. If any indemnity furnished to the DIP Agent for any
purpose shall, in the opinion of such the DIP Agent, be insufficient or become impaired, the DIP Agent
may call for additional indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, further, in no event shall this sentence require any DIP
Lender to indemnify the DIP Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such DIP Lender’s Pro Rata Share thereof, and
provided, further, this sentence shall not be deemed to require any DIP Lender to indemnify the DIP
Agent against any liability, obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.] [Subject to continuing
discussion among the Lenders]

         Section 9.7     Successor DIP Agent.

                (a)      The DIP Agent may resign at any time by giving not less than ten (10) Business
         Days prior written notice thereof to the DIP Lenders and the Debtor. Upon any such resignation,
         KBC Bank NV shall become the successor DIP Agent.

                  (b)     Upon the effectiveness of the resignation or termination of the DIP Agent, the
         resigning DIP Agent shall be discharged from its duties and obligations under the DIP Credit
         Documents. After the effectiveness of the resignation or termination of an DIP Agent, the
         provisions of Section 7.3, Section 10.3 and this Article IX shall inure to the former DIP Agent’s
         benefit as to any actions taken or omitted to be taken by it while it was acting as the DIP Agent
         under this Agreement.

         Section 9.8     DIP Collateral Documents.

                 (a)      DIP Agent as the DIP Agent under DIP Collateral Documents. Each DIP Lender
         hereby further authorizes the DIP Agent, on behalf of and for the benefit of the DIP Lenders, to
         be the agent for and representative of the DIP Lenders with respect to the DIP Collateral and the
         DIP Collateral Documents.

                  (b)      DIP Agent’s Right to Realize on DIP Collateral. Anything contained in any of
         the DIP Credit Documents to the contrary notwithstanding, the Debtor, the DIP Agent and each
         DIP Lender hereby agree that (i) no DIP Lender shall have any right individually to realize upon
         any of the DIP Collateral, it being understood and agreed that all powers, rights and remedies
         hereunder may be exercised solely by the DIP Agent, on behalf of the DIP Lenders in accordance
         with the terms hereof and only at the direction of the DIP Lenders, and (ii) in the event of a
         foreclosure by the DIP Agent on any of the DIP Collateral pursuant to a public or private sale, the
         DIP Agent or any DIP Lender may be the purchaser of any or all of such DIP Collateral at any
         such sale and if so instructed by the DIP Lenders (but only if so instructed) the DIP Agent, as
         agent for and representative of the DIP Lenders (but not any DIP Lender or the DIP Lenders in its
         or their respective individual capacities unless the DIP Lenders shall otherwise agree in writing)
         shall be entitled, for the purpose of bidding and making settlement or payment of the purchase
         price for all or any portion of the DIP Collateral sold at any such public sale or any sale under
         Section 363 of the Bankruptcy Code or any reorganization, to use and apply any of the DIP
         Obligations as a credit on account of the purchase price for any collateral payable by the DIP
         Agent at such sale.



                                                     47
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 138 of 150
                                                                         DRAFT 3/11/19

         Section 9.9      Notice of Default. The DIP Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the DIP Agent has received
notice from a DIP Lender or the Debtor referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that the DIP Agent receives such
a notice, the DIP Agent shall promptly give notice thereof to the DIP Lenders. The DIP Agent shall take
such action with respect to such Default or Event of Default as shall be directed by the DIP Lenders and
shall be indemnified for any losses, costs, liabilities or any claims arising therefrom (except to the extent
arising from the gross negligence or willful misconduct of the DIP Agent).

        Section 9.10    Delivery of Documents, Notices, Etc. In addition to, and in furtherance of any
requirement placed upon the DIP Agent herein to deliver, provide, distribute, notify or otherwise convey
items received from the Debtor to the DIP Lenders, the DIP Agent shall promptly notify the DIP Lenders
of any notices, documents, requests, demands or other items the DIP Agent received from the Debtor and
promptly deliver or convey, to the extent they are in written form, such notices, documents, requests,
demands or items to the DIP Lenders.

                                                 ARTICLE X
                                                 Miscellaneous

         Section 10.1    Amendments and Waivers; Release of DIP Collateral.

                  (a)     General Amendments and Waivers. No amendment, modification, termination
         (other than pursuant to the express terms of the DIP Credit Documents) or waiver of any
         provision of the DIP Credit Documents, or consent to any departure by the Debtor therefrom,
         shall be effective without the written consent of the DIP Lenders.

                  (b)     Effect of Notices, Waivers or Consents. Any waiver or consent shall be effective
         only in the specific instance and for the specific purpose for which it was given. No notice to or
         demand on Debtor in any case shall entitle Debtor to any other or further notice (except as
         otherwise specifically required hereunder or under any of the DIP Credit Documents) or demand
         in similar or other circumstances. Any amendment, modification, termination, waiver or consent
         effected in accordance with this Section 10.1 shall be binding upon each DIP Lender at the time
         outstanding, each future DIP Lender and Debtor, if signed by Debtor.

                 (c)       Certain DIP Collateral Releases. Debtor is entitled to receive the release of DIP
         Collateral that is the subject of an Asset Sale, or any other sale, transfer or other disposition, in
         each case, expressly permitted by, and consummated in accordance with, Section 6.1(d), from the
         Lien of the DIP Collateral Documents, so long as the proceeds (including the Net Asset Sale
         Proceeds) of such Asset Sale or other sale, transfer or disposition that are required to be used to
         prepay the DIP Loans pursuant to the terms of the DIP Credit Documents are in fact so prepaid as
         required hereby (including as required by Section 2.10(a)).

        Section 10.2     Notices. All notices, requests, demands and other communications to any party
or given under any DIP Credit Document (collectively, the “Notices”) will be in writing and delivered
personally, by overnight courier or by registered mail to the parties at the following address or sent by
electronic transmission (with confirmation of transmission), to the address specified below (or at such
other address as will be specified by a party by like notice given at least five calendar days prior thereto):

                   (a)   If to the Debtor, at:



                                                      48
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 139 of 150
                                                                        DRAFT 3/11/19

                         Air Force Village West, Inc. d/b/a Altavita Village
                         17050 Arnold Drive
                         Riverside, CA 92518
                         Attention: Mary Carruthers, Chairman of the Board
                         E-mail: carruthersm@stifel.com
                         Telephone: (909) 307-8478

with a copy to (which shall not constitute notice):

                         Dentons US LLP
                         601 S. Figueroa Street
                         Suite 2500
                         Los Angeles, CA 90017
                         Attention: Samuel R. Maizel
                         E-mail: samuel.maizel@dentons.com
                         Telephone: (213) 892-2910

                   (b)   If to Lapis, as DIP Agent or DIP Lender, at:

                         Lapis Advisers, LP
                         265 Magnolia Avenue, Suite A
                         Larkspur, CA 94939
                         Attention: Kjerstin Hatch
                         E-mail: khatch@lapisadvisers.com
                         Telephone: (415) 376–6286

With a copy to (which shall not constitute notice):

                         Baker & Hostetler LLP
                         11601 Wilshire Boulevard
                         Los Angeles, CA 90025-0509
                         Attention: Eric Sagerman
                         E-mail: ESagerman@bakerlaw.com
                         Telephone: (310) 442-8875

                   (c)   If to KBC, at:

                         KBC Bank NV
                         1177 Avenue of the Americas
                         New York, New York 10036
                         Attention: Francis X. Payne, Managing Director
                         Susan M. Silver, Managing Director
                         Email: ___________________________
                         Telephone: _______________________

with a copy to (which shall not constitute notice):

                         Ballard Spahr LLP
                         1735 Market Street, 51st Floor
                         Philadelphia, PA 19103-7599
                         Attention: Vincent J. Marriott, III

                                                      49
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 140 of 150
                                                                          DRAFT 3/11/19

                           Email: marriott@ballardspahr.com
                           Telephone: (215) 864-8236

All Notices will be deemed delivered when actually received. Each of the parties will hereafter notify the
other in accordance with this Section of any change of address or email address to which notice is
required to be mailed.

        Section 10.3    Expenses. Whether or not the transactions contemplated hereby shall be
consummated or any DIP Loans shall be made, the Debtor agrees to pay promptly, subject to the
Financing Order (but no later than the Maturity Date), upon written demand from Lapis or KBC, (together
with summary backup documentation supporting such reimbursement request) and without the
requirement for Bankruptcy Court approval in the event the transactions contemplated hereby are
consummated:

                            (i)     all the reasonable, out-of-pocket costs and expenses of preparation of the
                   DIP Credit Documents and any consents, amendments, waivers or other modifications
                   thereto; the reasonable fees, expenses and disbursements of Baker & Hostetler LLP, as
                   counsel to Lapis, and Ballard Spahr LLP, as counsel to KBC, in connection with the
                   negotiation, preparation, execution and administration of the DIP Credit Documents and
                   any consents, amendments, supplements, waivers or other modifications thereto;

                           (ii)     all the reasonable, out of pocket costs and expenses of creating and
                   perfecting Liens in favor of the DIP Agent, for the benefit of the DIP Lenders and the
                   DIP Agent, pursuant hereto, including, without limitation, filing and recording fees,
                   expenses, stamp or documentary taxes, search fees, title insurance premiums and
                   reasonable fees, expenses and disbursements of Baker& Hostetler LLP, as counsel to
                   Lapisand the DIP Agent, Ballard Spahr LLP, as counsel to KBC, and any other counsel
                   of the DIP Agent or DIP Lenders in any other jurisdiction;

                            (iii)    upon the occurrence and during the continuance of an Event of Default
                   or as otherwise incurred in connection with visits and inspections permitted by Section
                   5.1(b) (the expenses for which are required to be paid by the Debtor pursuant to such
                   Section), all the actual costs and reasonable fees, expenses and disbursements of any
                   auditors, accountants, consultants or appraisers;

                            (iv)     all the actual costs and reasonable expenses (including, without
                   limitation, upon the occurrence and during the continuance of an Event of Default or as
                   otherwise incurred in connection with visits and inspections permitted by Section 5.1(b)
                   (the expenses for which are required to be paid by the Debtor pursuant to such Section),
                   the reasonable fees, expenses and disbursements of any appraisers, consultants, advisors
                   and agents employed or retained by the DIP Agent, the DIP Lenders, and their counsel)
                   in connection with the inspection, verification, custody or preservation of any of the DIP
                   Collateral, to the extent required or permitted hereunder;

                           (v)      after the occurrence and during the continuance of a Default or an Event
                   of Default, all out-of-pocket costs and expenses, including, without limitation, reasonable
                   attorneys’ fees (including allocated costs of internal counsel) and out-of-pocket costs of
                   settlement, incurred by the DIP Agent or the DIP Lenders in enforcing any DIP
                   Obligations of or in collecting any payments due from Debtor hereunder or under the
                   other DIP Credit Documents by reason of such Default or Event of Default (including in
                   connection with the sale of, collection from, or other realization upon any of the DIP

                                                       50
4831-8871-0793.9
Case 6:19-bk-11920-SC             Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                  Main Document   Page 141 of 150
                                                                          DRAFT 3/11/19

                   Collateral) or in connection with any negotiations, reviews, refinancing or restructuring
                   of the credit arrangements provided hereunder, including without limitation in the nature
                   of a “work out” or pursuant to any insolvency or bankruptcy cases or proceedings; and

                            (vi)    the foregoing shall not be in addition to, and shall not be construed to
                   limit, any other provisions of the DIP Credit Documents regarding costs and expenses to
                   be paid by the Debtor.

For the avoidance of doubt, the provisions of this Section 10.3 shall not apply to any fees, costs or
expense reimbursements and owed to any DIP Lender incurred solely in connection with a Prepetition
Credit Agreement.

         Section 10.4      Enforceability; Successors and Assigns.

                  (a)     Enforceability; Successors and Assigns. This Agreement will be binding upon
         and inure to the benefit of and is enforceable by the respective successors and permitted assigns
         of the parties hereto. This Agreement may not be assigned by the Debtor hereto without the prior
         written consent of each DIP Lender. Any assignment or attempted assignment in contravention
         of this Section will be void ab initio and will not relieve the assigning party of any obligation
         under this Agreement.

                  (b)      Assignments. Each DIP Lender may assign (each, an “Assignment”) to one or
         more assignees all or a portion of its rights and obligations under the DIP Credit Documents
         (including all or a portion of such DIP Lender’s DIP Loans and DIP Commitments, as the case
         may be, in a minimum amount of $250,000). Such Assignment may be made without the consent
         of the Debtor but shall require the written consent of the other DIP Lenders, unless such
         Assignment is to an Eligible Assignee. From and after the date of the Assignment, the Assignee
         shall be a party hereto and, to the extent of the interest assigned pursuant to the Assignment, have
         the rights and obligations of a DIP Lender under this Agreement, and the assigning Lender shall,
         to the extent of the interest assigned, be released from its obligations under this Agreement. The
         Debtor hereby consents to the disclosure of any information obtained by DIP Lender in
         connection with this Agreement to any Person to which DIP Lender sells, or proposes to sell, its
         DIP Loans or DIP Commitments, provided any such Person shall agree to keep any such
         information confidential.

                  (c)      Participations. Each DIP Lender may sell participations (each, a “Participation”)
         to one or more Persons (each, a “Participant”) in all or a portion of such DIP Lender’s rights and
         obligations under this Agreement (including all or a portion of such DIP Lender’s DIP Loans);
         provided that (i) such DIP Lender’s obligations under this Agreement shall remain unchanged,
         (ii) such DIP Lender shall remain solely responsible to the Debtor for the performance of such
         obligations, (iii) the Debtor shall continue to deal solely and directly with the DIP Lender and the
         DIP Agent in connection with the DIP Lender’s rights and obligations under this Agreement and
         (iv) the other DIP Lenders provide their written consent to such Participation. Any agreement or
         instrument pursuant to which the DIP Lender sells such a participation shall provide that the DIP
         Lender shall retain the sole right to enforce the DIP Credit Documents and to approve any
         amendment, modification or waiver of any provision of the DIP Credit Documents. The Debtor
         hereby consents to the disclosure of any information obtained by a DIP Lender in connection with
         this Agreement and/or any other DIP Credit Document to any Person to which such DIP Lender
         participates, or proposes to participate, its DIP Loans or DIP Commitments.



                                                      51
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 142 of 150
                                                                         DRAFT 3/11/19

                  (d)      Notwithstanding anything else to the contrary contained herein, any DIP Lender
         may any time pledge its DIP Loans and such DIP Lender’s rights under this Agreement and the
         other DIP Credit Documents to a Federal Reserve Bank and, in the case of any DIP Lender that is
         a fund, to its trustee for the benefit of its investors; provided, that no such pledge to a Federal
         Reserve Bank (or in the case of any DIP Lender that is a fund, to its trustee for the benefit of its
         investors) shall release such DIP Lender from such DIP Lender’s obligations hereunder or under
         any other Credit Document.

         Section 10.5     Lenders’ Obligations Several. The obligation of each DIP Lender hereunder is
several and not joint and neither the DIP Agent nor any DIP Lender shall be responsible for the obligation
of any other DIP Lender hereunder. Nothing contained in any DIP Credit Document and no action taken
by the DIP Agent or any DIP Lender pursuant hereto or thereto shall be deemed to constitute the DIP
Lenders to be a partnership, an association, a joint venture or any other kind of entity. The amounts
payable at any time hereunder to each DIP Lender shall be a separate and independent debt; provided that
if the DIP Agent fails or refuses to exercise any remedies against the Debtor after receiving the direction
of the DIP Lenders, each DIP Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other DIP Lender to be joined as an additional party in
any proceeding for such purpose.

        Section 10.6      Integration. This Agreement and the other DIP Credit Documents contain and
constitute the entire agreement of the parties with respect to the subject matter hereof and supersede all
prior negotiations, agreements and understandings, whether written or oral, of the parties hereto.

         Section 10.7    No Waiver; Remedies. No failure or delay by any party in exercising any right,
power or privilege under this Agreement or any of the other DIP Credit Documents will operate as a
waiver of such right, power or privilege. A single or partial exercise of any right, power or privilege will
not preclude any other or further exercise of the right, power or privilege or the exercise of any other
right, power or privilege. The rights and remedies provided in the DIP Credit Documents will be
cumulative and not exclusive of any rights or remedies provided by law.

         Section 10.8       Setoff. The Debtor hereby, subject to the Financing Orders and the Carve-Out,
grants to DIP Agent and each of the DIP Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to each DIP Agent and each DIP Lender, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of DIP Agent or DIP Lender or any Affiliate and their
successors and assigns or in transit to any of them. Regardless of the adequacy of any collateral, if any of
the DIP Obligations are due and payable and have not been paid or any Event of Default shall have
occurred, any deposits or other sums credited by or due from any of the DIP Lenders to the Debtor and
any securities or other property of the Debtor in the possession of such DIP Lender may be applied to or
set off by such DIP Lender against the payment of DIP Obligations and any and all other liabilities, direct,
or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, of the Debtor
to such DIP Lender. ANY AND ALL RIGHTS TO REQUIRE ANY DIP LENDER TO EXERCISE
ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER DIP COLLATERAL WHICH
SECURES THE DIP OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF
WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE DEBTOR
IS HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

        Section 10.9     Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken together, shall constitute but
one and the same Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
                                                     52
4831-8871-0793.9
Case 6:19-bk-11920-SC           Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                Main Document   Page 143 of 150
                                                                        DRAFT 3/11/19

other electronic transmission shall be equally as effective as delivery of an original executed counterpart
of this Agreement.

         Section 10.10   Governing Law; Submission To Jurisdiction; Venue.

               (a)   SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, THIS
         AGREEMENT AND THE OTHER DIP CREDIT DOCUMENTS AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT
         AS OTHERWISE PROVIDED IN CERTAIN OF THE OTHER DIP CREDIT DOCUMENTS,
         BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
         LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS
         RULES AND PRINCIPLES THEREUNDER) AND, TO THE EXTENT APPLICABLE, THE
         BANKRUPTCY CODE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
         THIS AGREEMENT OR ANY OTHER DIP CREDIT DOCUMENT SHALL BE BROUGHT
         IN THE BANKRUPTCY COURT , OR IN THE EVENT THAT THE BANKRUPTCY COURT
         DOES NOT HAVE OR DOES NOT EXERCISE JURISDICTION, THEN IN ANY STATE OR
         FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
         CITY OF LOS ANGELES, CALIFORNIA, AND, BY EXECUTION AND DELIVERY OF
         THIS AGREEMENT OR ANY OTHER DIP CREDIT DOCUMENT, THE DEBTOR HEREBY
         IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
         GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
         COURTS. THE DEBTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
         THAT ANY SUCH COURTS LACKS PERSONAL JURISDICTION OVER DEBTOR, AND
         AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
         RESPECT TO THIS AGREEMENT OR ANY OTHER DIP CREDIT DOCUMENT BROUGHT
         IN THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
         JURISDICTION OVER DEBTOR. DEBTOR FURTHER IRREVOCABLY CONSENTS TO
         THE SERVICE OF PROCESS OUT OF THE AFOREMENTIONED COURTS IN ANY SUCH
         ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
         OR CERTIFIED MAIL, POSTAGE PREPAID, TO DEBTOR AT ITS ADDRESS AS SET
         FORTH IN SECTION 10.2 HEREOF, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
         AFTER SUCH MAILING. DEBTOR HEREBY IRREVOCABLY WAIVES ANY
         OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
         AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
         COMMENCED HEREUNDER OR UNDER ANY OTHER DIP CREDIT DOCUMENT THAT
         SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
         HEREIN SHALL AFFECT THE RIGHT OF THE DIP AGENT, OR ANY DIP LENDER TO
         SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
         LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST DEBTOR IN ANY OTHER
         JURISDICTION.

               (b)   DEBTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
         MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
         AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
         WITH THIS AGREEMENT OR ANY OTHER DIP CREDIT DOCUMENT BROUGHT IN
         THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
         IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
         COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
         COURTS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM.



                                                     53
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 144 of 150
                                                                         DRAFT 3/11/19

      Section 10.11 Waiver of Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, DIP
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

         Section 10.12 Severability. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other conditions and provisions of
this Agreement will nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

         Section 10.13 Survival. All representations, warranties, covenants, agreements, and conditions
contained in or made pursuant to this Agreement or the other DIP Credit Documents shall survive (a) the
making of the Loans and the payment of the DIP Obligations and (b) the performance, observance and
compliance with the covenants, terms and conditions, express or implied, of all DIP Credit Documents,
until the due and punctual (i) indefeasible payment of the DIP Obligations and (ii) performance,
observance and compliance with the covenants, terms and conditions, express or implied, of this
Agreement and all of the other DIP Credit Documents; provided, however, that the provisions of Article
VII, Section 9.4, Section 9.6, Section 9.7 and Section 10.3 (other than Section 10.3(a)(iii), except to the
extent fees, costs and expenses have been incurred prior to termination hereof but not paid in accordance
with such Sections, in which case such Sections shall survive only to require payment of such fees, costs
and expenses) shall survive (x) indefeasible payment of the DIP Obligations and (y) performance,
observance and compliance with the covenants, terms and conditions, express or implied, of this
Agreement and all of the other DIP Credit Documents.

         Section 10.14 Maximum Lawful Interest. Notwithstanding anything to the contrary contained
herein, in no event shall the amount of interest and other charges for the use of money payable under this
Agreement or any other DIP Credit Document exceed the maximum amounts permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem applicable. The Debtor and the
DIP Lenders, in executing and delivering this Agreement, intend legally to agree upon the rate or rates of
interest and other charges for the use of money and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if the amount of such interest
and other charges for the use of money or manner of payment exceeds the maximum amount allowable
under applicable law, then, ipso facto as of the Closing Date, the Debtor is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from the Debtor in excess of such
legal maximum, whenever received, shall be applied to reduce the principal balance of the Loans to the
extent of such excess.



                                                      54
4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                                 Main Document   Page 145 of 150
                                                                         DRAFT 3/11/19

         Section 10.15 Interpretation. As used in this Agreement, references to the singular will include
the plural and vice versa and references to the masculine gender will include the feminine and neuter
genders and vice versa, as appropriate. Unless otherwise expressly provided in this Agreement (a) the
words “hereof”, “herein” and “hereunder” and words of similar import when used in this Agreement will
refer to this Agreement as a whole and not to any particular provision of this Agreement and (b) article,
section, subsection, and schedule references are references with respect to this Agreement unless
otherwise specified. Unless the context otherwise requires, the term “including” will mean “including,
without limitation.” The headings in this Agreement and in the Schedules are included for convenience
of reference only and will not affect in any way the meaning or interpretation of this Agreement.

        Section 10.16 Ambiguities. This Agreement and the other DIP Credit Documents were
negotiated between legal counsel for the parties and any ambiguity in this Agreement or the other DIP
Credit Documents shall not be construed against the party who drafted this Agreement or such other DIP
Credit Documents.

         Section 10.17 The PATRIOT Act. Each DIP Lender subject to the PATRIOT Act hereby
notifies Debtor, that pursuant to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Debtor and other information that will allow such DIP Lender to
identify Debtor in accordance with the PATRIOT Act.

         Section 10.18 Conflicting Provisions in Security Documents. In the event that any provisions
of this Agreement conflict with any DIP Collateral Document, the provisions of this Agreement shall
govern.

         Section 10.19   Certain Matters Relating to Roll-Up Loans.

                 (a)      By executing this Agreement, each DIP Lender represents and warrants that (i)
         the Dollar amount of Roll-Up Loans attributable to such Roll-up Lender does not exceed as of the
         date hereof, and shall not exceed as of the Final Order Entry Date, the aggregate principal amount
         of Prepetition Receivership Obligations owed by the Debtor to such DIP Lender as of midnight,
         Los Angeles, California time, on the Petition Date.

                  (b)     In the event that any Roll-Up Loan, or any payments or other satisfaction thereof
         made by Debtor is avoided, disallowed, set aside, or otherwise invalidated, in whole or in part, in
         the Case, any other judicial proceeding, or in any other manner, an amount of Prepetition
         Receivership Obligations equal to such invalidated amount shall immediately be reinstated in full
         force and effect, and, with respect to such amount, the affected DIP Lender shall be entitled to all
         the rights, remedies, title, and interest of a Prepetition Receivership Secured Lender under the
         Prepetition Receivership Loan Documents as to such invalided amount all as though a Roll-Up
         Loan equal to such amount had never been made.

         Section 10.20 Modifications. Except as specifically contemplated in the Financing Orders, the
DIP Liens, lien priority, administrative priorities and other rights and remedies granted to the DIP Agent
for the benefit of the DIP Lenders pursuant to this Agreement and the Financing Orders (specifically,
including, but not limited to, the existence, perfection and priority of the DIP Liens provided herein and
therein and the administrative priority herein and therein) shall not be modified, altered or impaired in any
manner by any other financing or extension of credit or incurrence of Indebtedness by the Debtor
(pursuant to section 364 of the Bankruptcy Code or otherwise), or by any dismissal or conversion of the
Case, or by any other act or omission whatsoever (other than in connection with any asset disposition
permitted hereunder). Without limitation, notwithstanding any such order, financing, extension,
incurrence, dismissal, conversion, act or omission: (i) except for the Carve-Out having priority over the

                                                     55
4831-8871-0793.9
Case 6:19-bk-11920-SC          Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15 Desc
                               Main Document   Page 146 of 150
                                                                       DRAFT 3/11/19

DIP Obligations, no costs or expenses of administration which have been or may be incurred in the Case
or any conversion of the same or in any other proceedings related thereto, and no priority claims, are or
will be prior to or on a parity with any claim of the DIP Agent or DIP Lenders against Debtor in respect
of any DIP Obligation; (ii) the Liens granted under the DIP Credit Documents shall continue to be valid
and perfected and with the specified priority without the necessity that financing statements be filed or
that any other action be taken, or document or instrument registered or delivered, under applicable non-
bankruptcy law; and (iii) notwithstanding any failure on the part of the Debtor, the DIP Agent, or the DIP
Lenders to perfect, maintain, protect or enforce the Liens in the DIP Collateral granted under the DIP
Credit Documents, the Financing Orders shall automatically, and without further action by any Person,
perfect such Liens against the DIP Collateral of Debtor.

      Section 10.21 Release. THE DEBTOR HEREBY ACKNOWLEDGES AND AGREES THAT
IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE DIP OBLIGATIONS (OR
THE PREPETITION OBLIGATIONS OWED TO THE PREPETITION SECURED PARTIES) OR TO
SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE DIP
AGENT, THE DIP LENDERS (IN THEIR CAPACITY AS DIP LENDERS HEREUNDER AND IN
THEIR CAPACITY AS PREPETITION SECURED PARTIES) OR OTHER PREPETITION SECURED
PARTIES. THE DEBTOR HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES DIP AGENT, THE DIP LENDERS (IN THEIR CAPACITY AS DIP
LENDERS HEREUNDER AND IN THEIR CAPACITY AS PREPETITION SECURED PARTIES),
THE OTHER PREPETITION SECURED PARTIES, THEIR RESPECTIVE AFFILIATES, AND EACH
OF THEIR RESPECTIVE AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, OBLIGATIONS, DEBTS AND
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL,
OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART ON OR
BEFORE THE DATE THIS AGREEMENT IS EXECUTED THAT THE DEBTOR MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY DIP LOANS OR
PREPETITION INDEBTEDNESS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE DIP CREDIT DOCUMENTS OR THE PREPETITION CREDIT AGREEMENTS AND THEIR
RELATED DOCUMENTS, AND/OR NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN, THE FOREGOING RELEASE SHALL BE SUBJECT TO THE RIGHTS OF A
COMMITTEE APPOINTED PURSUANT TO SECTION 1102 OF THE BANKRUPTCY CODE OR
ANY OTHER PARTY IN INTEREST UNDER THE FINAL ORDER AND INTERIM ORDER OR
ANY SUCCESSOR PROVISION IN ANY OTHER FINANCING ORDER.



             [Remainder of page intentionally left blank; signatures on following pages.]




                                                    56
4831-8871-0793.9
Case 6:19-bk-11920-SC        Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                 Desc
                             Main Document   Page 147 of 150


        In witness whereof, the parties hereto have caused this Agreement to be duly executed
and delivered by their respective representatives thereunto duly authorized as of the date first
written above.

                                                  AIR FORCE VILLAGE WEST, INC. D/B/A
                                                  ALTAVITA VILLAGE, as Debtor


                                                  By:
                                                        Name:
                                                        Title:




                                                  LAPIS ADVISERS, LP, as the DIP Agent and
                                                  a DIP Lender


                                                  By:
                                                        Name:
                                                        Title:


                                                 KBC BANK NV, as a DIP Lender


                                                 By:
                                                        Name:
                                                        Title:

                                                 By:
                                                        Name:
                                                        Title:




4831-8871-0793.9
Case 6:19-bk-11920-SC            Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                                 Main Document   Page 148 of 150


                                          SCHEDULE 2.1

                                        DIP COMMITMENTS


                     Name of DIP Lender   NM Commitment    Roll-Up Commitment


                   Lapis Advisers, LP      69.00% of the
                                           aggregate NM
                                            Commitment

                   KBC Bank NV             31.00% of the
                                           aggregate NM
                                            Commitment

                   Aggregate                 $4,250,000




4831-8871-0793.9
                                         Case 6:19-bk-11920-SC   Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15   Desc
                                                                 Main Document   Page 149 of 150


                                          1                                      EXHIBIT 3
                                                                                  (Budget)
                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                     49
                                              110339826\V-7
Air Force Village West, Inc.                         Case 6:19-bk-11920-SC                                     Doc 12 Filed 03/11/19 Entered 03/11/19 16:03:15                                                                          Desc
Cash Flow Forecast                                                                                             Main Document   Page 150 of 150

                                                        1               2                 3              4           5             6             7                8            9            10            11               12           13              14           15
                                                     3/16/2019       3/23/2019         3/30/2019       4/6/2019   4/13/2019     4/20/2019     4/27/2019         5/4/2019    5/11/2019    5/18/2019     5/25/2019         6/1/2019     6/8/2019        6/15/2019   6/22/2019
Cash Receipts:
   Private Pay                                        874,000          123,000          123,000      127,000        878,000       127,000       127,000         124,000       124,000      878,000       124,000        99,000        123,000          878,000      123,000
   Medicare/Insurance                                  40,000          150,000          150,000       35,000         35,000        35,000       150,000         150,000        40,000       40,000       150,000       150,000         40,000           40,000      150,000
   Promissory Note                                        -              1,100              -            -              -           1,100           -               -             -          1,100           -             -              -              1,100          -
   Other                                                7,000            7,000            7,000        7,000          7,000         7,000         7,000           7,000         7,000        7,000         7,000         7,000          7,000            7,000        7,000
Total Operating Receipts                         $    921,000    $     281,100     $    280,000    $ 169,000      $ 920,000     $ 170,100     $ 284,000     $   281,000     $ 171,000    $ 926,100     $ 281,000     $ 256,000      $ 170,000     $    926,100    $ 280,000

Cash Disbursements:
   Payroll, benefits and taxes                            -           (395,000)        -      (530,000)        -      (395,000)        -                        (530,000)        -      (395,000)        -      (395,000)        -                    (530,000)        -
   Trade/utility payables                                 -           (120,000)   (135,000)   (135,000)   (135,000)   (135,000)   (135,000)                     (135,000)   (135,000)   (135,000)   (135,000)   (135,000)   (135,000)                 (135,000)   (135,000)
   Outreach rehab                                         -            (52,000)        -           -      (104,000)        -           -                             -      (104,000)        -           -           -           -                    (104,000)        -
   Food services                                                           -      (107,400)        -       (79,000)     (1,000)   (107,400)                          -       (79,000)     (1,000)        -      (107,400)    (79,000)                   (1,000)
   Insurance                                              -                -           -       (68,000)        -           -           -                             -       (68,000)        -           -           -           -                     (68,000)        -
   Management fee                                         -                -           -           -           -       (73,000)        -                             -           -       (73,000)        -           -           -                     (73,000)        -
   Other                                                  -            (10,000)    (10,000)    (10,000)    (10,000)    (10,000)    (10,000)                      (10,000)    (10,000)    (10,000)    (10,000)    (10,000)    (10,000)                  (10,000)    (10,000)
Total Operating Disbursement                     $        -      $    (577,000) $ (252,400) $ (743,000) $ (328,000) $ (614,000) $ (252,400) $                   (675,000) $ (396,000) $ (614,000) $ (145,000) $ (647,400) $ (224,000) $               (921,000) $ (145,000)

Total Operating Cash Flow                        $    921,000    $    (295,900) $        27,600    $ (574,000) $ 592,000        $ (443,900) $     31,600    $   (394,000) $ (225,000) $ 312,100        $ 136,000     $ (391,400) $ (54,000) $            5,100    $ 135,000

Non-Operating Disbursements:
   Entrance fees/refunds
   Interest Payments
   Capital Expenditures                                   -                 -            (5,000)        (5,000)       (5,000)       (5,000)       (5,000)         (5,000)      (5,000)       (5,000)       (5,000)        (5,000)       (5,000)         (5,000)       (5,000)
   Professional Retainers
   Professional Fees
Total Non-Operating Disbursements                $        -      $          -      $     (5,000) $      (5,000) $     (5,000) $     (5,000) $     (5,000) $       (5,000) $    (5,000) $     (5,000) $     (5,000) $      (5,000) $     (5,000) $       (5,000) $     (5,000)

Chapter 11 / Reorganization:
   Debtor counsel                                                                                                                                               (400,000)                                                             (200,000)
   Debtor financial advisor/Receiver custodian                                                                                                                  (100,000)                                                              (50,000)
   Unsecured creditor committee professionals                                                                                                                   (100,000)                                                              (50,000)
   Claims & noticing agent - KCC                                                                                                                                 (40,000)                                                              (20,000)
   Ordinary course professionals                                                                                                                                  (7,500)                                                               (7,500)
   503(b)9/Critical vendor payments                                  (170,000.0)
   Utility deposits                                                   (50,000.0)
   Patient Care Ombudsman                                                                                                                                        (20,000)                                                              (10,000)
   Miscellaneous admin                                                                                                                                            (2,000)                                                               (2,000)
   DIP Interest (Periodic)                                -                 -               -              -             -             -             -              (337)         -             -             -           (2,837)          -               -             -
   US Trustee fees                                                                                                                            $   (6,500)
Total Chapter 11/Reorganization                  $        -      $    (220,000) $           -      $       -      $      -      $      -      $   (6,500) $     (669,837) $       -      $      -      $      -      $    (2,837) $ (339,500) $            -      $      -


Net Cash Flow                                    $    921,000    $    (515,900) $        22,600    $ (579,000) $ 587,000        $ (448,900) $     20,100    $ (1,068,837) $ (230,000) $ 307,100        $ 131,000     $ (399,237) $ (398,500) $             100    $ 130,000


Beginning Cash Balance                           $   305,201     $ 1,226,201 $          710,301    $ 732,901 $ 300,000          $ 887,000 $ 438,100         $   458,200 $ 300,000 $ 300,000            $ 607,100     $ 738,100 $ 338,863 $             300,000    $ 300,100
  Net Cash Flow                                      921,000        (515,900)            22,600      (579,000) 587,000            (448,900)  20,100          (1,068,837)  (230,000) 307,100              131,000       (399,237) (398,500)                 100      130,000
  DIP Revolver Draws                                     -               -                  -         146,099      -                   -        -               910,637    230,000      -                    -              -     359,637                  -            -
Ending Cash Balances                             $ 1,226,201     $ 710,301 $            732,901    $ 300,000 $ 887,000          $ 438,100 $ 458,200         $ 300,000 $ 300,000 $ 607,100              $ 738,100     $ 338,863 $ 300,000 $             300,100    $ 430,100


   DIP Interest Rate (Periodic)                         3.0%
   DIP Interest Rate (Deferred)                         7.0%
   Unused DIP Commitment Rate                           0.5%
   Total DIP Commitment                          $ 4,250,000
   Minimum Cash Balance                          $ 300,000
